Exhibit 10.01

 

 

Published CUSIP Number:                             

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of August 12, 2004

 

among

 

 

ENTERCOM RADIO, LLC
as the Borrower,

 

 

ENTERCOM COMMUNICATIONS CORP.,
as the Parent,

 

 

KEYBANK NATIONAL ASSOCIATION
as Administrative Agent and L/C Issuer,

 

 

BANK OF AMERICA, N.A.
as Syndication Agent

 

 

HARRIS NESBITT
JPMORGAN CHASE BANK
SUNTRUST BANK
as Co-Documentation Agents

 

 

and

 

The Other Lenders Party Hereto

 

 

BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arranger and Joint Book Manager

 

J.P. MORGAN SECURITIES INC.,
as Joint Lead Arranger and Joint Book Manager

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

 

 

1.01

Defined Terms

 

 

1.02 [a04-10389_1ex10d01.htm#OtherInterpretiveProvisions]

Other Interpretive Provisions
[a04-10389_1ex10d01.htm#OtherInterpretiveProvisions]

 

 

1.03 [a04-10389_1ex10d01.htm#AccountingTerms_]

Accounting Terms. [a04-10389_1ex10d01.htm#AccountingTerms_]

 

 

1.04 [a04-10389_1ex10d01.htm#Rounding]

Rounding [a04-10389_1ex10d01.htm#Rounding]

 

 

1.05 [a04-10389_1ex10d01.htm#TimesOfDay]

Times of Day [a04-10389_1ex10d01.htm#TimesOfDay]

 

 

1.06 [a04-10389_1ex10d01.htm#LetterOfCreditAmounts]

Letter of Credit Amounts [a04-10389_1ex10d01.htm#LetterOfCreditAmounts]

 

ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS
[a04-10389_1ex10d01.htm#ArticleIi_TheCommitmentsAndCreditE]

 

 

2.01 [a04-10389_1ex10d01.htm#CommittedLoans]

Committed Loans [a04-10389_1ex10d01.htm#CommittedLoans]

 

 

2.02 [a04-10389_1ex10d01.htm#Borrowingsconversionsandcontinuation]

Borrowings, Conversions and Continuations of Committed Loans.
[a04-10389_1ex10d01.htm#Borrowingsconversionsandcontinuation]

 

 

2.03 [a04-10389_1ex10d01.htm#LettersOfCredit_]

Letters of Credit. [a04-10389_1ex10d01.htm#LettersOfCredit_]

 

 

2.04 [a04-10389_1ex10d01.htm#Prepayments_]

Prepayments. [a04-10389_1ex10d01.htm#Prepayments_]

 

 

2.05 [a04-10389_1ex10d01.htm#TerminationOrReductionOfCommitments_]

Termination or Reduction of Commitments
[a04-10389_1ex10d01.htm#TerminationOrReductionOfCommitments_]

 

 

2.06 [a04-10389_1ex10d01.htm#RepaymentOfObligations_]

Repayment of Obligations  [a04-10389_1ex10d01.htm#RepaymentOfObligations_]

 

 

2.07 [a04-10389_1ex10d01.htm#Interest_]

Interest. [a04-10389_1ex10d01.htm#Interest_]

 

 

2.08 [a04-10389_1ex10d01.htm#Fees_]

Fees [a04-10389_1ex10d01.htm#Fees_]

 

 

2.09 [a04-10389_1ex10d01.htm#ComputationOfInterestAndFees_]

Computation of Interest and Fees
[a04-10389_1ex10d01.htm#ComputationOfInterestAndFees_]

 

 

2.10 [a04-10389_1ex10d01.htm#EvidenceOfDebt_]

Evidence of Debt. [a04-10389_1ex10d01.htm#EvidenceOfDebt_]

 

 

2.11 [a04-10389_1ex10d01.htm#PaymentsGenerallyAdministrativeAgent]

Payments Generally; Administrative Agent's Clawback.
[a04-10389_1ex10d01.htm#PaymentsGenerallyAdministrativeAgent]

 

 

2.12 [a04-10389_1ex10d01.htm#SharingOfPaymentsByLenders_]

Sharing of Payments by Lenders
[a04-10389_1ex10d01.htm#SharingOfPaymentsByLenders_]

 

 

2.13 [a04-10389_1ex10d01.htm#IncrementalFacility_]

Incremental Facility. [a04-10389_1ex10d01.htm#IncrementalFacility_]

 

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY
[a04-10389_1ex10d01.htm#Articleiiitaxesyieldprotectionand]

 

 

3.01 [a04-10389_1ex10d01.htm#Taxes_]

Taxes. [a04-10389_1ex10d01.htm#Taxes_]

 

 

3.02 [a04-10389_1ex10d01.htm#Illegality_]

Illegality [a04-10389_1ex10d01.htm#Illegality_]

 

 

3.03 [a04-10389_1ex10d01.htm#InabilityToDetermineRates]

Inability to Determine Rates [a04-10389_1ex10d01.htm#InabilityToDetermineRates]

 

 

3.04 [a04-10389_1ex10d01.htm#IncreasedCostsReservesOnEurodollar]

Increased Costs; Reserves on Eurodollar Rate Loans. 
[a04-10389_1ex10d01.htm#IncreasedCostsReservesOnEurodollar]

 

 

3.05 [a04-10389_1ex10d01.htm#CompensationForLosses_]

Compensation for Losses [a04-10389_1ex10d01.htm#CompensationForLosses_]

 

 

3.06 [a04-10389_1ex10d01.htm#MitigationObligationsReplacementOfL]

Mitigation Obligations; Replacement of Lenders.
[a04-10389_1ex10d01.htm#MitigationObligationsReplacementOfL]

 

 

3.07 [a04-10389_1ex10d01.htm#Survival_]

Survival [a04-10389_1ex10d01.htm#Survival_]

 

ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
[a04-10389_1ex10d01.htm#ArticleIv_ConditionsPrecedentToCred]

 

 

4.01 [a04-10389_1ex10d01.htm#ConditionsOfInitialCreditExtension_]

Conditions of Initial Credit Extension
[a04-10389_1ex10d01.htm#ConditionsOfInitialCreditExtension_]

 

 

4.02 [a04-10389_1ex10d01.htm#ConditionsToAllCreditExtensions_]

Conditions to all Credit Extensions
[a04-10389_1ex10d01.htm#ConditionsToAllCreditExtensions_]

 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES 
[a04-10389_1ex10d01.htm#ArticleV_RepresentationsAndWarrantie]

 

 

5.01 [a04-10389_1ex10d01.htm#Existencequalificationandpowercomp]

Existence, Qualification and Power; Compliance with Laws
[a04-10389_1ex10d01.htm#Existencequalificationandpowercomp]

 

 

5.02 [a04-10389_1ex10d01.htm#AuthorizationNoContravention]

Authorization; No Contravention
[a04-10389_1ex10d01.htm#AuthorizationNoContravention]

 

 

5.03 [a04-10389_1ex10d01.htm#GovernmentalAuthorizationOtherConsen]

Governmental Authorization; Other Consents 
[a04-10389_1ex10d01.htm#GovernmentalAuthorizationOtherConsen]

 

 

5.04 [a04-10389_1ex10d01.htm#BindingEffect]

Binding Effect [a04-10389_1ex10d01.htm#BindingEffect]

 

 

5.05 [a04-10389_1ex10d01.htm#FinancialStatementsNoMaterialAdvers]

Financial Statements; No Material Adverse Effect.
[a04-10389_1ex10d01.htm#FinancialStatementsNoMaterialAdvers]

 

 

5.06 [a04-10389_1ex10d01.htm#Litigation]

Litigation [a04-10389_1ex10d01.htm#Litigation]

 

 

i

--------------------------------------------------------------------------------


 

 

5.07 [a04-10389_1ex10d01.htm#NoDefault]

No Default [a04-10389_1ex10d01.htm#NoDefault]

 

 

5.08 [a04-10389_1ex10d01.htm#OwnershipOfPropertyLiens]

Ownership of Property; Liens [a04-10389_1ex10d01.htm#OwnershipOfPropertyLiens]

 

 

5.09 [a04-10389_1ex10d01.htm#EnvironmentalCompliance]

Environmental Compliance  [a04-10389_1ex10d01.htm#EnvironmentalCompliance]

 

 

5.10 [a04-10389_1ex10d01.htm#Insurance]

Insurance [a04-10389_1ex10d01.htm#Insurance]

 

 

5.11 [a04-10389_1ex10d01.htm#Taxes]

Taxes [a04-10389_1ex10d01.htm#Taxes]

 

 

5.12 [a04-10389_1ex10d01.htm#ErisaCompliance_]

ERISA Compliance. [a04-10389_1ex10d01.htm#ErisaCompliance_]

 

 

5.13 [a04-10389_1ex10d01.htm#SubsidiariesEquityInterests_]

Subsidiaries; Equity Interests
[a04-10389_1ex10d01.htm#SubsidiariesEquityInterests_]

 

 

5.14 [a04-10389_1ex10d01.htm#MarginRegulationsInvestmentCompanyA]

Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.59 [a04-10389_1ex10d01.htm#MarginRegulationsInvestmentCompanyA]

 

 

5.15 [a04-10389_1ex10d01.htm#Disclosure_]

Disclosure [a04-10389_1ex10d01.htm#Disclosure_]

 

 

5.16 [a04-10389_1ex10d01.htm#ComplianceWithLaws_]

Compliance with Laws [a04-10389_1ex10d01.htm#ComplianceWithLaws_]

 

 

5.17 [a04-10389_1ex10d01.htm#LicenseSubsidiaries_]

License Subsidiaries [a04-10389_1ex10d01.htm#LicenseSubsidiaries_]

 

 

5.18 [a04-10389_1ex10d01.htm#TheParent_]

The Parent. [a04-10389_1ex10d01.htm#TheParent_]

 

 

5.19 [a04-10389_1ex10d01.htm#Solvent_]

Solvent  [a04-10389_1ex10d01.htm#Solvent_]

 

ARTICLE VI.  AFFIRMATIVE COVENANTS 
[a04-10389_1ex10d01.htm#ArticleVi_AffirmativeCovenants]

 

 

6.01 [a04-10389_1ex10d01.htm#FinancialStatements_]

Financial Statements [a04-10389_1ex10d01.htm#FinancialStatements_]

 

 

6.02 [a04-10389_1ex10d01.htm#CertificatesOtherInformation_]

Certificates; Other Information
[a04-10389_1ex10d01.htm#CertificatesOtherInformation_]

 

 

6.03 [a04-10389_1ex10d01.htm#Notices_]

Notices [a04-10389_1ex10d01.htm#Notices_]

 

 

6.04 [a04-10389_1ex10d01.htm#PaymentOfCertainObligations_]

Payment of Certain Obligations
[a04-10389_1ex10d01.htm#PaymentOfCertainObligations_]

 

 

6.05 [a04-10389_1ex10d01.htm#Preservationofexistenceetc]

Preservation of Existence, Etc
[a04-10389_1ex10d01.htm#Preservationofexistenceetc]

 

 

6.06 [a04-10389_1ex10d01.htm#MaintenanceOfProperties]

Maintenance of Properties [a04-10389_1ex10d01.htm#MaintenanceOfProperties]

 

 

6.07 [a04-10389_1ex10d01.htm#MaintenanceOfInsurance]

Maintenance of Insurance  [a04-10389_1ex10d01.htm#MaintenanceOfInsurance]

 

 

6.08 [a04-10389_1ex10d01.htm#ComplianceWithLaws]

Compliance with Laws [a04-10389_1ex10d01.htm#ComplianceWithLaws]

 

 

6.09 [a04-10389_1ex10d01.htm#BooksAndRecords]

Books and Records [a04-10389_1ex10d01.htm#BooksAndRecords]

 

 

6.10 [a04-10389_1ex10d01.htm#InspectionRights]

Inspection Rights [a04-10389_1ex10d01.htm#InspectionRights]

 

 

6.11 [a04-10389_1ex10d01.htm#UseOfProceeds]

Use of Proceeds [a04-10389_1ex10d01.htm#UseOfProceeds]

 

 

6.12 [a04-10389_1ex10d01.htm#AdditionalGuarantors]

Additional Guarantors [a04-10389_1ex10d01.htm#AdditionalGuarantors]

 

 

6.13 [a04-10389_1ex10d01.htm#FccConsents]

FCC Consents [a04-10389_1ex10d01.htm#FccConsents]

 

 

6.14 [a04-10389_1ex10d01.htm#Collateral]

Collateral [a04-10389_1ex10d01.htm#Collateral]

 

 

6.15 [a04-10389_1ex10d01.htm#SwapContracts]

Swap Contracts [a04-10389_1ex10d01.htm#SwapContracts]

 

ARTICLE VII.  NEGATIVE COVENANTS
[a04-10389_1ex10d01.htm#ArticleVii_NegativeCovenants]

 

 

7.01 [a04-10389_1ex10d01.htm#Liens]

Liens [a04-10389_1ex10d01.htm#Liens]

 

 

7.02 [a04-10389_1ex10d01.htm#Investments]

Investments [a04-10389_1ex10d01.htm#Investments]

 

 

7.03 [a04-10389_1ex10d01.htm#Indebtedness]

Indebtedness [a04-10389_1ex10d01.htm#Indebtedness]

 

 

7.04 [a04-10389_1ex10d01.htm#FundamentalChanges]

Fundamental Changes [a04-10389_1ex10d01.htm#FundamentalChanges]

 

 

7.05 [a04-10389_1ex10d01.htm#Dispositions]

Dispositions [a04-10389_1ex10d01.htm#Dispositions]

 

 

7.06 [a04-10389_1ex10d01.htm#RestrictedPayments]

Restricted Payments [a04-10389_1ex10d01.htm#RestrictedPayments]

 

 

7.07 [a04-10389_1ex10d01.htm#Acquisitions]

Acquisitions [a04-10389_1ex10d01.htm#Acquisitions]

 

 

7.08 [a04-10389_1ex10d01.htm#ChangeInNatureOfBusiness]

Change in Nature of Business [a04-10389_1ex10d01.htm#ChangeInNatureOfBusiness]

 

 

7.09 [a04-10389_1ex10d01.htm#TransactionsWithAffiliates]

Transactions with Affiliates [a04-10389_1ex10d01.htm#TransactionsWithAffiliates]

 

 

7.10 [a04-10389_1ex10d01.htm#NegativePledgeClauses]

Negative Pledge Clauses [a04-10389_1ex10d01.htm#NegativePledgeClauses]

 

 

7.11 [a04-10389_1ex10d01.htm#UseOfProceeds]

Use of Proceeds [a04-10389_1ex10d01.htm#UseOfProceeds]

 

 

7.12 [a04-10389_1ex10d01.htm#AmendmentOfMaterialDocumentsAndAgre]

Amendment of Material Documents and Agreements
[a04-10389_1ex10d01.htm#AmendmentOfMaterialDocumentsAndAgre]

 

 

7.13 [a04-10389_1ex10d01.htm#FinancialCovenants]

Financial Covenants. [a04-10389_1ex10d01.htm#FinancialCovenants]

 

 

7.14 [a04-10389_1ex10d01.htm#LicenseSubsidiaries]

License Subsidiaries [a04-10389_1ex10d01.htm#LicenseSubsidiaries]

 

 

7.15 [a04-10389_1ex10d01.htm#SeniorSubordinatedNotes_]

Senior Subordinated Notes. [a04-10389_1ex10d01.htm#SeniorSubordinatedNotes_]

 

 

ii

--------------------------------------------------------------------------------


 

 

7.16 [a04-10389_1ex10d01.htm#SaleAndLeasebackTransactions]

Sale and Leaseback Transactions
[a04-10389_1ex10d01.htm#SaleAndLeasebackTransactions]

 

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES
[a04-10389_1ex10d01.htm#ArticleViii_EventsOfDefaultAndReme]

 

 

8.01 [a04-10389_1ex10d01.htm#EventsOfDefault]

Events of Default [a04-10389_1ex10d01.htm#EventsOfDefault]

 

 

8.02 [a04-10389_1ex10d01.htm#RemediesUponEventOfDefault]

Remedies Upon Event of Default
[a04-10389_1ex10d01.htm#RemediesUponEventOfDefault]

 

 

8.03 [a04-10389_1ex10d01.htm#ApplicationOfFunds]

Application of Funds [a04-10389_1ex10d01.htm#ApplicationOfFunds]

 

ARTICLE IX.  ADMINISTRATIVE AGENT
[a04-10389_1ex10d01.htm#ArticleIx_AdministrativeAgent]

 

 

9.01 [a04-10389_1ex10d01.htm#AppointmentAndAuthority]

Appointment and Authority [a04-10389_1ex10d01.htm#AppointmentAndAuthority]

 

 

9.02 [a04-10389_1ex10d01.htm#RightsAsALender]

Rights as a Lender [a04-10389_1ex10d01.htm#RightsAsALender]

 

 

9.03 [a04-10389_1ex10d01.htm#ExculpatoryProvisions]

Exculpatory Provisions [a04-10389_1ex10d01.htm#ExculpatoryProvisions]

 

 

9.04 [a04-10389_1ex10d01.htm#RelianceByAgents_]

Reliance by Agents. [a04-10389_1ex10d01.htm#RelianceByAgents_]

 

 

9.05 [a04-10389_1ex10d01.htm#DelegationOfDuties]

Delegation of Duties [a04-10389_1ex10d01.htm#DelegationOfDuties]

 

 

9.06 [a04-10389_1ex10d01.htm#ResignationOfAdministrativeAgent]

Resignation of Administrative Agent
[a04-10389_1ex10d01.htm#ResignationOfAdministrativeAgent]

 

 

9.07 [a04-10389_1ex10d01.htm#NonrelianceOnAgentsAndOtherLenders]

Non-Reliance on Agents and Other Lenders
[a04-10389_1ex10d01.htm#NonrelianceOnAgentsAndOtherLenders]

 

 

9.08 [a04-10389_1ex10d01.htm#Nootherdutiesetc]

No Other Duties, Etc [a04-10389_1ex10d01.htm#Nootherdutiesetc]

 

 

9.09 [a04-10389_1ex10d01.htm#AdministrativeAgentMayFileProofsOf]

Administrative Agent May File Proofs of Claim
[a04-10389_1ex10d01.htm#AdministrativeAgentMayFileProofsOf]

 

 

9.10 [a04-10389_1ex10d01.htm#CollateralAndGuarantyMatters]

Collateral and Guaranty Matters
[a04-10389_1ex10d01.htm#CollateralAndGuarantyMatters]

 

ARTICLE X.  MISCELLANEOUS  [a04-10389_1ex10d01.htm#ArticleX_Miscellaneous]

 

 

10.01 [a04-10389_1ex10d01.htm#Amendmentsetc]

Amendments, Etc [a04-10389_1ex10d01.htm#Amendmentsetc]

 

 

10.02 [a04-10389_1ex10d01.htm#NoticesEffectivenessElectronicCommu]

Notices; Effectiveness; Electronic Communication.
[a04-10389_1ex10d01.htm#NoticesEffectivenessElectronicCommu]

 

 

10.03 [a04-10389_1ex10d01.htm#NoWaiverCumulativeRemedies]

No Waiver; Cumulative Remedies
[a04-10389_1ex10d01.htm#NoWaiverCumulativeRemedies]

 

 

10.04 [a04-10389_1ex10d01.htm#ExpensesIndemnityDamageWaiver]

Expenses; Indemnity; Damage Waiver.
[a04-10389_1ex10d01.htm#ExpensesIndemnityDamageWaiver]

 

 

10.05 [a04-10389_1ex10d01.htm#PaymentsSetAside]

Payments Set Aside [a04-10389_1ex10d01.htm#PaymentsSetAside]

 

 

10.06 [a04-10389_1ex10d01.htm#SuccessorsAndAssigns_]

Successors and Assigns. [a04-10389_1ex10d01.htm#SuccessorsAndAssigns_]

 

 

10.07 [a04-10389_1ex10d01.htm#TreatmentOfCertainInformationConfid]

Treatment of Certain Information; Confidentiality
[a04-10389_1ex10d01.htm#TreatmentOfCertainInformationConfid]

 

 

10.08 [a04-10389_1ex10d01.htm#RightOfSetoff]

Right of Setoff [a04-10389_1ex10d01.htm#RightOfSetoff]

 

 

10.09 [a04-10389_1ex10d01.htm#InterestRateLimitation]

Interest Rate Limitation  [a04-10389_1ex10d01.htm#InterestRateLimitation]

 

 

10.10 [a04-10389_1ex10d01.htm#CounterpartsIntegrationEffectiveness]

Counterparts; Integration; Effectiveness
[a04-10389_1ex10d01.htm#CounterpartsIntegrationEffectiveness]

 

 

10.11 [a04-10389_1ex10d01.htm#SurvivalOfRepresentationsAndWarranti]

Survival of Representations and Warranties 
[a04-10389_1ex10d01.htm#SurvivalOfRepresentationsAndWarranti]

 

 

10.12 [a04-10389_1ex10d01.htm#Severability]

Severability [a04-10389_1ex10d01.htm#Severability]

 

 

10.13 [a04-10389_1ex10d01.htm#ReplacementOfLenders]

Replacement of Lenders [a04-10389_1ex10d01.htm#ReplacementOfLenders]

 

 

10.14 [a04-10389_1ex10d01.htm#GoverningLawJurisdictionEtc_]

Governing Law; Jurisdiction; Etc. 
[a04-10389_1ex10d01.htm#GoverningLawJurisdictionEtc_]

 

 

10.15 [a04-10389_1ex10d01.htm#WaiverOfJuryTrial]

Waiver of Jury Trial [a04-10389_1ex10d01.htm#WaiverOfJuryTrial]

 

 

10.16 [a04-10389_1ex10d01.htm#FccCompliance_]

FCC Compliance. [a04-10389_1ex10d01.htm#FccCompliance_]

 

 

10.17 [a04-10389_1ex10d01.htm#UsaPatriotActNotice]

USA PATRIOT Act Notice [a04-10389_1ex10d01.htm#UsaPatriotActNotice]

 

 

10.18 [a04-10389_1ex10d01.htm#TimeOfTheEssence]

Time of the Essence [a04-10389_1ex10d01.htm#TimeOfTheEssence]

 

 

10.19 [a04-10389_1ex10d01.htm#DesignationAsSeniorIndebtedness]

Designation as Senior Indebtedness
[a04-10389_1ex10d01.htm#DesignationAsSeniorIndebtedness]

 

 

10.20 [a04-10389_1ex10d01.htm#Amendmentrestatementincreaseextens]

Amendment, Restatement, Increase, Extension Renewal and Increase in Uncommitted
Option  [a04-10389_1ex10d01.htm#Amendmentrestatementincreaseextens]

 

 

10.21 [a04-10389_1ex10d01.htm#CommitmentLetter]

Commitment Letter [a04-10389_1ex10d01.htm#CommitmentLetter]

 

 

10.22 [a04-10389_1ex10d01.htm#EntireAgreement]

ENTIRE AGREEMENT  [a04-10389_1ex10d01.htm#EntireAgreement]

 

 

 

 

 

SIGNATURES

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

1.01

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

5.05

Supplement to Interim Financial Statements

5.13

Subsidiaries and Other Equity Investments

5.17

Excluded FCC Licenses

7.01

Existing Liens

7.03

Existing Indebtedness

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

Form of

 

 

A

Committed Loan Notice

B

Note

C

Compliance Certificate

D

Assignment and Assumption

E

Guaranty

 

iv

--------------------------------------------------------------------------------


 

ENTERCOM RADIO, LLC

 

$800,000,000 SENIOR SECURED CREDIT FACILITY
$500,000,000 UNCOMMITTED INCREASE OPTION

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of August 12, 2004, among Entercom Radio, LLC, a Delaware limited liability
company (the “Borrower”), Entercom Communications Corp., a Pennsylvania
corporation (the “Parent”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), as Administrative Agent and L/C Issuer, BANK OF
AMERICA, N.A. (“Bank of America”), as Syndication Agent and HARRIS NESBITT,
JPMORGAN CHASE BANK and SUNTRUST BANK, as Co-Documentation Agents.

 

The Borrower has requested that the Lenders amend and restate the existing
credit facility into a revolving credit facility, replacing certain of the
Lenders, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


 


1.01                           DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

“Acquisition” means (whether by purchase, exchange, issuance of stock or other
equity or debt securities, merger, reorganization or any other method) (i) any
consummated acquisition by the Parent, the Borrower or any of their Subsidiaries
of any other Person, which Person shall then become consolidated with the
Parent, the Borrower or any such Subsidiary in accordance with GAAP, or (ii) any
acquisition by the Parent, the Borrower or any of their Subsidiaries of a
Station, other business unit or all or any substantial amount of the assets of
any other Person.  For purposes of the preceding sentence, an amount of assets
shall be deemed to be “substantial” if such assets have a fair market value in
excess of $1,000,000; provided, however, that the purchase of equipment and
other goods and services in the ordinary course of business shall not be deemed
to be “Acquisitions”.

 

“Administrative Agent” means KeyBank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent or
servicing agent engaged in accordance with the terms of Section 9.06.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

1

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agents” means the Administrative Agent and the Syndication Agent.

 

“Aggregate Commitments” means the sum of the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing
Level

 

Consolidated Leverage
Ratio

 

Commitment
Fee

 

Eurodollar Rate
and
Letters of Credit

 

Base Rate

 

1

 

£ 2.00 to 1

 

0.200

%

0.625

%

0.000

%

2

 

>2.00:1 but £ 3.50:1

 

0.250

%

0.750

%

0.000

%

3

 

>3.50:1 but £ 4.00:1

 

0.300

%

0.875

%

0.000

%

4

 

>4.00:1 but £ 4.50:1

 

0.375

%

1.000

%

0.000

%

5

 

>4.50:1 but £ 5.00:1

 

0.375

%

1.125

%

0.125

%

6

 

>5.00:1

 

0.375

%

1.375

%

0.375

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 6 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered, until the first Business Day
after such Compliance Certificate is delivered.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Banc of America Securities LLC and J.P. Morgan Securities
Inc., in their capacity as joint lead arrangers and joint book managers.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent (including accounts of the Borrower and its Subsidiaries) for the
fiscal year ended December 31, 2003, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year
of the Parent, including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate”  means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.”  The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

3

--------------------------------------------------------------------------------


 

“Borrowing” means a Committed Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank Eurodollar market.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any guideline or directive (whether
or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding the Permitted Holders and any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

 

(b)                                 a majority of the seats on the board of
directors or other governing body of the Parent or the Borrower shall be
occupied by Persons who were not (i) nominated by the board of directors or
other governing body of the Parent (in the case of the Parent’s board) or the
Borrower (in the case of the Borrower’s board), (ii) appointed by directors so
nominated or (iii) in the case of the Parent, nominated by Permitted Holders; or

 

(c)                                  except as permitted by the terms of this
Agreement, the Parent shall cease to own 100% of the issued and outstanding
membership interests and other equity interests and securities of the Borrower,
free and clear of liens (other than those granted to secure the Obligations), or
the Borrower shall cease to own, directly or indirectly, the issued and
outstanding membership interests, capital stock, partnership interests or other
equity interests of each Subsidiary except Non-Wholly Owned Subsidiaries, free
and clear of liens (other than those granted to secure the Obligations); or

 

(d)                                 any Person or two or more Persons acting in
concert (other than Permitted Holders) shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their

 

4

--------------------------------------------------------------------------------


 

acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Parent or the Borrower, or
control over the equity securities of the Parent or the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Parent or the Borrower, respectively, on a fully-diluted basis (and taking into
account all such securities that such Person or group has the right to acquire
pursuant to any option right) representing 35% or more of the combined voting
power of such securities.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 and the initial funding
of the Committed Loans occurs.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means (a) all present and future Equity Interests of the Borrower,
and (b) all Equity Interests of all of the direct and indirect Subsidiaries of
the Borrower and the Parent in existence on the Closing Date, (c) all present
and future Equity Interests owned by the Borrower, the Parent and their direct
and indirect Domestic Subsidiaries of all present and future direct and indirect
Domestic Subsidiaries of the Parent and the Borrower, except Excluded Collateral
and (d) all proceeds and products of the Equity Interest described in
subsections (a), (b) and (c) preceding.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, and (b) purchase participations
in L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A, or any other form approved by
the Administrative Agent.

 

“Communications Act” shall mean the Communications Act of 1934, and any similar
or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C, or any other form approved by the Administrative Agent.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination for the four most recently completed fiscal quarters of the
Parent, the ratio of (a) the difference between (i) Consolidated Operating Cash
Flow for such period and (ii) cash expenditures of the Parent, the Borrower and
their Subsidiaries in respect of the purchase or other acquisition of any fixed
or capital asset (excluding normal replacements and maintenance which are
properly charged to current operations, expenditures made with the proceeds of
asset sales, condemnations or insurance, like-kind exchanges, and the purchase
price for Permitted Acquisitions and Investments) for such period to (b) the sum
of (i) Consolidated Interest Charges for such period, plus (ii) scheduled
principal repayments of Consolidated Funded Indebtedness for such period
(excluding in any such calculation, any payment of the principal amount of the
Obligations due on the Maturity Date), plus (iii) any federal, state or local
income taxes paid by the Parent, the Borrower and the Subsidiaries during such
period, plus (iv) dividends paid by the Parent during such period (but
specifically excluding repurchases of Equity Interests of the Parent, the
Borrower and their Subsidiaries).  Notwithstanding the foregoing, the
contribution to items (a)(ii), (b)(ii) and (b)(iii) above from Non-Wholly Owned
Subsidiaries shall be limited to the amount of such items for which a Loan Party
has direct liability.

 

 “Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent, the Borrower and their Subsidiaries on a consolidated basis, the sum
of (without duplication) (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct and indirect obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business in excess of $5,000,000 and,
in each case, not past due for more than 180 days unless disputed in good
faith), (e) Attributable Indebtedness in respect of capital leases and Synthetic
Lease Obligations in excess of $1,000,000 in the aggregate at any one time
outstanding, (f) indebtedness (excluding prepaid interest thereon) secured by
(or for which the holder of such debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by the
Parent, the Borrower or any of their Subsidiaries, whether or not the
obligations secured thereby have been assumed by such Person or is limited in
recourse (provided that, if such Indebtedness is non-recourse, the amount of
such Indebtedness for purposes hereof shall be limited to the lesser of the
principal amount of such Indebtedness and the fair market value of the property
serving as collateral therefor), (g) at any time after the occurrence and during
the continuance of an Event of Default under any agreement of any Loan Party
governing Swap Contracts, the aggregate amount payable by such Loan Party under
such agreement, (h) all Guarantees with respect to outstanding Indebtedness of
the types specified in subsections (a) through (g) above of Persons other than
the Parent, the Borrower or any Subsidiary, and (i) the aggregate amount of
Indebtedness of Non-Wholly Owned Subsidiaries of the types referred to in
subsections (a) through (h) above for which any Loan Party has direct
liability.  The amount of any capital lease or Synthetic Lease Obligation as of
any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

 

“Consolidated Interest Charges” means, for any period, for the Parent, the
Borrower and their Subsidiaries on a consolidated basis, the sum of (a) all cash
interest, premium payments,

 

6

--------------------------------------------------------------------------------


 

debt discount, fees, charges (excluding fees and charges related to this
Agreement) and related cash expenses of the Parent, the Borrower and their
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Parent, the Borrower and their Subsidiaries paid in cash during
such period under capital leases that is treated as interest in accordance with
GAAP, in the case of (a) and (b) preceding, net of (i) consolidated interest
income of the Parent, the Borrower and their Subsidiaries for such period and
(ii) interest accrued on the $1,000,000 of capital leases and other obligations
described in subsection (e) of the definition of Consolidated Funded
Indebtedness.  For purposes of calculating Consolidated Interest Charges in any
period, (i) net cash payments made or received by the Parent, the Borrower and
their Subsidiaries with respect to Swap Contracts shall be included in the
computation of gross interest expense, (ii) any Acquisition by the Borrower, the
Parent or their Subsidiaries, may, at the option of the Borrower after notice to
the Administrative Agent, be deemed to have occurred on the first day of such
period and (iii) any Disposition of any Station or other assets for
consideration in excess of $25,000,000 by any of the Parent, the Borrower or any
of their Subsidiaries (and any related incurrence or repayment of Indebtedness)
which occurs during such period shall be deemed to have occurred on the first
day of such period.  Notwithstanding the foregoing, the contribution to items
(a) and (b) above from Non-Wholly Owned Subsidiaries shall be limited to the
amount of such items for which a Loan Party has direct liability.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Operating Cash Flow for the period of the four
most recently completed fiscal quarters of the Parent to (b) Consolidated
Interest Charges for such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Operating Cash Flow for the period of the four most recently completed fiscal
quarters of the Parent.  For purposes of calculating the Consolidated Leverage
Ratio as of any date of determination, Consolidated Funded Indebtedness shall be
reduced by the amount of cash on hand of the Borrower as of such date in excess
of $5,000,000 up to a maximum amount of $25,000,000.

 

“Consolidated Net Income” means, for any period, for the Parent (including the
accounts of the Borrower and their Subsidiaries) on a consolidated basis, the
pre-tax net income of the Parent, the Borrower and their Subsidiaries for that
period.

 

“Consolidated Operating Cash Flow” means for the Parent, the Borrower and their
Subsidiaries (excluding Non-Wholly Owned Subsidiaries, except as specifically
provided in subsection (c) below), the sum of (a) Consolidated Net Income
(excluding to the extent included in Consolidated Net Income (i) extraordinary
gains, including net gains on the sales of asset other than asset sales in the
ordinary course of business, and (ii) any items of extraordinary loss, including
net losses on the sale of assets other than asset sales in the ordinary course
of business), plus (b) interest expense, depreciation and amortization, deferred
and other non-cash charges, plus (c) to the extent received by the Borrower and
not already included in Consolidated Net Income, cash received from joint
ventures and Non-Wholly Owned Subsidiaries, plus (d) stock option based
compensation, if any.  For purposes of calculating Consolidated Operating Cash
Flow with respect to any Acquisition or Disposition of any Station or assets
that occurs

 

7

--------------------------------------------------------------------------------


 

during any period of determination, and any related incurrence or repayment of
Consolidated Funded Indebtedness (including its effect on Operating Cash Flow),
(x) any Acquisition by the Borrower, the Parent or their Subsidiaries, may, at
the option of the Borrower after notice to the Administrative Agent, be deemed
to have occurred on the first day of such period and (y) any Disposition of any
Station or other assets for consideration in excess of $25,000,000 by any of the
Parent, the Borrower or any of their Subsidiaries, (and any related incurrence
or repayment of Indebtedness) which occurs during such period shall be deemed to
have occurred on the first day of such period.  In addition, the Borrower may
elect to adjust Consolidated Operating Cash Flow to give effect to the
cancellation of sports agreements.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, provided
that, the directors, officers and employees of a Person shall not be deemed to
control such Person as a result of their role as such.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans or participations in L/C Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
(c) is the sole Lender giving notice to the L/C Issuer under Section 2.03(b)(ii)
or Section 2.03(b)(iii) or (d) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, assignment, transfer in full,
conveyance, or other disposition (including dispositions pursuant to Local
Marketing Agreements, Joint Sales

 

8

--------------------------------------------------------------------------------


 

Agreements or Shared Services Agreements or pursuant to any sale and leaseback
transaction) of any property by the Parent, the Borrower or any of their
Subsidiaries, including any such disposition or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding assets disposed of in the ordinary course of
business of such Person.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, unless the direct or indirect
parent of such Subsidiary is not so organized.

 

“EDGAR”, means the Electronic Data Gathering, Analysis, and Retrieval system or
any similar system used by the SEC for electronic SEC filings.

 

“Eligible Assignee” means  (a) a Lender; (b) an Affiliate of a Lender or an
Approved Fund approved by the Administrative Agent and the L/C Issuer and (c)
any other Person (other than a natural person) approved by (i) the
Administrative Agent and the L/C Issuer, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (x) the Parent, the Borrower or any of the
Parent’s or the Borrower’s Affiliates or Subsidiaries or (y) any direct and
known competitor of the Parent, the Borrower or any of their Subsidiaries.

 

“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any Hazardous
Materials into the environment, including those related to hazardous substances
or wastes, air emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, the Borrower, any other Loan Party or
any of their respective Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock, membership or partnership of (or other ownership interests in)
such Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock, membership or
partnership of (or other ownership interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock of (or
other ownership interests in) such Person or warrants, rights or options for the
purchase or acquisition from such Person of

 

9

--------------------------------------------------------------------------------


 

such shares (or such other interests), and all of the other ownership interests
in such Person (including partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such shares, warrants, options,
rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent or the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent or the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent,
the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan:

 


(A)                                  THE RATE PER ANNUM EQUAL TO THE RATE
DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE OFFERED RATE THAT APPEARS ON
THE PAGE OF THE TELERATE SCREEN (OR ANY SUCCESSOR THERETO) THAT DISPLAYS AN
AVERAGE BRITISH BANKERS ASSOCIATION INTEREST SETTLEMENT RATE FOR DEPOSITS IN
DOLLARS (FOR DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD) WITH A TERM
EQUIVALENT TO SUCH INTEREST PERIOD, DETERMINED AS OF APPROXIMATELY 11:00 A.M.
(LONDON TIME) TWO BUSINESS DAYS PRIOR TO THE FIRST DAY OF SUCH INTEREST PERIOD,
OR


 


(B)                                 IF THE RATE REFERENCED IN THE PRECEDING
CLAUSE (A) DOES NOT APPEAR ON SUCH PAGE OR SERVICE OR SUCH PAGE OR SERVICE SHALL
NOT BE AVAILABLE, THE RATE PER ANNUM EQUAL TO THE RATE DETERMINED BY THE
ADMINISTRATIVE AGENT TO BE THE OFFERED RATE ON SUCH OTHER PAGE OR OTHER SERVICE
THAT DISPLAYS AN AVERAGE BRITISH BANKERS ASSOCIATION INTEREST SETTLEMENT RATE
FOR DEPOSITS IN DOLLARS (FOR DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD)
WITH A TERM EQUIVALENT TO SUCH INTEREST PERIOD, DETERMINED AS OF APPROXIMATELY
11:00 A.M. (LONDON TIME) TWO BUSINESS DAYS PRIOR TO THE FIRST DAY OF SUCH
INTEREST PERIOD, OR

 

10

--------------------------------------------------------------------------------


 


(C)                                  IF THE RATES REFERENCED IN THE PRECEDING
CLAUSES (A) AND (B) ARE NOT AVAILABLE, THE RATE PER ANNUM DETERMINED BY THE
ADMINISTRATIVE AGENT AS THE RATE OF INTEREST AT WHICH DEPOSITS IN DOLLARS FOR
DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD IN SAME DAY FUNDS IN THE
APPROXIMATE AMOUNT OF THE EURODOLLAR RATE LOAN BEING MADE, CONTINUED OR
CONVERTED BY THE ADMINISTRATIVE AGENT AND WITH A TERM EQUIVALENT TO SUCH
INTEREST PERIOD WOULD BE OFFERED BY THE ADMINISTRATIVE AGENT’S LONDON BRANCH
(OR, IF THE ADMINISTRATIVE AGENT HAS NO LONDON BRANCH, THE SYNDICATION AGENT’S
LONDON BRANCH) TO MAJOR BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET AT THEIR
REQUEST AT APPROXIMATELY 4:00 P.M. (LONDON TIME) TWO BUSINESS DAYS PRIOR TO THE
FIRST DAY OF SUCH INTEREST PERIOD.


 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Collateral” means Equity Interests owned by the Parent, the Borrower
or any of their Subsidiaries in the Excluded Non-Wholly Owned Subsidiaries.

 

“Excluded Non-Wholly Owned Subsidiaries” means Non-Wholly Owned Subsidiaries in
which the Parent, the Borrower and their Subsidiaries have Invested, which, in
the aggregate over the term of this Agreement, do not exceed $150,000,000 in the
amount of the initial Investment by the Parent, the Borrower and their
Subsidiaries for all such Excluded Non-Wholly Owned Subsidiaries, as certified
quarterly to the Lenders in the Compliance Certificate; provided that, to the
extent that any such Excluded Non-Wholly Owned Subsidiary (i) becomes a
Guarantor and (ii) has 100% of its Equity Interests pledged to secure the
Obligations, in each case pursuant to documentation substantially similar in
terms, conditions and form to the Guaranty and the Subsidiary Pledge Agreement,
then the preceding $150,000,000 limitation (as reduced through the date of
determination) shall be reinstated to the extent of the Investment by applicable
Loan Party in such Excluded Non-Wholly Owned Subsidiary, and such Excluded
Non-Wholly Owned Subsidiary shall thereafter no longer be included in the
definition of Excluded Non-Wholly Owned Subsidiaries.  For the avoidance of
doubt, the only manner in which any portion of the $150,000,000 limitation for
Excluded Non-Wholly Owned Subsidiaries may be reinstated is for an Excluded
Non-Wholly Owned Subsidiary to execute a Guaranty and have 100% of the Equity
Interests in such Excluded Non-Wholly Owned Subsidiary pledged to secure the
Obligations.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by any jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized, is resident or is
doing business, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in

 

11

--------------------------------------------------------------------------------


 

Law) to comply with Section 3.01(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 3.01(a).

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 16, 1999 among the Borrower, the Parent as a guarantor, Banc of America
Securities LLC as Sole Lead Arranger and Book Manager, KeyBank (as successor by
assignment to Key Corporate Capital Inc.) as Administrative Agent and
Co-Documentation Agent, Bank of America as Syndication Agent and
Co-Documentation Agent, and a syndicate of lenders, as amended through the date
hereof.

 

“Existing Letters of Credit” means those letters of credit listed on
Schedule 1.01.

 

“FCC” shall mean the Federal Communications Commission and any successor or
substitute governmental commission, agency, department, board or authority
performing functions similar to those performed by the Federal Communications
Commission on the date hereof.

 

“FCC Regulations” shall mean all rules, regulations, written policies, orders
and decisions of the FCC under the Communications Act.

 

“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letters” means (i) the letter agreement, dated July 15, 2004 among the
Borrower, the Syndication Agent and Banc of America Securities LLC., (ii) the
letter agreement, dated July 15, 2004, among the Borrower, JPMorgan Chase Bank
and J.P. Morgan Securities Inc., (iii) the letter agreement, dated August 9,
2004, among the Borrower and KeyBank, and (iv) any other fee letter entered into
by the Borrower and any Agent, Arranger or Lender in connection with this
Agreement.

 

“Final Order” means an action or order issued by the FCC (a) which has not been
reversed, stayed, enjoined, set aside, annulled or suspended, and (b) with
respect to which (i) no requests or petitions have been filed for administrative
or judicial review, reconsideration, rehearing, appeal or stay, and the time for
filing any such requests or petitions and for the FCC to set aside the action on
its own motion has expired, (ii) in the event of review, reconsideration or
appeal, the time for further review, reconsideration or appeal has expired, and
(iii) no appeal to a

 

12

--------------------------------------------------------------------------------


 

court or request for stay by a court of such action is pending or in effect,
and, if any deadline for filing any such appeal or request is designated by
statute or rule, it has passed.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any

 

13

--------------------------------------------------------------------------------


 

Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, for which such
Person is liable under such Guarantee or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, the Parent and all existing and future direct
and indirect Domestic Subsidiaries of the Parent and the Borrower, except the
Excluded Non-Wholly Owned Subsidiaries.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Incremental Facility” has the meaning specified in Section 2.13(a).

 

“Incremental Revolver Loan” has the meaning specified in Section 2.13(a).

 

“Incremental Term Loan” has the meaning specified in Section 2.13(a).

 

“Incremental Loan Amendment” has the meaning specified in Section 2.13(e).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 


(A)                                  ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED
MONEY AND ALL OBLIGATIONS OF SUCH PERSON EVIDENCED BY BONDS, DEBENTURES, NOTES,
LOAN AGREEMENTS OR OTHER SIMILAR INSTRUMENTS;


 


(B)                                 ALL DIRECT OR CONTINGENT OBLIGATIONS OF SUCH
PERSON ARISING UNDER LETTERS OF CREDIT (INCLUDING STANDBY AND COMMERCIAL),
BANKERS’ ACCEPTANCES, BANK GUARANTIES, SURETY BONDS AND SIMILAR INSTRUMENTS;


 


(C)                                  NET OBLIGATIONS OF SUCH PERSON UNDER ANY
SWAP CONTRACT;


 


(D)                                 ALL OBLIGATIONS OF SUCH PERSON TO PAY THE
DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES (OTHER THAN TRADE ACCOUNTS
PAYABLE IN THE ORDINARY COURSE OF BUSINESS AND DEFERRED COMPENSATION);


 


(E)                                  INDEBTEDNESS (EXCLUDING PREPAID INTEREST
THEREON) SECURED BY (OR FOR WHICH THE HOLDER OF SUCH DEBT HAS AN EXISTING RIGHT,
CONTINGENT OR OTHERWISE, TO BE SECURED BY) ANY LIEN ON PROPERTY OWNED OR
ACQUIRED BY THE PARENT, THE BORROWER OR ANY OF THEIR SUBSIDIARIES, WHETHER OR
NOT THE OBLIGATIONS SECURED THEREBY HAVE BEEN ASSUMED BY SUCH

 

14

--------------------------------------------------------------------------------


 


PERSON OR IS LIMITED IN RECOURSE (PROVIDED THAT, IF SUCH INDEBTEDNESS IS
NON-RECOURSE, THE AMOUNT OF SUCH INDEBTEDNESS FOR PURPOSES HEREOF SHALL BE
LIMITED TO THE LESSER OF THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS AND THE FAIR
MARKET VALUE OF THE PROPERTY SERVING AS COLLATERAL THEREFOR);


 


(F)                                    CAPITAL LEASES AND SYNTHETIC LEASE
OBLIGATIONS; AND


 


(G)                                 ALL GUARANTEES OF SUCH PERSON IN RESPECT OF
ANY OF THE FOREGOING.


 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent a Loan Party is liable
therefor.  The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.  The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Indenture” means that certain Indenture, dated as of March 5, 2002, among the
Borrower, Entercom Capital, Inc. a Delaware corporation, the Parent, the
subsidiary guarantors listed therein and HSBC Bank USA, as Trustee, together
with that certain First Supplemental Indenture, dated as of March 5, 2002, among
the Borrower, Entercom Capital, Inc. a Delaware corporation, the Parent, the
subsidiary guarantors listed therein and HSBC Bank USA, as Trustee.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or, subject to Lenders’ availability, nine or twelve months, as
selected by the Borrower in its Committed Loan Notice; provided that:

 


(A)                                  ANY INTEREST PERIOD THAT WOULD OTHERWISE
END ON A DAY THAT IS NOT A BUSINESS DAY SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY UNLESS SUCH BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH
CASE SUCH INTEREST PERIOD SHALL END ON THE NEXT PRECEDING BUSINESS DAY;


 


(B)                                 ANY INTEREST PERIOD THAT BEGINS ON THE LAST
BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY
CORRESPONDING DAY IN THE CALENDAR

 

15

--------------------------------------------------------------------------------


 


MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL END ON THE LAST BUSINESS DAY OF
THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD; AND


 


(C)                                  NO INTEREST PERIOD SHALL EXTEND BEYOND THE
MATURITY DATE.


 

“Investment” means, as to any Person, any direct or indirect investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor Guarantees Indebtedness of
such other Person, or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of assets of another Person that constitute a
business unit, provided that, an Investment shall not include any purchase that
meets the definition of an Acquisition.  For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) in favor of the L/C Issuer
and relating to any such Letter of Credit.

 

“Joint Sales Agreement” means an agreement for the sale of commercial or
advertising time or any similar arrangement pursuant to which a Person obtains
the right to (i) sell at least a majority of the time for commercial spot
announcements, and/or resell to advertisers such time on, (ii) provide the sales
staff for the sale of the advertising time or the collection of accounts
receivable with respect to commercial advertisements broadcast on, (iii) set the
rates for advertising on and/or (iv) provide the advertising material for
broadcast on, a radio broadcast station the FCC License of which is held by a
Person other than an Affiliate of such Person.

 

“KeyBank” means KeyBank National Association.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case whether or not
having the force of law, including, when used with respect to the Parent, the
Borrower and their Subsidiaries, the Communications Act and all FCC Regulations.

 

16

--------------------------------------------------------------------------------


 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means KeyBank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including (without duplication) all L/C
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is three days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $250,000,000.  Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“License” means any authorization, permit, consent, franchise, ordinance,
registration, certificate, license, agreement or other right filed with, granted
by, or entered into by a federal, state or local governmental authority which
permits or authorizes the acquisition, construction or operation of a radio
broadcasting station, or any part of a radio broadcasting station or which is
required for the acquisition, ownership or operation of any Station.

 

17

--------------------------------------------------------------------------------


 

“License Subsidiary” means any Subsidiary of the Borrower and the Parent (other
than a Non-Wholly Owned Subsidiary) formed or acquired solely for the purpose of
holding Licenses issued by the FCC.

 

“Licensing Authority” means a governmental authority which has granted or issued
a License.

 

“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other) or other security interest or preferential arrangement in the nature
of a security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Like Kind Exchanges” means an exchange of like-kind property under Section 1031
of the Code to the maximum extent possible under Section 1031, established
pursuant to a “qualified escrow account” within the meaning of Treas. Reg.
Section 1.1031(k)-1(g)(3) with a “qualified intermediary” within the meaning of
Treas. Reg. Section 1.1031(k)-1(g)(4), which account shall be governed by an
escrow agreement complying with the requirements of Treas. Reg. Sections
1.1031(k)-1(g)(4) and 1.1031(k)-1(g)(6).

 

“Limited Period” means collectively, each period over the term of this Agreement
with respect to which the Consolidated Leverage Ratio was greater than 5.00 to
1.00 for the most recently completed four fiscal quarters, such period to
commence on the earlier of the date the Borrower delivers or was required to
deliver the relevant Compliance Certificate and to continue until such time that
the Borrower has demonstrated that the Consolidated Leverage Ratio is equal to
or less than 5.00 to 1.00 by delivery of a Compliance Certificate in accordance
with the terms of Section 6.02(a).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Loan or Incremental Facility.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each Fee
Letter, each Pledge Agreement and the Guaranty, and each other document or
agreement executed by any Loan Party in connection with this Agreement from time
to time, except Swap Contracts.

 

“Loan Parties” means, collectively, the Borrower, the Parent and each Guarantor.

 

“Local Marketing Agreement” means a local marketing arrangement, time brokerage
agreement, management agreement or similar arrangement pursuant to which a
Person, subject to customary preemption rights and other limitations, obtains
the right to exhibit programming and sell all advertising time during more than
fifty percent (50%) of the air time of a radio broadcast station licensed to
another Person.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities, operations
or financial condition of the Parent, the Borrower and their Subsidiaries taken
as a whole; (b) a material adverse affect upon the ability of the Borrower to
perform its material obligations under this Agreement; (c) a

 

18

--------------------------------------------------------------------------------


 

material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of this Agreement or (d) a material adverse
effect upon (i) the ability of the Loan Parties taken as a whole to perform
their material obligations under the Loan Documents or (ii) the legality,
validity, binding effect or enforceability against the Loan Parties taken as a
whole of the Loan Documents.

 

“Material Contractual Obligation” means, as to the Parent, the Borrower and
their Subsidiaries, any provision of any security issued by such Person, or of
any agreement, instrument or other undertaking (other than Material Operating
Agreements) to which such Person is a party or by which it or any of its
property is bound, in each case set forth above, the termination or adverse
modification of which could reasonably be expected to have a Material Adverse
Effect.

 

“Material Operating Agreement” means any programming agreement, time brokerage,
Local Marketing Agreement or similar agreement, franchise agreement, lease or
other agreement relating to the operation of a Station by the Parent, the
Borrower or any of their Subsidiaries, in each case set forth above, the
termination or adverse modification of which could reasonably be expected to
have a Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary of the Borrower whose Operating Cash
Flow for the most recently completed twelve month period was greater than ten
percent of the Operating Cash Flow for the Parent, the Borrower and their
Subsidiaries on a consolidated basis, or whose assets comprised more than ten
percent of the total assets of the Parent, the Borrower and its Subsidiaries, on
a consolidated basis, as of the fiscal quarter most recently ended.

 

“Maturity Date” means August 12, 2009, or such earlier date as the Obligations
become due and payable hereunder, whether by reduction of the Aggregate
Commitments to zero, termination, acceleration or otherwise.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent, the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means, in connection with any Disposition, the cash proceeds
(including any cash payments received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received in cash)
of such Disposition net of (i) reasonable transaction costs (including any
underwriting, brokerage or other selling commissions and reasonable legal,
advisory and other fees and expenses, including title and recording expenses,
associated therewith actually incurred and satisfactorily documented),
(ii) required payments on Indebtedness permitted to exist hereunder related to
assets sold in such Disposition (other than payments due with respect to the
Obligations) (iii) taxes estimated to be paid as a result of such Disposition,
and (iv) with respect to any Subsidiary that is a Non-Wholly Owned Subsidiary,
the portion of the gross proceeds of such Disposition payable to the minority
holder(s) of the Equity Interests in such Non-Wholly Owned Subsidiary in
accordance with the applicable percentage ownership of such Equity Interests.

 

19

--------------------------------------------------------------------------------


 

“Non-Wholly Owned Subsidiary” means a direct or indirect Subsidiary of the
Parent or the Borrower the Equity Interests of which are not 100% owned by the
Parent, the Borrower and their Subsidiaries.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan or Letter of Credit, or with respect to a Swap Contract of
the Parent, the Borrower or any Subsidiary to which the Lender or any Affiliate
of any Lender is a party, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees with respect to
any of the foregoing that accrue after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Parent/Borrower Pledge Agreement” has the meaning specified in
Section 4.01(a)(iii).

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

20

--------------------------------------------------------------------------------


 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent, the
Borrower or any ERISA Affiliate or to which the Parent, the Borrower or any
ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

 

“Permitted Acquisitions” means Acquisitions by the Parent, the Borrower and
their Subsidiaries of Stations or any other business in advertising dependent
media and broadcasting and related businesses.

 

“Permitted Holders” means, collectively, Joseph M. Field and David J. Field and
their immediate families, including their wives, their children or
grandchildren, the spouses of their children and their grandchildren, or trusts
created for the benefit of any of, or the estates of, the foregoing or entities
controlled by Joseph M. Field or David J. Field.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent or the Borrower or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

 

“Pledge Agreements” means the Parent/Borrower Pledge Agreement and the
Subsidiary Pledge Agreement.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Reinvestment Period” has the meaning specified in Section 2.04(b)(ii).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and directors, officers, employees, agents and advisors of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice and (b) with respect
to an L/C Credit Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any

 

21

--------------------------------------------------------------------------------


 

Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, executive vice president, treasurer or assistant treasurer of
a Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.  For the avoidance of doubt, any certificate
executed by any officer pursuant to or in connection with any Loan Document
shall be deemed executed by such officer in his or her capacity as an officer of
the applicable Loan Party and not in his or her individual capacity, and such
officer shall have no individual or personal liability with respect thereto.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Parent, the Borrower or any Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest
or on account of any return of capital to the Parent’s or the Borrower’s
stockholders, partners or members (or the equivalent Person thereof).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Senior Subordinated Notes” means those certain 7-5/8% Senior Subordinated Notes
due 2014 issued by the Borrower and Entercom Capital, Inc., a Delaware
Corporation, pursuant to the terms of the Indenture and the other Senior
Subordinated Notes Documents.

 

“Senior Subordinated Notes Documents” means the Indenture and each other
agreement, guaranty, collateral agreement or other document or instrument
executed in connection with the Senior Subordinated Notes.

 

“Shared Services Agreement” means a shared services arrangement or other similar
arrangement pursuant to which two Persons owning separate radio broadcast
stations agree to share the costs of certain services and procurements which
they individually require in connection with the ownership and operation of one
radio broadcast station, whether through the form of joint or cooperative buying
arrangements or the performance of certain functions relating to the operation
of one radio broadcast station by employees of the owner and operator of the
other radio broadcast station, including, but not limited to, the co-location of
the studio, non-managerial administrative and/or master control and technical
facilities of such radio broadcast station and/or the sharing of maintenance,
security and other services relating to such facilities.

 

“Solvent” means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date, that
the present fair saleable value of the assets of such Person will, as of such
date,

 

22

--------------------------------------------------------------------------------


 

be greater than the amount that will be required to pay the probable liability
of such Person on its debts as such debts become absolute and matured, and that,
as of such date, such Person will be able to pay all liabilities of such Person
as such liabilities mature and such Person does not have unreasonably small
capital with which to carry on its business.  In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability discounted to present value at rates
believed to be reasonable by such Person acting in good faith.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Start Date” has the meaning specified in Section 2.04(b)(ii).

 

“Station Contracts” has the meaning specified in Section 5.18.

 

“Stations” means, as of any date, the radio broadcasting stations owned by the
Parent, the Borrower and their Subsidiaries as of such date, all auxiliary
stations owned or operated in connection with the foregoing, all television or
other broadcasting stations owned by the Parent, the Borrower and their
Subsidiaries, or any other communications station owned or operated at such time
by the Parent, the Borrower or any of their Subsidiaries.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower and the Parent.

 

“Subsidiary Pledge Agreement” has the meaning specified in Section 4.01(a)(iv).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. or any International
Foreign Exchange Master Agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

 

23

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Syndication Agent” means Bank of America, or any successor syndication agent.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); provided however, that no
programming agreement, time brokerage agreement, Local Marketing Agreement or
similar agreement shall constitute a Synthetic Lease Obligation.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 


1.02                           OTHER INTERPRETIVE PROVISIONS.  WITH REFERENCE TO
THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN
OR IN SUCH OTHER LOAN DOCUMENT:


 


(A)                                  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL.”  UNLESS THE CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY
ORGANIZATION DOCUMENT)

 

24

--------------------------------------------------------------------------------


 


SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS
“HEREIN,” “HEREOF” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY
LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY
AND NOT TO ANY PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN
DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO
REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE LOAN
DOCUMENT IN WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL
INCLUDE ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING,
REPLACING OR INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION
SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND
“PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER
TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH,
SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.  DERIVATIVES OF DEFINED TERMS HAVE
CORRESPONDING MEANINGS.  ANY REFERENCE TO THE KNOWLEDGE OF A NON-INDIVIDUAL
PERSON SHALL MEAN THE ACTUAL KNOWLEDGE OF AN EXECUTIVE OFFICER (OR INDIVIDUAL
HOLDING A SIMILAR POSITION) OF SUCH PERSON.  ANY REFERENCE TO “CONSOLIDATED” IN
CONNECTION WITH THE PARENT, THE BORROWER AND THEIR SUBSIDIARIES SHALL MEAN
ELIMINATING ALL INTERCOMPANY ACCOUNTS.


 


(B)                                 IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING;” THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE
WORD “THROUGH” MEANS “TO AND INCLUDING.”


 


(C)                                  SECTION HEADINGS HEREIN AND IN THE OTHER
LOAN DOCUMENTS ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
AFFECT THE INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


1.03                           ACCOUNTING TERMS.


 


(A)                                  GENERALLY.  ALL ACCOUNTING TERMS NOT
SPECIFICALLY OR COMPLETELY DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH,
AND ALL FINANCIAL DATA (INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL
CALCULATIONS) REQUIRED TO BE SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE
PREPARED IN CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS, AS IN EFFECT
FROM TIME TO TIME, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.


 


(B)                                 CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE
IN GAAP WOULD AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET
FORTH IN ANY LOAN DOCUMENT, AND EITHER THE BORROWER OR THE REQUIRED LENDERS
SHALL SO REQUEST, THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL
NEGOTIATE IN GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE
ORIGINAL INTENT THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL
OF THE BORROWER AND THE REQUIRED LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I)
SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP
PRIOR TO SUCH CHANGE THEREIN AND (II) THE BORROWER SHALL PROVIDE TO THE
ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL STATEMENTS AND OTHER DOCUMENTS
REQUIRED

 

25

--------------------------------------------------------------------------------


 


UNDER THIS AGREEMENT OR AS REASONABLY REQUESTED HEREUNDER SETTING FORTH A
RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND
AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.


 


1.04                           ROUNDING.  ANY FINANCIAL RATIOS REQUIRED TO BE
MAINTAINED BY THE BORROWER PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY
DIVIDING THE APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT
TO ONE PLACE MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED
HEREIN AND ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A
ROUNDING-UP IF THERE IS NO NEAREST NUMBER).


 


1.05                           TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED, ALL
REFERENCES HEREIN TO TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME.


 


1.06                           LETTER OF CREDIT AMOUNTS.  UNLESS OTHERWISE
SPECIFIED HEREIN, THE AMOUNT OF A LETTER OF CREDIT AT ANY TIME SHALL BE DEEMED
TO BE THE STATED AMOUNT OF SUCH LETTER OF CREDIT IN EFFECT AT SUCH TIME;
PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY LETTER OF CREDIT THAT, BY ITS TERMS
OR THE TERMS OF ANY ISSUER DOCUMENT RELATED THERETO, PROVIDES FOR ONE OR MORE
AUTOMATIC INCREASES IN THE STATED AMOUNT THEREOF, THE AMOUNT OF SUCH LETTER OF
CREDIT SHALL BE DEEMED TO BE THE MAXIMUM STATED AMOUNT OF SUCH LETTER OF CREDIT
AFTER GIVING EFFECT TO ALL SUCH INCREASES, WHETHER OR NOT SUCH MAXIMUM STATED
AMOUNT IS IN EFFECT AT SUCH TIME.


 


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


 


2.01                           COMMITTED LOANS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE LOANS (EACH
SUCH LOAN, A “COMMITTED LOAN”) TO THE BORROWER FROM TIME TO TIME, ON ANY
BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE AMOUNT NOT TO
EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH LENDER’S COMMITMENT; PROVIDED,
HOWEVER, THAT AFTER GIVING EFFECT TO ANY COMMITTED BORROWING, (I) THE TOTAL
OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, AND (II) THE AGGREGATE
OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS SHALL NOT
EXCEED SUCH LENDER’S COMMITMENT.  WITHIN THE LIMITS OF EACH LENDER’S COMMITMENT,
AND SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE BORROWER MAY BORROW
UNDER THIS SECTION 2.01, PREPAY UNDER SECTION 2.04, AND REBORROW UNDER THIS
SECTION 2.01.  COMMITTED LOANS MAY BE BASE RATE LOANS OR EURODOLLAR RATE LOANS,
AS FURTHER PROVIDED HEREIN.


 


2.02                           BORROWINGS, CONVERSIONS AND CONTINUATIONS OF
COMMITTED LOANS.


 


(A)                                  EACH COMMITTED BORROWING, EACH CONVERSION
OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND EACH CONTINUATION OF
EURODOLLAR RATE LOANS SHALL BE MADE UPON THE BORROWER’S IRREVOCABLE NOTICE TO
THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE
MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (I) THREE
BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BORROWING OF, CONVERSION TO OR
CONTINUATION OF EURODOLLAR RATE LOANS, AND (II) ON THE REQUESTED DATE OF ANY
BORROWING OF BASE RATE COMMITTED LOANS OR CONVERSION OF EURODOLLAR RATE LOANS TO
BASE RATE COMMITTED LOANS; PROVIDED, HOWEVER, THAT IF THE BORROWER WISHES TO
REQUEST

 

26

--------------------------------------------------------------------------------


 


EURODOLLAR RATE LOANS HAVING AN INTEREST PERIOD OTHER THAN ONE, TWO, THREE OR
SIX MONTHS IN DURATION AS PROVIDED IN THE DEFINITION OF “INTEREST PERIOD”, THE
APPLICABLE NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. FOUR BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF SUCH BORROWING,
CONVERSION OR CONTINUATION, WHEREUPON THE ADMINISTRATIVE AGENT SHALL GIVE PROMPT
NOTICE TO THE LENDERS OF SUCH REQUEST AND DETERMINE WHETHER THE REQUESTED
INTEREST PERIOD IS AVAILABLE TO ALL OF THEM.  NOT LATER THAN 11:00 A.M., THREE
BUSINESS DAYS BEFORE THE REQUESTED DATE OF SUCH BORROWING, CONVERSION OR
CONTINUATION, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER (WHICH NOTICE
MAY BE BY TELEPHONE) WHETHER OR NOT THE REQUESTED INTEREST PERIOD IS AVAILABLE
TO ALL THE LENDERS.  EACH TELEPHONIC NOTICE BY THE BORROWER PURSUANT TO THIS
SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE ADMINISTRATIVE
AGENT OF A WRITTEN COMMITTED LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY
A RESPONSIBLE OFFICER OF THE BORROWER.  EACH BORROWING OF, CONVERSION TO OR
CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$1,000,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF.  EXCEPT AS
PROVIDED IN SECTION 2.03(C), EACH BORROWING OF OR CONVERSION TO BASE RATE
COMMITTED LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE
OF $100,000 IN EXCESS THEREOF.  EACH COMMITTED LOAN NOTICE (WHETHER TELEPHONIC
OR WRITTEN) SHALL SPECIFY (I) WHETHER THE BORROWER IS REQUESTING A COMMITTED
BORROWING, A CONVERSION OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, OR A
CONTINUATION OF EURODOLLAR RATE LOANS, (II) THE REQUESTED DATE OF THE BORROWING,
CONVERSION OR CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A BUSINESS DAY),
(III) THE PRINCIPAL AMOUNT OF COMMITTED LOANS TO BE BORROWED, CONVERTED OR
CONTINUED, (IV) THE TYPE OF COMMITTED LOANS TO BE BORROWED OR TO WHICH EXISTING
COMMITTED LOANS ARE TO BE CONVERTED, AND (V) IF APPLICABLE, THE DURATION OF THE
INTEREST PERIOD WITH RESPECT THERETO.  IF THE BORROWER FAILS TO SPECIFY A TYPE
OF COMMITTED LOAN IN A COMMITTED LOAN NOTICE OR IF THE BORROWER FAILS TO GIVE A
TIMELY NOTICE REQUESTING A CONVERSION OR CONTINUATION, THEN THE APPLICABLE
COMMITTED LOANS SHALL BE MADE AS, OR CONVERTED TO, BASE RATE LOANS.  ANY SUCH
AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF
THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO THE APPLICABLE EURODOLLAR
RATE LOANS.  IF THE BORROWER REQUESTS A BORROWING OF, CONVERSION TO, OR
CONTINUATION OF EURODOLLAR RATE LOANS IN ANY SUCH COMMITTED LOAN NOTICE, BUT
FAILS TO SPECIFY AN INTEREST PERIOD, IT WILL BE DEEMED TO HAVE SPECIFIED AN
INTEREST PERIOD OF ONE MONTH.


 


(B)                                 FOLLOWING RECEIPT OF A COMMITTED LOAN
NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT
OF ITS APPLICABLE PERCENTAGE OF THE APPLICABLE COMMITTED LOANS, AND IF NO TIMELY
NOTICE OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE BORROWER, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC
CONVERSION TO BASE RATE LOANS DESCRIBED IN THE PRECEDING SUBSECTION.  IN THE
CASE OF A COMMITTED BORROWING, EACH LENDER SHALL MAKE THE AMOUNT OF ITS
COMMITTED LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE
FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE
BUSINESS DAY SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  UPON
SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF
SUCH BORROWING IS THE INITIAL CREDIT EXTENSION, SECTION 4.01), THE
ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWER
BY 2:00 P.M. IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT EITHER BY (I)
CREDITING THE ACCOUNT OF THE BORROWER ON THE BOOKS OF THE ADMINISTRATIVE AGENT
WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF SUCH FUNDS, IN

 

27

--------------------------------------------------------------------------------


 


EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND REASONABLY ACCEPTABLE
TO) THE ADMINISTRATIVE AGENT BY THE BORROWER; PROVIDED, HOWEVER, THAT IF, ON THE
DATE THE COMMITTED LOAN NOTICE WITH RESPECT TO SUCH BORROWING IS GIVEN BY THE
BORROWER, THERE ARE L/C BORROWINGS OUTSTANDING, THEN THE PROCEEDS OF SUCH
BORROWING, FIRST, SHALL BE APPLIED TO THE PAYMENT IN FULL OF ANY SUCH L/C
BORROWINGS, AND SECOND, SHALL BE MADE AVAILABLE TO THE BORROWER AS PROVIDED
ABOVE.


 


(C)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN, A
EURODOLLAR RATE LOAN MAY BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN
INTEREST PERIOD FOR SUCH EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF AN EVENT
OF DEFAULT, NO LOANS MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED AS
EURODOLLAR RATE LOANS WITHOUT THE CONSENT OF THE REQUIRED LENDERS.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY
INTEREST PERIOD FOR EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST
RATE.  AT ANY TIME THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS OF ANY CHANGE IN THE
ADMINISTRATIVE AGENT’S PRIME RATE USED IN DETERMINING THE BASE RATE PROMPTLY
FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


 


(E)                                  AFTER GIVING EFFECT TO ALL COMMITTED
BORROWINGS, ALL CONVERSIONS OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND
ALL CONTINUATIONS OF COMMITTED LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE
THAN TEN INTEREST PERIODS IN EFFECT WITH RESPECT TO COMMITTED LOANS.


 


2.03                           LETTERS OF CREDIT.


 


(A)                                  THE LETTER OF CREDIT COMMITMENT.


 

(I)                                     SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, (A) THE L/C ISSUER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
LENDERS SET FORTH IN THIS SECTION 2.03, (1) FROM TIME TO TIME ON ANY BUSINESS
DAY DURING THE PERIOD FROM THE CLOSING DATE UNTIL THE LETTER OF CREDIT
EXPIRATION DATE, TO ISSUE LETTERS OF CREDIT IN DOLLARS FOR THE ACCOUNT OF THE
BORROWER OR ANY OTHER SUBSIDIARIES THAT ARE GUARANTORS, AND TO AMEND OR EXTEND
LETTERS OF CREDIT IN DOLLARS PREVIOUSLY ISSUED BY IT, IN ACCORDANCE WITH
SUBSECTION (B) BELOW, AND (2) TO HONOR DRAWINGS UNDER THE LETTERS OF CREDIT; AND
(B) THE LENDERS SEVERALLY AGREE TO PARTICIPATE IN LETTERS OF CREDIT ISSUED FOR
THE ACCOUNT OF THE BORROWER OR ANY OTHER SUBSIDIARIES THAT ARE GUARANTORS AND
ANY DRAWINGS THEREUNDER; PROVIDED THAT AFTER GIVING EFFECT TO ANY L/C CREDIT
EXTENSION WITH RESPECT TO ANY LETTER OF CREDIT, (X) THE TOTAL OUTSTANDINGS SHALL
NOT EXCEED THE AGGREGATE COMMITMENTS, (Y) THE AGGREGATE OUTSTANDING AMOUNT OF
THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF
THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, SHALL NOT EXCEED SUCH LENDER’S
COMMITMENT, AND (Z) THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS SHALL NOT
EXCEED THE LETTER OF CREDIT SUBLIMIT.  EACH REQUEST BY THE BORROWER FOR THE
ISSUANCE OR AMENDMENT OF A LETTER OF CREDIT SHALL BE DEEMED TO BE A
REPRESENTATION BY THE BORROWER THAT THE L/C CREDIT EXTENSION SO REQUESTED

 

28

--------------------------------------------------------------------------------


 

COMPLIES WITH THE CONDITIONS SET FORTH IN THE PROVISO TO THE PRECEDING
SENTENCE.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE BORROWER’S ABILITY TO OBTAIN LETTERS OF CREDIT SHALL BE FULLY
REVOLVING, AND ACCORDINGLY THE BORROWER MAY, DURING THE FOREGOING PERIOD, OBTAIN
LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED OR THAT HAVE
BEEN DRAWN UPON AND REIMBURSED.  ALL EXISTING LETTERS OF CREDIT SHALL BE DEEMED
TO HAVE BEEN ISSUED PURSUANT HERETO, AND FROM AND AFTER THE CLOSING DATE SHALL
BE SUBJECT TO AND GOVERNED BY THE TERMS AND CONDITIONS HEREOF.

 

(II)                                  THE L/C ISSUER SHALL NOT ISSUE ANY LETTER
OF CREDIT, IF:

 

(A)                              SUBJECT TO SECTION 2.03(B)(III), THE EXPIRY
DATE OF SUCH OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR MORE THAN TWELVE
MONTHS AFTER THE DATE OF ISSUANCE OR LAST EXTENSION, UNLESS THE REQUIRED LENDERS
HAVE APPROVED SUCH EXPIRY DATE; OR

 

(B)                                THE EXPIRY DATE OF SUCH REQUESTED LETTER OF
CREDIT WOULD OCCUR AFTER THE LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL THE
LENDERS (OTHER THAN DEFAULTING LENDERS) HAVE APPROVED SUCH EXPIRY DATE.

 

(III)                               THE L/C ISSUER SHALL NOT BE UNDER ANY
OBLIGATION TO ISSUE ANY LETTER OF CREDIT IF:

 

(A)                              ANY ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR
RESTRAIN THE L/C ISSUER FROM ISSUING SUCH LETTER OF CREDIT, OR ANY LAW
APPLICABLE TO THE L/C ISSUER OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE L/C
ISSUER SHALL PROHIBIT, OR REQUEST THAT THE L/C ISSUER REFRAIN FROM, THE ISSUANCE
OF LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL
IMPOSE UPON THE L/C ISSUER WITH RESPECT TO SUCH LETTER OF CREDIT ANY
RESTRICTION, RESERVE OR CAPITAL REQUIREMENT (FOR WHICH THE L/C ISSUER IS NOT 
OTHERWISE COMPENSATED HEREUNDER) FIRST IMPOSED AFTER THE CLOSING DATE, OR SHALL
IMPOSE UPON THE L/C ISSUER ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT
APPLICABLE ON THE CLOSING DATE AND, IN EACH CASE, WHICH THE L/C ISSUER IN GOOD
FAITH DEEMS MATERIAL TO IT; OR

 

(B)                                EXCEPT AS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT AND THE L/C ISSUER, SUCH LETTER OF CREDIT IS IN AN INITIAL
STATED AMOUNT LESS THAN $10,000.

 

(IV)                              THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF
CREDIT IF THE L/C ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF.

 

(V)                                 THE L/C ISSUER SHALL BE UNDER NO OBLIGATION
TO AMEND ANY LETTER OF CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT
SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS
HEREOF, OR (B) THE BENEFICIARY

 

29

--------------------------------------------------------------------------------


 

OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO SUCH LETTER
OF CREDIT.

 

(VI)                              THE L/C ISSUER SHALL ACT ON BEHALF OF THE
LENDERS WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS
ASSOCIATED THEREWITH, AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND
IMMUNITIES (A) PROVIDED TO THE ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT
TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION WITH
LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER
DOCUMENTS PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM
“ADMINISTRATIVE AGENT” AS USED IN ARTICLE IX INCLUDED THE L/C ISSUER WITH
RESPECT TO SUCH ACTS OR OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED HEREIN WITH
RESPECT TO THE L/C ISSUER.

 


(B)                                 PROCEDURES FOR ISSUANCE AND AMENDMENT OF
LETTERS OF CREDIT; AUTO-EXTENSION LETTERS OF CREDIT.


 

(I)                                     EACH LETTER OF CREDIT SHALL BE ISSUED OR
AMENDED, AS THE CASE MAY BE, UPON THE REQUEST OF THE BORROWER DELIVERED TO THE
L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF
CREDIT APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER
OF THE BORROWER.  SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. AT LEAST TWO
BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS THE L/C ISSUER MAY AGREE IN A
PARTICULAR INSTANCE IN ITS SOLE DISCRETION) PRIOR TO THE PROPOSED ISSUANCE DATE
OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF A REQUEST FOR AN
INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL
SPECIFY IN FORM AND DETAIL REASONABLY SATISFACTORY TO THE L/C ISSUER: (A) THE
PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE A
BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME
AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY
SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY
CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING
THEREUNDER; AND (G) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REASONABLY
REQUIRE.  IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF
CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL
REASONABLY SATISFACTORY TO THE L/C ISSUER (A) THE LETTER OF CREDIT TO BE
AMENDED; (B) THE PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS
DAY); (C) THE NATURE OF THE PROPOSED AMENDMENT; AND (D) SUCH OTHER MATTERS AS
THE L/C ISSUER MAY REASONABLY REQUIRE.  ADDITIONALLY, THE BORROWER SHALL FURNISH
TO THE L/C ISSUER AND THE ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS AND
INFORMATION PERTAINING TO SUCH REQUESTED LETTER OF CREDIT ISSUANCE OR AMENDMENT,
INCLUDING ANY ISSUER DOCUMENTS, AS THE L/C ISSUER OR THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUIRE.

 

(II)                                  PROMPTLY AFTER RECEIPT OF ANY LETTER OF
CREDIT APPLICATION, THE L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT
(BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY
OF SUCH LETTER OF CREDIT APPLICATION FROM THE BORROWER AND, IF NOT, THE L/C
ISSUER WILL PROVIDE THE

 

30

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE L/C ISSUER HAS RECEIVED
WRITTEN NOTICE FROM ANY LENDER (PROVIDED THAT ANY LENDER GIVING SUCH WRITTEN
NOTICE THAT IS THE SOLE LENDER GIVING SUCH WRITTEN NOTICE SHALL BE A DEFAULTING
LENDER HEREUNDER), THE ADMINISTRATIVE AGENT OR ANY LOAN PARTY, AT LEAST ONE
BUSINESS DAY PRIOR TO THE REQUESTED DATE OF ISSUANCE OR AMENDMENT OF THE
APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE APPLICABLE CONDITIONS CONTAINED IN
ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN, SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE REQUESTED DATE, ISSUE A LETTER
OF CREDIT FOR THE ACCOUNT OF THE BORROWER OR SUCH SUBSIDIARY OF THE BORROWER
THAT IS A GUARANTOR, OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE,
IN EACH CASE IN ACCORDANCE WITH THE L/C ISSUER’S USUAL AND CUSTOMARY BUSINESS
PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT, EACH LENDER
SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO,
PURCHASE FROM THE L/C ISSUER A RISK PARTICIPATION IN SUCH LETTER OF CREDIT IN AN
AMOUNT EQUAL TO THE PRODUCT OF SUCH LENDER’S APPLICABLE PERCENTAGE TIMES THE
AMOUNT OF SUCH LETTER OF CREDIT.

 

(III)                               IF THE BORROWER SO REQUESTS IN ANY
APPLICABLE LETTER OF CREDIT APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE AND
ABSOLUTE DISCRETION, AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC
EXTENSION PROVISIONS (EACH, AN “AUTO-EXTENSION LETTER OF CREDIT”); PROVIDED THAT
ANY SUCH AUTO-EXTENSION LETTER OF CREDIT MUST PERMIT THE L/C ISSUER TO PREVENT
ANY SUCH EXTENSION AT LEAST ONCE IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH
THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE
BENEFICIARY THEREOF NOT LATER THAN A DAY (THE “NON-EXTENSION NOTICE DATE”) IN
EACH SUCH TWELVE-MONTH PERIOD TO BE AGREED UPON AT THE TIME SUCH LETTER OF
CREDIT IS ISSUED.  UNLESS OTHERWISE DIRECTED BY THE L/C ISSUER, THE BORROWER
SHALL NOT BE REQUIRED TO MAKE A SPECIFIC REQUEST TO THE L/C ISSUER FOR ANY SUCH
EXTENSION.  ONCE AN AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE LENDERS
SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE L/C ISSUER TO
PERMIT THE EXTENSION OF SUCH LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT
LATER THAN THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE L/C
ISSUER SHALL NOT PERMIT ANY SUCH EXTENSION IF (A) THE L/C ISSUER HAS DETERMINED
THAT IT WOULD NOT BE PERMITTED, AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN
ITS REVISED FORM (AS EXTENDED) UNDER THE TERMS HEREOF (BY REASON OF THE
PROVISIONS OF CLAUSE (II) OF SECTION 2.03(A) OR OTHERWISE), OR (B) IT HAS
RECEIVED NOTICE (WHICH MAY BE BY TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY
THAT IS FIVE BUSINESS DAYS BEFORE THE NON-EXTENSION NOTICE DATE (1) FROM THE
ADMINISTRATIVE AGENT THAT THE REQUIRED LENDERS HAVE ELECTED NOT TO PERMIT SUCH
EXTENSION OR (2) FROM THE ADMINISTRATIVE AGENT, ANY LENDER (PROVIDED THAT ANY
LENDER GIVING SUCH WRITTEN NOTICE THAT IS THE SOLE LENDER GIVING SUCH WRITTEN
NOTICE SHALL BE A DEFAULTING LENDER HEREUNDER) OR THE BORROWER THAT ONE OR MORE
OF THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED,
AND IN EACH SUCH CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH EXTENSION.

 

(IV)                              PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF
CREDIT OR ANY AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT
THERETO OR TO THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE
BORROWER AND THE

 

31

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR
AMENDMENT.

 


(C)                                  DRAWINGS AND REIMBURSEMENTS; FUNDING OF
PARTICIPATIONS.


 

(I)                                     UPON RECEIPT FROM THE BENEFICIARY OF ANY
LETTER OF CREDIT OF ANY NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C
ISSUER SHALL NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT THEREOF.  NOT
LATER THAN 11:00 A.M. ON THE DATE OF ANY PAYMENT BY THE L/C ISSUER UNDER A
LETTER OF CREDIT (EACH SUCH DATE, AN “HONOR DATE”), THE BORROWER SHALL REIMBURSE
THE L/C ISSUER THROUGH THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT
OF SUCH DRAWING.  IF THE BORROWER FAILS TO SO REIMBURSE THE L/C ISSUER BY SUCH
TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE HONOR
DATE, THE AMOUNT OF THE UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”), AND
THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.  IN SUCH EVENT, THE
BORROWER SHALL BE DEEMED TO HAVE REQUESTED A COMMITTED BORROWING OF BASE RATE
LOANS TO BE DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED
AMOUNT, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02
FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE
UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN THE DELIVERY OF A COMMITTED LOAN NOTICE).  ANY NOTICE
GIVEN BY THE L/C ISSUER OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS
SECTION 2.03(C)(I) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN
WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT
AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.

 

(II)                                  EACH LENDER SHALL UPON ANY NOTICE PURSUANT
TO SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT
EQUAL TO ITS APPLICABLE PERCENTAGE OF THE UNREIMBURSED AMOUNT NOT LATER THAN
1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE ADMINISTRATIVE
AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF SECTION 2.03(C)(III), EACH LENDER
THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE COMMITTED
LOAN TO THE BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE
FUNDS SO RECEIVED TO THE L/C ISSUER.

 

(III)                               WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT
IS NOT FULLY REFINANCED BY A COMMITTED BORROWING OF BASE RATE LOANS BECAUSE THE
CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, THE BORROWER SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C
BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED,
WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST)
AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH LENDER’S
PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT
TO SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION
IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN
SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.03.

 

32

--------------------------------------------------------------------------------


 

(IV)                              UNTIL EACH LENDER FUNDS ITS COMMITTED LOAN OR
L/C ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR ANY
AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S
APPLICABLE PERCENTAGE OF SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE L/C
ISSUER.

 

(V)                                 EACH LENDER’S OBLIGATION TO MAKE COMMITTED
LOANS OR L/C ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER
LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A)
ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER
MAY HAVE AGAINST THE L/C ISSUER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED, HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS
PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN DELIVERY BY THE BORROWER OF A COMMITTED LOAN NOTICE). 
NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR THE
OBLIGATION OF THE BORROWER TO REIMBURSE THE L/C ISSUER FOR THE AMOUNT OF ANY
PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.

 

(VI)                              IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.03(C)
BY THE TIME SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER SHALL BE ENTITLED
TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH
PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE
TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE FEDERAL FUNDS
RATE AND A RATE DETERMINED BY THE L/C ISSUER IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION.  A CERTIFICATE OF THE L/C ISSUER SUBMITTED TO
ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS CLAUSE (VI) SHALL BE PRESUMPTIVELY CORRECT ABSENT MANIFEST ERROR.

 


(D)                                 REPAYMENT OF PARTICIPATIONS.


 

(I)                                     AT ANY TIME AFTER THE L/C ISSUER HAS
MADE A PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH
LENDER’S L/C ADVANCE IN RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH
SECTION 2.03(C), IF THE ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF THE L/C
ISSUER ANY PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST
THEREON (WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF
CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE
AGENT WILL DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE THEREOF
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S L/C ADVANCE WAS OUTSTANDING) IN THE SAME
FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.

 

33

--------------------------------------------------------------------------------


 

(II)                                  IF ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO
SECTION 2.03(C)(I) IS REQUIRED TO BE RETURNED UNDER ANY OF THE CIRCUMSTANCES
DESCRIBED IN SECTION 10.05 (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY
THE L/C ISSUER IN ITS DISCRETION), EACH LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE L/C ISSUER ITS APPLICABLE PERCENTAGE THEREOF ON
DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH
DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER, AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF
THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 


(E)                                  OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF
THE BORROWER TO REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF
CREDIT AND TO REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF SUCH LETTER OF CREDIT, THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

(II)                                  THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM,
SETOFF, DEFENSE OR OTHER RIGHT THAT THE BORROWER OR ANY SUBSIDIARY MAY HAVE AT
ANY TIME AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR
ANY PERSON FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING),
THE L/C ISSUER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY
AGREEMENT OR INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)                               ANY DRAFT, DEMAND, CERTIFICATE OR OTHER
DOCUMENT PRESENTED UNDER SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT,
INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE
OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT,
OTHER THAN IN EACH CASE, ARISING FROM OR AS A RESULT OF THE WILLFUL MISCONDUCT
OR GROSS NEGLIGENCE OF THE L/C ISSUER;

 

(IV)                              ANY PAYMENT BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT
STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY
THE L/C ISSUER UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A
TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW, OTHER THAN, IN EACH
CASE, ARISING FROM OR AS A RESULT OF THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE
OF THE L/C ISSUER; OR

 

(V)                                 ANY OTHER CIRCUMSTANCE OR HAPPENING
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER
CIRCUMSTANCE THAT MIGHT

 

34

--------------------------------------------------------------------------------


 

OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWER OR
ANY SUBSIDIARY, OTHER THAN, IN EACH CASE, ARISING FROM OR AS A RESULT OF THE
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE L/C ISSUER.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.

 


(F)                                    ROLE OF L/C ISSUER.  EACH LENDER AND THE
BORROWER AGREE THAT, IN PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C
ISSUER SHALL NOT HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY
SIGHT DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF
CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH
DOCUMENT OR THE AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH
DOCUMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR
RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE
L/C ISSUER SHALL BE LIABLE TO ANY LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN
CONNECTION HEREWITH AT THE REQUEST OR WITH THE APPROVAL OF THE LENDERS OR THE
REQUIRED LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE
OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION,
EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED
TO ANY LETTER OF CREDIT OR ISSUER DOCUMENT.  THE BORROWER HEREBY ASSUMES ALL
RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO
ITS USE OF ANY LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT
INTENDED TO, AND SHALL NOT, PRECLUDE THE BORROWER’S PURSUING SUCH RIGHTS AND
REMEDIES AS IT MAY HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER
ANY OTHER AGREEMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF
THEIR RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE
OF THE L/C ISSUER, SHALL BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS
DESCRIBED IN CLAUSES (I) THROUGH (V) OF SECTION 2.03(E); PROVIDED, HOWEVER, THAT
ANYTHING IN SUCH CLAUSES TO THE CONTRARY NOTWITHSTANDING, THE BORROWER MAY HAVE
A CLAIM AGAINST THE L/C ISSUER, AND THE L/C ISSUER MAY BE LIABLE TO THE
BORROWER, TO THE EXTENT, BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO
CONSEQUENTIAL OR EXEMPLARY, DAMAGES SUFFERED BY THE BORROWER WHICH WERE CAUSED
BY THE L/C ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF SUCH L/C ISSUER’S RELATED PARTIES,
CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OR THE L/C ISSUER’S WILLFUL FAILURE TO
PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE BENEFICIARY
OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE TERMS AND
CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE
FOREGOING, THE L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE
IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY
NOTICE OR INFORMATION TO THE CONTRARY, AND THE L/C ISSUER SHALL NOT BE
RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR
ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT OR THE RIGHTS
OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE
TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)                                 CASH COLLATERAL.  (I) IF THE L/C ISSUER HAS
HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY LETTER OF CREDIT AND SUCH
DRAWING HAS RESULTED IN AN L/C BORROWING, OR (II) IF, AS OF THE LETTER OF CREDIT
EXPIRATION DATE, ANY L/C OBLIGATION FOR

 

35

--------------------------------------------------------------------------------


 


ANY REASON REMAINS OUTSTANDING, THE BORROWER MAY (AT ITS ELECTION), IN EACH
CASE, PROMPTLY CASH COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF SUCH L/C
BORROWING OR SUCH L/C OBLIGATION, AS APPLICABLE , AND IF THE BORROWER FULLY CASH
COLLATERALIZES SUCH L/C BORROWING OR L/C OBLIGATION, THEN NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY SUCH L/C BORROWING AND THE RELATED FAILURE TO
OTHERWISE REPAY THE RELEVANT DRAWING, OR THE FACT THAT SUCH L/C OBLIGATION
REMAINS OUTSTANDING AT SUCH TIME, AS APPLICABLE, SHALL NOT SOLELY IN AND OF
ITSELF CONSTITUTE A DEFAULT HEREUNDER.  SECTIONS 2.04 AND 8.02(C) SET FORTH
CERTAIN ADDITIONAL  SITUATIONS IN WHICH THE BORROWER MAY ELECT (OR, IN THE CASE
OF SECTION 8.02(C), BE REQUIRED) TO DELIVER CASH COLLATERAL HEREUNDER.  FOR
PURPOSES OF THIS SECTION 2.03, SECTION 2.04 AND SECTION 8.02(C),  “CASH
COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, AS COLLATERAL FOR THE
L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES PURSUANT TO DOCUMENTATION IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
L/C ISSUER (WHICH DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS). 
DERIVATIVES OF SUCH TERM HAVE CORRESPONDING MEANINGS.  THE BORROWER HEREBY
GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE
LENDERS, A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES
THEREIN AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED
IN BLOCKED, INTEREST BEARING DEPOSIT ACCOUNTS WITH THE ADMINISTRATIVE AGENT.


 


(H)                                 APPLICABILITY OF ISP.  UNLESS OTHERWISE
EXPRESSLY AGREED BY THE L/C ISSUER AND THE BORROWER WHEN A LETTER OF CREDIT IS
ISSUED (INCLUDING ANY SUCH AGREEMENT APPLICABLE TO AN EXISTING LETTER OF
CREDIT), THE RULES OF THE ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT.


 


(I)                                     LETTER OF CREDIT FEES.  THE BORROWER
SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN
ACCORDANCE WITH ITS APPLICABLE PERCENTAGE A LETTER OF CREDIT FEE (THE “LETTER OF
CREDIT FEE”) FOR EACH STANDBY LETTER OF CREDIT EQUAL TO THE APPLICABLE RATE
TIMES THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  FOR
PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF
CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE
WITH SECTION 1.06.  LETTER OF CREDIT FEES SHALL BE (I) COMPUTED ON A QUARTERLY
BASIS IN ARREARS AND (II) DUE AND PAYABLE ON THE FIRST BUSINESS DAY AFTER THE
END OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH
DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF
CREDIT EXPIRATION DATE AND THEREAFTER WITHIN FIVE BUSINESS DAYS OF DEMAND
THEREFOR.  IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE
DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER EACH STANDBY LETTER OF CREDIT SHALL BE
COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING
SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, UPON THE REQUEST OF THE REQUIRED LENDERS,
WHILE ANY EVENT OF DEFAULT EXISTS, ALL LETTER OF CREDIT FEES SHALL ACCRUE AT THE
DEFAULT RATE.


 


(J)                                     FRONTING FEE AND DOCUMENTARY AND
PROCESSING CHARGES PAYABLE TO L/C ISSUER.  THE BORROWER SHALL PAY DIRECTLY TO
THE L/C ISSUER FOR ITS OWN ACCOUNT A FRONTING FEE WITH RESPECT TO EACH STANDBY
LETTER OF CREDIT, AT THE RATE PER ANNUM SPECIFIED IN THE FEE LETTERS, COMPUTED
ON THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF

 

36

--------------------------------------------------------------------------------


 


CREDIT ON A QUARTERLY BASIS IN ARREARS, AND DUE AND PAYABLE ON THE FIRST
BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER
OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER WITHIN FIVE
BUSINESS DAYS OF DEMAND THEREFOR.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF
CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.  IN ADDITION, THE
BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT SUCH CUSTOMARY
ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING FEES, AND OTHER STANDARD
COSTS AND CHARGES, OF THE L/C ISSUER RELATING TO LETTERS OF CREDIT AS FROM TIME
TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND STANDARD COSTS AND CHARGES ARE DUE
AND PAYABLE WITHIN TEN BUSINESS DAYS OF RECEIPT OF A REASONABLY DETAILED WRITTEN
INVOICE THEREFOR AND ARE NONREFUNDABLE.


 


(K)                                  CONFLICT WITH ISSUER DOCUMENTS.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER
DOCUMENT, THE TERMS HEREOF SHALL CONTROL.


 


(L)                                     LETTERS OF CREDIT ISSUED FOR
SUBSIDIARIES.  NOTWITHSTANDING THAT A LETTER OF CREDIT ISSUED OR OUTSTANDING
HEREUNDER IS IN SUPPORT OF ANY OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A
SUBSIDIARY OF THE BORROWER, THE BORROWER SHALL BE OBLIGATED TO REIMBURSE THE L/C
ISSUER HEREUNDER FOR ANY AND ALL DRAWINGS UNDER SUCH LETTER OF CREDIT.  THE
BORROWER HEREBY ACKNOWLEDGES THAT THE ISSUANCE OF LETTERS OF CREDIT FOR THE
ACCOUNT OF SUBSIDIARIES INURES TO THE BENEFIT OF THE BORROWER, AND THAT THE
BORROWER’S BUSINESS DERIVES SUBSTANTIAL BENEFITS FROM THE BUSINESSES OF SUCH
SUBSIDIARIES.


 


2.04                           PREPAYMENTS.


 


(A)                                  VOLUNTARY PREPAYMENTS.  THE BORROWER MAY,
UPON NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME TO TIME
VOLUNTARILY PREPAY COMMITTED LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR
PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE
AGENT NOT LATER THAN 11:00 A.M. (A) THREE BUSINESS DAYS PRIOR TO ANY DATE OF
PREPAYMENT OF EURODOLLAR RATE LOANS AND (B) ON THE DATE OF PREPAYMENT OF BASE
RATE COMMITTED LOANS; (II) ANY PREPAYMENT OF EURODOLLAR RATE LOANS SHALL BE IN A
PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS
THEREOF; AND (III) ANY PREPAYMENT OF BASE RATE COMMITTED LOANS SHALL BE IN A
PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF
OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN
OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH
PREPAYMENT AND THE TYPE(S) OF COMMITTED LOANS TO BE PREPAID.  THE ADMINISTRATIVE
AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND
OF THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH PREPAYMENT.  IF
SUCH NOTICE IS GIVEN BY THE BORROWER, THE BORROWER SHALL MAKE SUCH PREPAYMENT
AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE
DATE SPECIFIED THEREIN, OR THE BORROWER SHALL COMPENSATE THE LENDERS TO THE
EXTENT REQUIRED BY THE TERMS OF SECTION 3.05.  ANY PREPAYMENT OF A EURODOLLAR
RATE LOAN SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID,
TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH
SUCH PREPAYMENT SHALL BE APPLIED TO THE COMMITTED LOANS OF THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES.

 

37

--------------------------------------------------------------------------------


 


(B)                                 MANDATORY PREPAYMENTS.


 

(I)                                     IF FOR ANY REASON THE TOTAL OUTSTANDINGS
AT ANY TIME EXCEED THE AGGREGATE COMMITMENTS THEN IN EFFECT, THE BORROWER SHALL
IMMEDIATELY PREPAY LOANS AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS IN AN
AGGREGATE AMOUNT EQUAL TO SUCH EXCESS; PROVIDED, HOWEVER, THAT THE BORROWER
SHALL NOT BE REQUIRED TO CASH COLLATERALIZE THE L/C OBLIGATIONS PURSUANT TO THIS
SECTION 2.04(B) UNLESS AFTER THE PREPAYMENT IN FULL OF THE LOANS THE TOTAL
OUTSTANDINGS EXCEED THE AGGREGATE COMMITMENTS THEN IN EFFECT.

 

(II)                                  IF, THE PARENT, THE BORROWER OR ANY
SUBSIDIARY OF THE PARENT OR THE BORROWER MAKES ANY DISPOSITION OF ASSETS (OTHER
THAN (I) A DISPOSITION PERMITTED BY SUBSECTIONS (A) THROUGH (F) OF SECTION 7.04,
(II) DISPOSITIONS RESULTING IN GROSS PROCEEDS OF $25,000,000 OR LESS, AND (III)
DISPOSITIONS BY EXCLUDED NON-WHOLLY OWNED SUBSIDIARIES), THEN THE BORROWER SHALL
MAKE A MANDATORY PREPAYMENT OF THE LOANS IN THE AMOUNT OF THE NET CASH PROCEEDS
OF SUCH DISPOSITION IF THE CONSOLIDATED LEVERAGE RATIO IS GREATER THAN 5.00 TO
1.00 AT THE END OF THE REINVESTMENT PERIOD (AS DEFINED BELOW); PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING, THIS REQUIREMENT FOR MANDATORY PREPAYMENT SHALL
BE REDUCED TO THE EXTENT THE BORROWER, ANY GUARANTOR OR SUCH SUBSIDIARY
REINVESTS SUCH NET CASH PROCEEDS BY MAKING A PERMITTED ACQUISITION DURING THE
FIRST 12 MONTHS AFTER THE DATE OF CONSUMMATION OF SUCH DISPOSITION (THE “START
DATE”) (SUCH 12 MONTH PERIOD AFTER THE START DATE HEREIN REFERRED TO AS THE
“REINVESTMENT PERIOD”), SO LONG AS NO PAYMENT DEFAULT UNDER SECTION 8.01(A) OR
EVENT OF DEFAULT EXISTS AS OF THE START DATE OR AT ANY TIME DURING THE
REINVESTMENT PERIOD.  IF ANY SUCH PAYMENT DEFAULT UNDER SECTION 8.01(A) OR EVENT
OF DEFAULT EXISTS AT ANY TIME DURING THE REINVESTMENT PERIOD OR IF ALL OF SUCH
NET CASH PROCEEDS ARE NOT SO REINVESTED DURING THE REINVESTMENT PERIOD, THEN THE
BORROWER SHALL MAKE A MANDATORY PREPAYMENT OF THE LOANS PROMPTLY FOLLOWING THE
OCCURRENCE OF SUCH PAYMENT DEFAULT UNDER SECTION 8.01(A) OR EVENT OF DEFAULT OR
THE END OF THE REINVESTMENT PERIOD, WHICHEVER IS EARLIER, IN AN AMOUNT EQUAL TO
THE NET CASH PROCEEDS OF SUCH DISPOSITION LESS ANY AMOUNTS REINVESTED DURING THE
REINVESTMENT PERIOD IN ACCORDANCE WITH THE TERMS OF THIS PROVISION AND THE OTHER
TERMS OF THIS AGREEMENT.  TOGETHER WITH ANY PREPAYMENT REQUIRED BY THIS
SECTION 2.04(B)(II), THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF THE BORROWER SETTING FORTH THE CALCULATION OF THE NET CASH
PROCEEDS OF SUCH DISPOSITION.  NOTHING IN THIS SECTION 2.04(B)(II) SHALL BE
DEEMED TO PERMIT ANY DISPOSITION NOT OTHERWISE PERMITTED UNDER THIS AGREEMENT.

 


2.05                           TERMINATION OR REDUCTION OF COMMITMENTS.  THE
BORROWER MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, TERMINATE THE AGGREGATE
COMMITMENTS, OR FROM TIME TO TIME PERMANENTLY REDUCE THE AGGREGATE COMMITMENTS;
PROVIDED THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE ADMINISTRATIVE AGENT
NOT LATER THAN 11:00 A.M. THREE BUSINESS DAYS PRIOR TO THE DATE OF TERMINATION
OR REDUCTION, (II) ANY SUCH PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF
$10,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF, (III) THE
BORROWER SHALL NOT TERMINATE OR REDUCE THE AGGREGATE COMMITMENTS IF, AFTER
GIVING EFFECT THERETO AND TO ANY CONCURRENT PREPAYMENTS HEREUNDER, THE TOTAL
OUTSTANDINGS WOULD EXCEED THE AGGREGATE

 

38

--------------------------------------------------------------------------------


 

Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess.  The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments.  Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.


 


2.06                           REPAYMENT OF OBLIGATIONS.  THE BORROWER SHALL:


 


(A)                                  REPAYMENT OF LOANS.  REPAY TO THE LENDERS
ON THE MATURITY DATE THE AGGREGATE PRINCIPAL AMOUNT OF COMMITTED LOANS;


 


(B)                                 REPAYMENT OF OBLIGATIONS.  REPAY TO THE
LENDERS ON THE MATURITY DATE ALL OTHER OBLIGATIONS OUTSTANDING ON THE MATURITY
DATE, EXCEPT TO THE EXTENT ANY INCREMENTAL FACILITY HAS A LATER MATURITY DATE.


 


(C)                                  REPAYMENT OF INCREMENTAL FACILITY AND
OBLIGATIONS.  REPAY TO THE LENDERS THE INCREMENTAL FACILITY AND ALL OUTSTANDING
OBLIGATIONS ON THE LATEST MATURITY DATE OF ANY INCREMENTAL FACILITY.


 


(D)                                 REPAYMENT OF L/C BORROWING.  REPAY TO THE
LENDERS WITHIN FIVE DAYS AFTER DEMAND THEREFORE THE FULL AMOUNT OF EACH L/C
BORROWING, UNLESS SUCH L/C BORROWING HAS BEEN CASH COLLATERALIZED IN ACCORDANCE
WITH THE TERMS OF SECTION 2.03(G).


 


2.07                           INTEREST.


 


(A)                                  SUBJECT TO THE PROVISIONS OF SUBSECTION (B)
BELOW, (I) EACH EURODOLLAR RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO
THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE AND
(II) EACH BASE RATE COMMITTED LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM
EQUAL TO THE BASE RATE PLUS THE APPLICABLE RATE.


 


(B)


 

(I)                                     IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN
IS NOT PAID WHEN DUE (AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIODS),
WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

 

(II)                                  IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY
LOAN) PAYABLE BY THE BORROWER UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE
(AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED
LENDERS, SUCH AMOUNT SHALL

 

39

--------------------------------------------------------------------------------


 

THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

 

(III)                               UPON THE REQUEST OF THE REQUIRED LENDERS,
WHILE ANY EVENT OF DEFAULT EXISTS, THE BORROWER SHALL PAY INTEREST ON THE
PRINCIPAL AMOUNT OF ALL OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING
INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAWS.

 

(IV)                              ACCRUED AND UNPAID INTEREST ON PAST DUE
AMOUNTS (INCLUDING INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON
DEMAND.

 


(C)                                  INTEREST ON EACH LOAN SHALL BE DUE AND
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH
OTHER TIMES AS MAY BE SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND
PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND
BEFORE AND AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


 


2.08                           FEES.  IN ADDITION TO CERTAIN FEES DESCRIBED IN
SUBSECTIONS (I) AND (J) OF SECTION 2.03:


 


(A)                                  COMMITMENT FEE.  THE BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THAT IS NOT A DEFAULTING
LENDER IN ACCORDANCE WITH ITS APPLICABLE PERCENTAGE, A COMMITMENT FEE EQUAL TO
THE APPLICABLE RATE FOR THE COMMITMENT FEE TIMES THE ACTUAL DAILY AMOUNT (THE
“COMMITMENT AMOUNT”)BY WHICH THE AGGREGATE COMMITMENTS EXCEED THE SUM OF (I) THE
OUTSTANDING AMOUNT OF COMMITTED LOANS AND (II) THE OUTSTANDING AMOUNT OF L/C
OBLIGATIONS.  THE COMMITMENT FEE SHALL ACCRUE AT ALL TIMES DURING THE
AVAILABILITY PERIOD, INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE
CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND ON THE
MATURITY DATE.  THE COMMITMENT FEE SHALL BE CALCULATED QUARTERLY IN ARREARS, AND
IF THERE IS ANY CHANGE IN THE COMMITMENT AMOUNT OR THE APPLICABLE RATE DURING
ANY QUARTER, THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED AND MULTIPLIED BY THE
APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH
APPLICABLE RATE WAS IN EFFECT.


 


(B)                                 OTHER FEES.


 

(I)                                     THE BORROWER SHALL PAY TO THE ARRANGERS,
AND THE AGENTS FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND AT THE
TIMES SPECIFIED IN THE FEE LETTERS.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID
AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.

 

(II)                                  THE BORROWER SHALL PAY TO THE LENDERS SUCH
FEES AS SHALL HAVE BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT
THE TIMES SO SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT
BE REFUNDABLE FOR ANY REASON WHATSOEVER.

 

40

--------------------------------------------------------------------------------


 


2.09                           COMPUTATION OF INTEREST AND FEES.  ALL
COMPUTATIONS OF INTEREST FOR BASE RATE LOANS WHEN THE BASE RATE IS DETERMINED BY
THE ADMINISTRATIVE AGENT’S “PRIME RATE” SHALL BE MADE ON THE BASIS OF A YEAR OF
365 OR 366 DAYS, AS THE CASE MAY BE, AND ACTUAL DAYS ELAPSED.  ALL OTHER
COMPUTATIONS OF FEES AND INTEREST SHALL BE MADE ON THE BASIS OF A 360-DAY YEAR
AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN MORE FEES OR INTEREST, AS APPLICABLE,
BEING PAID THAN IF COMPUTED ON THE BASIS OF A 365-DAY YEAR).  INTEREST SHALL
ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE LOAN IS MADE, AND SHALL NOT ACCRUE
ON A LOAN, OR ANY PORTION THEREOF, FOR THE DAY ON WHICH THE LOAN OR SUCH PORTION
IS PAID, PROVIDED THAT ANY LOAN THAT IS REPAID ON THE SAME DAY ON WHICH IT IS
MADE SHALL, SUBJECT TO SECTION 2.11(A), BEAR INTEREST FOR ONE DAY.  EACH
DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE HEREUNDER
SHALL BE PRESUMPTIVELY CORRECT, ABSENT MANIFEST ERROR.


 


2.10                           EVIDENCE OF DEBT.


 


(A)                                  THE CREDIT EXTENSIONS MADE BY EACH LENDER
SHALL BE EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER
AND BY THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE
ACCOUNTS OR RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
BE PRESUMPTIVELY CORRECT ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT
EXTENSIONS MADE BY THE LENDERS TO THE BORROWER AND THE INTEREST AND PAYMENTS
THEREON.  ANY FAILURE TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER,
LIMIT OR OTHERWISE AFFECT THE OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY
AMOUNT OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND
RECORDS OF THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND
RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST
ERROR.  UPON THE REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT,
THE BORROWER SHALL EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE
ADMINISTRATIVE AGENT) A NOTE, WHICH SHALL EVIDENCE SUCH LENDER’S LOANS IN
ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS
NOTE AND ENDORSE THEREON THE DATE, TYPE (IF APPLICABLE), AMOUNT AND MATURITY OF
ITS LOANS AND PAYMENTS WITH RESPECT THERETO.


 


(B)                                 IN ADDITION TO THE ACCOUNTS AND RECORDS
REFERRED TO IN SUBSECTION (A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL
MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING
THE PURCHASES AND SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT. 
IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL
IN THE ABSENCE OF MANIFEST ERROR.


 


2.11                           PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S
CLAWBACK.


 


(A)                                  GENERAL.  ALL PAYMENTS TO BE MADE BY THE
PARENT AND THE BORROWER SHALL BE MADE WITHOUT CONDITION OR DEDUCTION FOR ANY
COUNTERCLAIM, DEFENSE, RECOUPMENT OR SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL PAYMENTS BY THE PARENT AND THE BORROWER HEREUNDER SHALL BE
MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE RESPECTIVE LENDERS TO
WHICH SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE AGENT’S OFFICE IN DOLLARS AND
IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 2:00 P.M. ON THE DATE

 

41

--------------------------------------------------------------------------------


 


SPECIFIED HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH
LENDER ITS APPLICABLE PERCENTAGE (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN)
OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S
LENDING OFFICE.  ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT AFTER 3:00
P.M. SHALL BE DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND ANY
APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT TO BE MADE
BY THE PARENT AND THE BORROWER SHALL COME DUE ON A DAY OTHER THAN A BUSINESS
DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY, AND SUCH
EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS THE CASE
MAY BE.


 


(B)


 

(I)                                     FUNDING BY LENDERS; PRESUMPTION BY
ADMINISTRATIVE AGENT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM A LENDER PRIOR TO THE PROPOSED (A) TIME, WITH RESPECT TO BASE RATE
LOANS MADE ON A SAME DAY BASIS AND (B) DATE, WITH RESPECT TO ALL OTHER LOANS, OF
ANY COMMITTED BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH COMMITTED BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH SECTION 2.02 AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH
EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE COMMITTED
BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER
AGREES TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING
AMOUNT IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM
AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE
FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  IF THE LENDER
DOES NOT PAY THE ADMINISTRATIVE AGENT SUCH AMOUNT, THE BORROWER AGREES TO PAY
THE ADMINISTRATIVE AGENT ANY SUCH AMOUNT MADE AVAILABLE TO THE BORROWER WITHIN
FIVE BUSINESS DAYS OF NOTICE THEREOF WITH INTEREST AT A RATE EQUAL TO THE
INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF THE BORROWER AND SUCH LENDER
SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE
BORROWER THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWER FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE COMMITTED BORROWING TO THE
ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S
COMMITTED LOAN INCLUDED IN SUCH COMMITTED BORROWING.  ANY PAYMENT BY THE
BORROWER SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWER MAY HAVE AGAINST A
LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.

 

(II)                                  PAYMENTS BY BORROWER; PRESUMPTIONS BY
ADMINISTRATIVE AGENT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE L/C ISSUER HEREUNDER
THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE

 

42

--------------------------------------------------------------------------------


 

UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE L/C ISSUER, AS THE CASE
MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE
SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE L/C ISSUER, AS THE CASE MAY BE,
SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE
AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C ISSUER, IN IMMEDIATELY AVAILABLE
FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES
ON INTERBANK COMPENSATION.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be presumptively correct,
absent manifest error.

 


(C)                                  FAILURE TO SATISFY CONDITIONS PRECEDENT. 
IF ANY LENDER MAKES AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO
BE MADE BY SUCH LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS
ARTICLE II, AND SUCH FUNDS ARE NOT MADE AVAILABLE TO THE BORROWER BY THE
ADMINISTRATIVE AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION
SET FORTH IN ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS
HEREOF, THE ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS
RECEIVED FROM SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST; PROVIDED, HOWEVER,
THAT IF SUCH FUNDS ARE NOT RETURNED WITHIN ONE BUSINESS DAY, SUCH FUNDS SHALL
BEAR INTEREST AT THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY
THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.


 


(D)                                 OBLIGATIONS OF LENDERS SEVERAL.  THE
OBLIGATIONS OF THE LENDERS HEREUNDER TO MAKE COMMITTED LOANS, TO FUND
PARTICIPATIONS IN LETTERS OF CREDIT AND TO MAKE PAYMENTS PURSUANT TO
SECTION 10.04(C) ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE
ANY COMMITTED LOAN, TO FUND ANY SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER
SECTION 10.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS
COMMITTED LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT UNDER
SECTION 10.04(C).


 


(E)                                  FUNDING SOURCE.  NOTHING HEREIN SHALL BE
DEEMED TO OBLIGATE ANY LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR
PLACE OR MANNER OR TO CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS
OBTAINED OR WILL OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR
MANNER.


 


2.12                           SHARING OF PAYMENTS BY LENDERS.  IF ANY LENDER
SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN
PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF THE COMMITTED LOANS
MADE BY IT, OR THE PARTICIPATIONS IN L/C OBLIGATIONS HELD BY IT RESULTING IN
SUCH LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF SUCH
COMMITTED LOANS OR PARTICIPATIONS AND ACCRUED INTEREST THEREON GREATER THAN ITS
PRO RATA SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING SUCH
GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND
(B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE COMMITTED LOANS AND
SUBPARTICIPATIONS IN L/C OBLIGATIONS OF THE OTHER LENDERS, OR MAKE SUCH

 

43

--------------------------------------------------------------------------------


 


OTHER ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH
PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE
AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE COMMITTED LOANS
AND OTHER AMOUNTS OWING THEM, PROVIDED THAT:


 

(I)                                     IF ANY SUCH PARTICIPATIONS OR
SUBPARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST; AND

 

(II)                                  THE PROVISIONS OF THIS SECTION SHALL NOT
BE CONSTRUED TO APPLY TO (X) ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED
BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN
ANY OF ITS COMMITTED LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS TO ANY
ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE PARENT, THE BORROWER OR ANY
SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 


2.13                           INCREMENTAL FACILITY.


 


(A)                                  REQUEST FOR INCREMENTAL FACILITY.  PROVIDED
(I) THERE EXISTS NO DEFAULT BOTH BEFORE AND AFTER GIVING EFFECT TO ANY SUCH
INCURRENCE OF AN INCREASE OR ADDITIONAL TERM LOAN OR REVOLVER LOAN, (II) SUCH
INCREASE AND/OR INCURRENCE OF AN ADDITIONAL TERM LOAN OR REVOLVER LOAN IS
PERMITTED PURSUANT TO THE TERMS OF THE INDENTURE AND THE SENIOR SUBORDINATED
NOTES DOCUMENTS AND (III) THE ARRANGERS AND THE AGENTS CONSENT THERETO, UPON
NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS),
THE BORROWER MAY FROM TIME TO TIME, REQUEST (X) AN INCREASE IN THE AGGREGATE
COMMITMENTS, (Y) THE ADDITION OF AN INCREMENTAL TERM LOAN (AN “INCREMENTAL TERM
LOAN”), OR (Z) THE ADDITION OF AN INCREMENTAL REVOLVER LOAN (AN “INCREMENTAL
REVOLVER LOAN”) (AN INCREMENTAL REVOLVER LOAN OR AN INCREMENTAL TERM LOAN, OR
BOTH, ARE HEREIN COLLECTIVELY REFERRED TO AS AN “INCREMENTAL FACILITY”) BY AN
AMOUNT (FOR ALL SUCH REQUESTS IN THE AGGREGATE) NOT EXCEEDING $500,000,000;
PROVIDED THAT ANY SUCH REQUEST FOR AN INCREASE IN THE AGGREGATE COMMITMENTS OR
ANY INCREMENTAL FACILITY SHALL BE IN A MINIMUM AMOUNT OF $50,000,000.  AT THE
TIME OF SENDING SUCH NOTICE, THE BORROWER (IN CONSULTATION WITH THE
ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN WHICH EACH LENDER IS
REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE LESS THAN TEN BUSINESS DAYS
FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE LENDERS).


 


(B)                                 LENDER ELECTIONS.  EACH LENDER SHALL NOTIFY
THE ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES (I) TO
INCREASE ITS COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO, GREATER THAN,
OR LESS THAN ITS APPLICABLE PERCENTAGE OF SUCH REQUESTED INCREASE AND/OR (II) TO
PROVIDE AN INCREMENTAL FACILITY, AND, IF SO, IN WHAT

 

44

--------------------------------------------------------------------------------


 


AMOUNT.  ANY LENDER NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO
HAVE DECLINED TO INCREASE ITS COMMITMENT OR PROVIDE AN INCREMENTAL FACILITY.


 


(C)                                  NOTIFICATION BY ADMINISTRATIVE AGENT;
ADDITIONAL LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND EACH
LENDER OF THE LENDERS’ RESPONSES TO EACH REQUEST MADE HEREUNDER.  TO ACHIEVE THE
FULL AMOUNT OF A REQUESTED INCREASE IN THE AGGREGATE COMMITMENTS OR INCREMENTAL
FACILITY AND SUBJECT TO THE APPROVAL OF THE ARRANGERS, THE AGENTS AND THE L/C
ISSUER, THE BORROWER MAY ALSO INVITE ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME
LENDERS PURSUANT TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)                                 EFFECTIVE DATE OF INCREASE AND ALLOCATIONS. 
IF THE AGGREGATE COMMITMENTS ARE INCREASED IN ACCORDANCE WITH THIS SECTION, THE
ADMINISTRATIVE AGENT AND THE BORROWER SHALL DETERMINE THE EFFECTIVE DATE (THE
“INCREASE EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS OF THE
FINAL ALLOCATION OF SUCH INCREASE AND THE INCREASE EFFECTIVE DATE.  THE BORROWER
SHALL PREPAY ANY COMMITTED LOANS OUTSTANDING ON THE INCREASE EFFECTIVE DATE (AND
PAY ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05) TO THE EXTENT
NECESSARY TO KEEP THE OUTSTANDING COMMITTED LOANS RATABLE WITH ANY REVISED
APPLICABLE PERCENTAGES ARISING FROM ANY NONRATABLE INCREASE IN THE COMMITMENTS
UNDER THIS SECTION.


 


(E)                                  INCREMENTAL LOAN AMENDMENT.  TO EFFECTUATE
THE ADDITION OF AN INCREMENTAL FACILITY, THE BORROWER, THE AGENTS AND EACH
LENDER OR OTHER APPROVED FINANCIAL INSTITUTION AGREEING TO PROVIDE SUCH
INCREMENTAL FACILITY, SHALL EXECUTE AN AMENDMENT (EACH, AN “INCREMENTAL LOAN
AMENDMENT”).  EACH SUCH INCREMENTAL LOAN AMENDMENT SHALL PROVIDE THAT (I) THE
SCHEDULED MATURITY DATE OF THE INCREMENTAL FACILITY SHALL NOT BE SOONER THAN THE
MATURITY DATE AND (II) THE INCREMENTAL FACILITY SHALL BE COLLATERALIZED ON THE
SAME BASIS AS THE COMMITTED LOANS.  NOTWITHSTANDING SECTION 10.01, ANY WAIVER,
CONSENT OR OTHER AMENDMENT TO ANY TERM OR PROVISION OF THIS AGREEMENT NECESSARY
OR ADVISABLE TO EFFECTUATE ANY INCREMENTAL FACILITY OR ANY PROVISIONS THEREOF IN
ACCORDANCE WITH THE TERMS OF, OR THE INTENT OF, THIS AGREEMENT, SHALL BE
EFFECTIVE WHEN EXECUTED BY THE BORROWER, THE AGENTS AND EACH LENDER OR OTHER
APPROVED FINANCIAL INSTITUTION MAKING SUCH INCREMENTAL FACILITY.  SO LONG AS ANY
FINANCIAL INSTITUTION NOT THERETOFORE A LENDER WHICH IS PROVIDING AN INCREMENTAL
FACILITY SHALL HAVE BECOME A LENDER UNDER THIS AGREEMENT PURSUANT TO AN
INCREMENTAL LOAN AMENDMENT, THE INCREMENTAL FACILITY BEING REQUESTED BY THE
BORROWER SHALL BECOME EFFECTIVE UNDER THIS AGREEMENT UPON THE EFFECTIVENESS OF
SUCH INCREMENTAL LOAN AMENDMENT AND THE LENDER OR LENDERS PROVIDING SUCH
INCREMENTAL FACILITY SHALL BE DEEMED TO HAVE AGREED, SEVERALLY AND NOT JOINTLY,
UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, TO MAKE AN
INCREMENTAL FACILITY ON THE EFFECTIVE DATE OF THE APPLICABLE INCREMENTAL LOAN
AMENDMENT.


 


(F)                                    CONDITIONS TO EFFECTIVENESS OF INCREASE
OR INCREMENTAL LOAN AMENDMENT.  AS A CONDITION PRECEDENT TO SUCH INCREASE IN THE
AGGREGATE COMMITMENTS AND ANY INCREMENTAL LOAN AMENDMENT, THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF EACH LOAN PARTY (AS
APPLICABLE) DATED AS OF THE INCREASE EFFECTIVE DATE OR

 

45

--------------------------------------------------------------------------------


 


THE EFFECTIVE DATE OF THE INCREMENTAL LOAN AMENDMENT, AS APPLICABLE, SIGNED BY A
RESPONSIBLE OFFICER OF SUCH LOAN PARTY (I) CERTIFYING AND ATTACHING THE
RESOLUTIONS ADOPTED BY SUCH LOAN PARTY APPROVING OR CONSENTING TO SUCH INCREASE
OR INCREMENTAL LOAN AMENDMENT, AND (II) IN THE CASE OF THE BORROWER, CERTIFYING
THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE OR INCREMENTAL LOAN
AMENDMENT, (A) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V AND THE
OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE INCREASE EFFECTIVE DATE OR THE EFFECTIVE DATE OF THE INCREMENTAL LOAN
AMENDMENT, AS APPLICABLE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE, AND EXCEPT THAT
FOR PURPOSES OF THIS SECTION 2.13, THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SUBSECTIONS (A) AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST
RECENT STATEMENTS FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF
SECTION 6.01, (B) NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR BE CAUSED
BY THE INCREASE IN THE AGGREGATE COMMITMENTS OR INCURRENCE OF THE INCREMENTAL
FACILITY AND (C) THAT THE FINANCIAL PROJECTIONS ATTACHED THERETO DEMONSTRATE ON
A PRO FORMA BASIS THE BORROWER’S COMPLIANCE WITH ALL OF THE COVENANTS IN THE
AGREEMENT (INCLUDING THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.13) AFTER
GIVING EFFECT TO SUCH INCREASE OR INCURRENCE OF THE INCREMENTAL FACILITY.


 


(G)                                 CONFLICTING PROVISIONS.  THIS SECTION SHALL
SUPERSEDE ANY PROVISIONS IN SECTIONS 2.12 OR 10.01 TO THE CONTRARY.


 


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.01                           TAXES.


 


(A)                                  PAYMENTS FREE OF TAXES.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT, ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF PARENT, THE BORROWER OR ANY SUBSIDIARY HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR
WITHHOLDING FOR ANY INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE
PARENT, THE BORROWER OR ANY SUBSIDIARY SHALL BE REQUIRED BY APPLICABLE LAW TO
DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER TAXES) FROM SUCH PAYMENTS,
THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING
ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, LENDER OR L/C ISSUER, AS
THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD
NO SUCH DEDUCTIONS BEEN MADE, (II) THE PARENT, THE BORROWER AND THEIR
SUBSIDIARIES SHALL MAKE SUCH DEDUCTIONS AND (III) THE PARENT, THE BORROWER AND
THEIR SUBSIDIARIES SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 PAYMENT OF OTHER TAXES BY THE LOAN PARTIES. 
WITHOUT LIMITING THE PROVISIONS OF SUBSECTION (A) ABOVE, THE PARENT, THE
BORROWER AND THEIR SUBSIDIARIES SHALL TIMELY PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 

46

--------------------------------------------------------------------------------


 


(C)                                  INDEMNIFICATION BY THE BORROWER.  THE
BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C
ISSUER, WITHIN 30 DAYS AFTER ITS RECEIPT OF A REASONABLY DETAILED WRITTEN
INVOICE THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES
(INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A DULY EXECUTED
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
BORROWER BY A LENDER OR THE L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A
LENDER OR THE L/C ISSUER, SHALL BE PRESUMPTIVELY CORRECT ABSENT MANIFEST ERROR.


 


(D)                                 EVIDENCE OF PAYMENTS.  AS SOON AS
PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES BY THE
BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(E)                                  STATUS OF LENDERS.  ANY FOREIGN LENDER THAT
IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW
OF THE JURISDICTION IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY
TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO
THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY
COMPLETED AND DULY EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL
PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF
WITHHOLDING.  IN ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE
AGENT AS WILL ENABLE THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE
WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION
REPORTING REQUIREMENTS.


 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)                                     TWO ACCURATE AND COMPLETE ORIGINAL
SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN CLAIMING ELIGIBILITY FOR
BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED STATES IS A PARTY,

 

(II)                                  TWO ACCURATE AND COMPLETE ORIGINAL SIGNED
COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

47

--------------------------------------------------------------------------------


 

(III)                               IN THE CASE OF A FOREIGN LENDER CLAIMING THE
BENEFITS OF THE EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE
CODE, (X) A DULY EXECUTED CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS
NOT (A) A “BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A
“10 PERCENT SHAREHOLDER” OF THE BORROWER WITHIN THE MEANING OF
SECTION 881(C)(3)(B) OF THE CODE, OR (C) A “CONTROLLED FOREIGN CORPORATION”
DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE AND (Y) TWO ACCURATE AND COMPLETE
ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR

 

(IV)                              ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS
A BASIS FOR CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL
WITHHOLDING TAX DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS
MAY BE PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE
WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.

 


(F)                                    TREATMENT OF CERTAIN REFUNDS.  IF THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO
THE BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS
SECTION WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND),
NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR
THE L/C ISSUER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY
INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH
REFUND), PROVIDED THAT THE BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE L/C ISSUER, AGREES TO REPAY THE AMOUNT PAID OVER TO
THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE
L/C ISSUER IN THE EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER
IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS
SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER
INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE BORROWER OR
ANY OTHER PERSON.


 


3.02                           ILLEGALITY.  IF ANY LENDER DETERMINES THAT ANY
LAW HAS MADE IT UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT
IT IS UNLAWFUL, FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE,
MAINTAIN OR FUND EURODOLLAR RATE LOANS, OR TO DETERMINE OR CHARGE INTEREST RATES
BASED UPON THE EURODOLLAR RATE, OR ANY GOVERNMENTAL AUTHORITY HAS IMPOSED
MATERIAL RESTRICTIONS ON THE AUTHORITY OF SUCH LENDER TO PURCHASE OR SELL, OR TO
TAKE DEPOSITS OF, DOLLARS IN THE LONDON INTERBANK MARKET, THEN, ON NOTICE
THEREOF BY SUCH LENDER TO THE BORROWER THROUGH THE ADMINISTRATIVE AGENT, ANY
OBLIGATION OF SUCH LENDER TO MAKE OR CONTINUE EURODOLLAR RATE LOANS OR TO
CONVERT BASE RATE COMMITTED LOANS TO EURODOLLAR RATE LOANS SHALL BE SUSPENDED
UNTIL SUCH LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND THE BORROWER THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER EXIST, WHICH IT SHALL
DO PROMPTLY.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER SHALL, WITHIN 30 DAYS OF
RECEIPT OF A REASONABLY DETAILED WRITTEN INVOICE THEREFOR FROM SUCH LENDER (WITH
A COPY TO THE ADMINISTRATIVE AGENT), CONVERT ALL EURODOLLAR RATE LOANS OF SUCH
LENDER TO BASE RATE LOANS OR PREPAY ALL EURODOLLAR

 

48

--------------------------------------------------------------------------------


 


RATE LOANS, EITHER ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR, IF SUCH
LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS TO SUCH DAY,
OR IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH
EURODOLLAR RATE LOANS.  UPON ANY SUCH PREPAYMENT OR CONVERSION, THE BORROWER
SHALL ALSO PAY ACCRUED INTEREST ON THE AMOUNT SO PREPAID OR CONVERTED.


 


3.03                           INABILITY TO DETERMINE RATES.  IF THE REQUIRED
LENDERS DETERMINE THAT FOR ANY REASON IN CONNECTION WITH ANY REQUEST FOR A
EURODOLLAR RATE LOAN OR A CONVERSION TO OR CONTINUATION THEREOF THAT (A) DOLLAR
DEPOSITS ARE NOT BEING OFFERED TO BANKS IN THE LONDON INTERBANK EURODOLLAR
MARKET FOR THE APPLICABLE AMOUNT AND INTEREST PERIOD OF SUCH EURODOLLAR RATE
LOAN, (B) ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR DETERMINING THE
EURODOLLAR RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED
EURODOLLAR RATE LOAN, OR (C) THE EURODOLLAR RATE FOR ANY REQUESTED INTEREST
PERIOD WITH RESPECT TO A PROPOSED EURODOLLAR RATE LOAN DOES NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS OF FUNDING SUCH LOAN (AS DETERMINED BY
THE REQUIRED LENDERS FOR BORROWERS GENERALLY), THE ADMINISTRATIVE AGENT WILL
PROMPTLY SO NOTIFY THE BORROWER AND EACH LENDER.  THEREAFTER, THE OBLIGATION OF
THE LENDERS TO MAKE OR MAINTAIN EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL
THE ADMINISTRATIVE AGENT REVOKES SUCH NOTICE, WHICH IT SHALL DO PROMPTLY WHEN
SUCH CIRCUMSTANCES CEASE TO EXIST OR CHANGE.  UPON RECEIPT OF SUCH NOTICE, THE
BORROWER MAY REVOKE ANY PENDING REQUEST FOR A BORROWING OF, CONVERSION TO OR
CONTINUATION OF EURODOLLAR RATE LOANS OR, FAILING THAT, WILL BE DEEMED TO HAVE
CONVERTED SUCH REQUEST INTO A REQUEST FOR A COMMITTED BORROWING OF BASE RATE
LOANS IN THE AMOUNT SPECIFIED THEREIN.


 


3.04                           INCREASED COSTS; RESERVES ON EURODOLLAR RATE
LOANS.


 


(A)                                  INCREASED COSTS GENERALLY.  IF ANY CHANGE
IN LAW SHALL


 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED OR PARTICIPATED IN BY, ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT
CONTEMPLATED BY SECTION 3.04(E)) OR THE L/C ISSUER;

 

(II)                                  SUBJECT ANY LENDER OR THE L/C ISSUER TO
ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF
CREDIT, ANY PARTICIPATION IN A LETTER OF CREDIT OR ANY EURODOLLAR LOAN MADE BY
IT, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER
IN RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY
SECTION 3.01 AND THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED
TAX PAYABLE BY SUCH LENDER OR THE L/C ISSUER); OR

 

(III)                               IMPOSE ON ANY LENDER OR THE L/C ISSUER OR
THE LONDON INTERBANK MARKET ANY OTHER MATERIAL CONDITION, COST OR EXPENSE
AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS MADE BY SUCH LENDER OR ANY LETTER
OF CREDIT OR PARTICIPATION THEREIN;

 

49

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 


(B)                                 CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE
L/C ISSUER DETERMINES THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C
ISSUER OR ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY,
IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR
THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER,
OR THE LETTERS OF CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH
SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S OR THE L/C ISSUER’S POLICIES AND THE POLICIES OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER OR THE
L/C ISSUER, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)                                  CERTIFICATES FOR REIMBURSEMENT.  A
CERTIFICATE OF A LENDER OR THE L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS
NECESSARY TO COMPENSATE SUCH LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS
THE CASE MAY BE, AS SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND
DELIVERED TO THE BORROWER SHALL BE PRESUMPTIVELY CORRECT ABSENT MANIFEST ERROR. 
THE BORROWER SHALL PAY SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, THE
AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 30 DAYS AFTER RECEIPT
THEREOF.


 


(D)                                 DELAY IN REQUESTS.  FAILURE OR DELAY ON THE
PART OF ANY LENDER OR THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE
FOREGOING PROVISIONS OF THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE L/C ISSUER’S RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT
THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER
PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS
INCURRED OR REDUCTIONS SUFFERED MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH
LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE
CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH
LENDER’S OR THE L/C ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT
THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE SIX-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).


 


(E)                                  RESERVES ON EURODOLLAR RATE LOANS.  THE
BORROWER SHALL PAY TO EACH LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO
MAINTAIN RESERVES WITH RESPECT TO

 

50

--------------------------------------------------------------------------------


 


LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS OR DEPOSITS
(CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST ON THE
UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL COSTS
OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY SUCH
LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE PRESUMPTIVELY CORRECT ABSENT
MANIFEST ERROR), WHICH SHALL BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST
IS PAYABLE ON SUCH LOAN, PROVIDED THE BORROWER SHALL HAVE RECEIVED AT LEAST 10
BUSINESS DAYS’ PRIOR NOTICE (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF SUCH
ADDITIONAL INTEREST FROM SUCH LENDER.  IF A LENDER FAILS TO GIVE NOTICE 10
BUSINESS DAYS PRIOR NOTICE TO THE RELEVANT INTEREST PAYMENT DATE, SUCH
ADDITIONAL INTEREST SHALL BE DUE AND PAYABLE 10 BUSINESS DAYS FROM RECEIPT OF
SUCH NOTICE.


 


3.05                           COMPENSATION FOR LOSSES.  WITHIN 30 DAYS OF
RECEIPT OF A REASONABLY DETAILED WRITTEN INVOICE THEREFOR, THE BORROWER SHALL
PROMPTLY COMPENSATE SUCH LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS
(BUT NOT LOST PROFITS), COST OR EXPENSE ACTUALLY INCURRED BY IT AS A RESULT OF:


 


(A)                                  ANY CONTINUATION, CONVERSION, PAYMENT OR
PREPAYMENT OF ANY LOAN OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST
DAY OF THE INTEREST PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY,
AUTOMATIC, BY REASON OF ACCELERATION, OR OTHERWISE);


 


(B)                                 ANY FAILURE BY THE BORROWER, OTHER THAN
PURSUANT TO SECTION 3.03 (FOR A REASON OTHER THAN THE FAILURE OF SUCH LENDER TO
MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN OTHER THAN A BASE
RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE BORROWER; OR


 


(C)                                  ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON
A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A
REQUEST BY THE BORROWER PURSUANT TO SECTION 10.13;


 

including any actual loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank Eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 


3.06                           MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 


(A)                                  DESIGNATION OF A DIFFERENT LENDING OFFICE. 
IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 3.04, OR THE BORROWER IS
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY
LENDER GIVES A NOTICE PURSUANT TO SECTION 3.02, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH
LENDER, SUCH

 

51

--------------------------------------------------------------------------------


 


DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT
TO SECTION 3.01 OR 3.04, AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE
NEED FOR THE NOTICE PURSUANT TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH
CASE, WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND
WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY
AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN
CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)                                 REPLACEMENT OF LENDERS.  IF (I) ANY LENDER
REQUESTS COMPENSATION UNDER SECTION 3.04, (II) ANY LENDER IS UNABLE TO FUND
UNDER SECTION 3.02 (IF SUCH ILLEGALITY OR CONDITION IS NOT GENERALLY APPLICABLE
TO THE LENDERS), OR (III) IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL
AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER
PURSUANT TO SECTION 3.01, THE BORROWER MAY REPLACE SUCH LENDER IN ACCORDANCE
WITH SECTION 10.13.


 


3.07                           SURVIVAL.  ALL OF THE BORROWER’S OBLIGATIONS
UNDER THIS ARTICLE III SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS
AND REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER.


 


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 


4.01                           CONDITIONS OF INITIAL CREDIT EXTENSION.  THE
OBLIGATION OF THE L/C ISSUER AND EACH LENDER TO MAKE ITS INITIAL CREDIT
EXTENSION HEREUNDER IS SUBJECT TO SATISFACTION OR WAIVER OF THE FOLLOWING
CONDITIONS PRECEDENT:


 


(A)                                  THE ADMINISTRATIVE AGENT’S RECEIPT OF THE
FOLLOWING, EACH OF WHICH SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY
ORIGINALS) UNLESS OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE
OFFICER OF THE SIGNING LOAN PARTY ON BEHALF OF THE SIGNING LOAN PARTY, EACH
DATED THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES OF GOVERNMENTAL
OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENTS AND THE ARRANGERS:


 

(I)                                     EXECUTED COUNTERPARTS OF THIS AGREEMENT
AND THE GUARANTY, SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE
AGENT, EACH LENDER AND THE BORROWER;

 

(II)                                  A NOTE EXECUTED BY THE BORROWER IN FAVOR
OF EACH LENDER REQUESTING A NOTE;

 

(III)                               A PLEDGE AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (THE “PARENT/BORROWER PLEDGE
AGREEMENT”), EXECUTED BY THE PARENT AND THE BORROWER GRANTING TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A FIRST PRIORITY SECURITY
INTEREST IN ALL OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF THE BORROWER
AND IN ANY DIRECT DOMESTIC SUBSIDIARY OF THE PARENT AND THE BORROWER IN
EXISTENCE ON THE CLOSING DATE; AND THE PARENT AND THE BORROWER SHALL HAVE
DELIVERED TO THE ADMINISTRATIVE AGENT ALL CERTIFICATES, IF ANY, EVIDENCING SUCH
EQUITY INTERESTS, ALL UCC-1S AND ALL POWERS, DULY ENDORSED IN BLANK, WITH
RESPECT THERETO, TO THE EXTENT APPLICABLE; AND THE PARENT AND THE BORROWER SHALL
HAVE TAKEN ALL SUCH OTHER ACTIONS AS MAY BE

 

52

--------------------------------------------------------------------------------


 

REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT TO EFFECT THE GRANT AND FIRST
PRIORITY PERFECTION OF THE ADMINISTRATIVE AGENT’S SECURITY INTEREST IN SUCH
EQUITY INTERESTS;

 

(IV)                              A PLEDGE AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (THE “SUBSIDIARY PLEDGE
AGREEMENT”), EXECUTED BY EACH DOMESTIC SUBSIDIARY OF THE PARENT AND THE BORROWER
THAT HAS A DOMESTIC SUBSIDIARY GRANTING TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDERS, A FIRST PRIORITY SECURITY INTEREST IN ALL OF THE ISSUED
AND OUTSTANDING EQUITY INTERESTS OF EACH DOMESTIC SUBSIDIARY OWNED BY SUCH
DOMESTIC SUBSIDIARY IN EXISTENCE ON THE CLOSING DATE; EACH SUCH DOMESTIC
SUBSIDIARY SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT ALL CERTIFICATES, IF
ANY, EVIDENCING SUCH EQUITY INTERESTS, ALL UCC-1S AND ALL POWERS, DULY ENDORSED
IN BLANK, WITH RESPECT THERETO; EACH SUCH DOMESTIC SUBSIDIARY SHALL HAVE TAKEN
ALL ACTIONS AS MAY BE REQUIRED BY THE ADMINISTRATIVE AGENT TO EFFECT THE GRANT
AND FIRST PRIORITY PERFECTION OF THE ADMINISTRATIVE AGENT’S SECURITY INTEREST IN
SUCH EQUITY INTERESTS;

 

(V)                                 SUCH CERTIFICATES OF RESOLUTIONS OR OTHER
ACTION, INCUMBENCY CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE
OFFICERS OF EACH LOAN PARTY AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING
THE IDENTITY, AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF
AUTHORIZED TO ACT AS A RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY;

 

(VI)                              SUCH DOCUMENTS AND CERTIFICATIONS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS
DULY ORGANIZED OR FORMED, AND THAT EACH OF THE BORROWER, THE PARENT AND EACH
GUARANTOR IS VALIDLY EXISTING, IN GOOD STANDING AND QUALIFIED TO ENGAGE IN
BUSINESS IN EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF
PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT TO
THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;

 

(VII)                           A FAVORABLE OPINION OF (A) LATHAM & WATKINS,
LLP, COUNSEL TO THE LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH
LENDER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND (B) FCC COUNSEL TO THE LOAN PARTIES, IN EACH CASE DATED THE CLOSING
DATE, ADDRESSED TO THE LENDERS AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT;

 

(VIII)                        A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH
LOAN PARTY EITHER (A) ATTACHING COPIES OF ALL MATERIAL CONSENTS, LICENSES AND
APPROVALS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY
SUCH LOAN PARTY AND THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS
TO WHICH IT IS A PARTY, AND SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN
FULL FORCE AND EFFECT, OR (B) STATING THAT NO SUCH CONSENTS, LICENSES OR
APPROVALS ARE SO REQUIRED;

 

53

--------------------------------------------------------------------------------


 

(IX)                                A CERTIFICATE OF THE BORROWER CERTIFYING (A)
THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND (B) HAVE BEEN SATISFIED,
AND (B) THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE THE DATE OF THE
AUDITED FINANCIAL STATEMENTS THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO
HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;

 

(X)                                   A DULY COMPLETED COMPLIANCE CERTIFICATE AS
OF THE LAST DAY OF THE FISCAL QUARTER OF THE BORROWER MOST RECENTLY ENDED PRIOR
TO THE CLOSING DATE; AND

 

(XI)                                SUCH OTHER ASSURANCES, CERTIFICATES,
DOCUMENTS, CONSENTS OR OPINIONS AS THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
THE REQUIRED LENDERS REASONABLY MAY REQUIRE.

 


(B)                                 ANY FEES REQUIRED TO BE PAID ON OR BEFORE
THE CLOSING DATE SHALL HAVE BEEN PAID.


 


(C)                                  UNLESS WAIVED BY THE ADMINISTRATIVE AGENT,
THE BORROWER SHALL HAVE PAID ALL FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO
THE ADMINISTRATIVE AGENT TO THE EXTENT INVOICED PRIOR TO OR ON THE CLOSING DATE,
(PROVIDED THAT SUCH INVOICE SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF
ACCOUNTS BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT).


 


(D)                                 THE CLOSING DATE SHALL HAVE OCCURRED ON OR
BEFORE AUGUST 31, 2004.


 


(E)                                  THERE SHALL NOT HAVE OCCURRED A MATERIAL
ADVERSE CHANGE (I) IN THE BUSINESS, ASSETS, PROPERTIES, LIABILITIES (ACTUAL OR
CONTINGENT), OPERATIONS OR FINANCIAL CONDITION OF THE PARENT, THE BORROWER AND
THEIR SUBSIDIARIES, TAKEN AS A WHOLE, SINCE DECEMBER 31, 2003 OR (II) IN THE
FACTS AND INFORMATION REGARDING SUCH ENTITIES AS REPRESENTED BY THE PARENT, THE
BORROWER OR ANY OF THEIR SUBSIDIARIES, OR ANY REPRESENTATIVES OF ANY OF THEM, TO
DATE.


 


(F)                                    THE ABSENCE OF ANY ACTION, SUIT,
INVESTIGATION OR PROCEEDING PENDING OR, TO THE ACTUAL KNOWLEDGE OF A MEMBER OF
THE EXECUTIVE MANAGEMENT OF THE PARENT, THE BORROWER OR ANY OF THEIR
SUBSIDIARIES, THREATENED, IN ANY COURT OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY THAT COULD REASONABLY BE EXPECTED TO (I) HAVE A MATERIAL ADVERSE
EFFECT ON THE BUSINESS, ASSETS, PROPERTIES, LIABILITIES (ACTUAL AND CONTINGENT),
OPERATIONS OR FINANCIAL CONDITION OF THE PARENT, THE BORROWER AND THEIR
SUBSIDIARIES, TAKEN AS A WHOLE, (II) MATERIALLY AND ADVERSELY AFFECT THE ABILITY
OF THE BORROWER OR ANY GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER ANY MATERIAL
PROVISION OF THE LOAN DOCUMENTS OR (III) MATERIALLY AND ADVERSELY AFFECT THE
RIGHTS AND REMEDIES OF THE AGENTS OR THE LENDERS UNDER THE LOAN DOCUMENTS.


 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

54

--------------------------------------------------------------------------------


 


4.02                           CONDITIONS TO ALL CREDIT EXTENSIONS.  THE
OBLIGATION OF EACH LENDER TO HONOR ANY REQUEST FOR CREDIT EXTENSION (OTHER THAN
A COMMITTED LOAN NOTICE REQUESTING ONLY A CONVERSION OF COMMITTED LOANS TO THE
OTHER TYPE, OR A CONTINUATION OF EURODOLLAR RATE LOANS) IS SUBJECT TO THE
SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER AND EACH OTHER LOAN PARTY CONTAINED IN ARTICLE V OR ANY OTHER LOAN
DOCUMENT, OR WHICH ARE CONTAINED IN ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR
IN CONNECTION HEREWITH OR THEREWITH, SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE OF SUCH CREDIT EXTENSION, EXCEPT TO THE EXTENT
THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE,
IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 4.02, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF
SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF SECTION 6.01.


 


(B)                                 NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM
SUCH PROPOSED CREDIT EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.


 


(C)                                  THE ADMINISTRATIVE AGENT AND, IF
APPLICABLE, THE L/C ISSUER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF.


 


(D)                                 IF TOTAL OUTSTANDINGS ARE IN EXCESS OF
$650,000,000, SUCH PROPOSED CREDIT EXTENSION WOULD BE PERMITTED UNDER
SECTION 4.05 OF THE INDENTURE.


 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 


5.01                           EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE
WITH LAWS.  EACH LOAN PARTY AND EACH SUBSIDIARY THEREOF (A) IS DULY ORGANIZED OR
FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION
OF ITS INCORPORATION OR ORGANIZATION, (B) HAS ALL REQUISITE POWER AND AUTHORITY
AND ALL REQUISITE GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS
TO (I) OWN ITS ASSETS AND CARRY ON ITS BUSINESS AND (II) EXECUTE, DELIVER AND
PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, (C) IS
DULY QUALIFIED AND IS LICENSED AND IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION OR LICENSE, AND (D) IS IN
COMPLIANCE WITH ALL LAWS; EXCEPT IN EACH CASE REFERRED TO IN CLAUSE (B)(I), (C)
OR (D), TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 

55

--------------------------------------------------------------------------------


 


5.02                           AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF EACH LOAN DOCUMENT TO WHICH SUCH
PERSON IS PARTY, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (A) CONTRAVENE THE TERMS OF ANY
OF SUCH PERSON’S ORGANIZATION DOCUMENTS; (B) CONFLICT WITH OR RESULT IN ANY
BREACH OR CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, OR REQUIRE ANY
PAYMENT TO BE MADE UNDER ANY MATERIAL CONTRACTUAL OBLIGATION, MATERIAL OPERATING
AGREEMENT OR SENIOR SUBORDINATED NOTES DOCUMENT, (C) CONFLICT WITH OR RESULT IN
ANY BREACH OR CONTRAVENTION OF, ANY ORDER, INJUNCTION, WRIT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ANY ARBITRAL AWARD TO WHICH SUCH PERSON OR ITS
PROPERTY IS SUBJECT; OR (D) EXCEPT AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT,
VIOLATE ANY LAW.  ON THE CLOSING DATE, EACH LOAN PARTY AND EACH SUBSIDIARY
THEREOF IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL MATERIAL CONTRACTUAL
OBLIGATIONS, MATERIAL OPERATING AGREEMENTS AND ALL SENIOR SUBORDINATED NOTES
DOCUMENTS.


 


5.03                           GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS. 
SUBJECT TO SECTION 10.16, NO APPROVAL, CONSENT, EXEMPTION, AUTHORIZATION, OR
OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, THE FCC OR ANY OTHER GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON IS NECESSARY OR REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY OR PERFORMANCE BY, OR ENFORCEMENT AGAINST, ANY LOAN PARTY OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING, IN CONNECTION WITH THE
GRANTING OF LIENS IN THE EQUITY INTERESTS OF THE BORROWER AND THE SUBSIDIARIES,
EXCEPT THE ROUTINE FILING OF THIS AGREEMENT WITH THE FCC AND THE SEC.


 


5.04                           BINDING EFFECT.  THIS AGREEMENT HAS BEEN, AND
EACH OTHER LOAN DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY
EXECUTED AND DELIVERED BY EACH LOAN PARTY THAT IS PARTY THERETO.  THIS AGREEMENT
CONSTITUTES, AND EACH OTHER LOAN DOCUMENT WHEN SO DELIVERED WILL CONSTITUTE, A
LEGAL, VALID AND BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE AGAINST EACH
LOAN PARTY THAT IS PARTY THERETO IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE
EXTENT THAT THE ENFORCEABILITY HEREOF AND THEREOF MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY OR LIKE LAWS AFFECTING CREDITORS RIGHTS GENERALLY AND BY THE
APPLICATION OF GENERAL EQUITABLE PRINCIPLES (WHETHER SUCH ENFORCEMENT IS SOUGHT
BY PROCEEDINGS IN EQUITY OR LAW).


 


5.05                           FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.


 


(A)                                  THE AUDITED FINANCIAL STATEMENTS (I) WERE
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD
COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE PARENT, THE
BORROWER AND THEIR SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF
OPERATIONS FOR THE PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN; AND (III) SHOW ALL MATERIAL INDEBTEDNESS AND OTHER LIABILITIES,
DIRECT OR CONTINGENT, OF THE PARENT, THE BORROWER AND THEIR SUBSIDIARIES AS OF
THE DATE THEREOF, INCLUDING LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND
INDEBTEDNESS TO THE EXTENT REQUIRED BY GAAP TO BE SHOWN THEREIN.


 


(B)                                 THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
THE BORROWER AND ITS SUBSIDIARIES DATED MARCH 31, 2004, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS FOR THE FISCAL QUARTER ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD

 

56

--------------------------------------------------------------------------------


 


COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN, AND (II) FAIRLY
PRESENT THE FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE
DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY,
SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO CONDENSED FOOTNOTES, THE USE OF
GAAP FOR INTERIM FINANCIAL STATEMENTS AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS. 
SCHEDULE 5.05 SETS FORTH ALL MATERIAL INDEBTEDNESS AND OTHER LIABILITIES, DIRECT
OR CONTINGENT, OF THE PARENT, THE BORROWER AND THEIR CONSOLIDATED SUBSIDIARIES
AS OF THE DATE OF SUCH FINANCIAL STATEMENTS, INCLUDING LIABILITIES FOR TAXES,
MATERIAL COMMITMENTS AND INDEBTEDNESS, IN EACH CASE ONLY TO THE EXTENT EACH SUCH
INDEBTEDNESS OR EACH SUCH LIABILITY EXCEEDS $20,000,000.


 


(C)                                  SINCE THE DATE OF THE AUDITED FINANCIAL
STATEMENTS, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


5.06                           LITIGATION.  EXCEPT FOR REGULATORY ISSUES
AFFECTING THE INDUSTRY AS A WHOLE, THERE IS NO ACTION, SUIT, COMPLAINT,
PROCEEDING, INQUIRY OR INVESTIGATION AT LAW OR IN EQUITY, OR BY OR BEFORE ANY
COURT OR GOVERNMENTAL INSTRUMENTALITY OR AGENCY, NOR ANY ORDER (INCLUDING, ANY
ORDER TO SHOW CAUSE OR ORDER OF FORFEITURE), DECREE OR JUDGMENT IN EFFECT,
PENDING OR, TO THE BEST OF THE PARENT’S AND THE BORROWER’S KNOWLEDGE, THREATENED
AGAINST OR AFFECTING ANY LOAN PARTY, ANY STATION OR ANY OF THE PROPERTIES OR
RIGHTS RELATING TO ANY STATION WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  EXCEPT FOR REGULATORY ISSUES AFFECTING THE INDUSTRY AS
A WHOLE, NO PERSON HAS FILED OR, TO THE BEST OF THE BORROWER’S KNOWLEDGE,
THREATENED TO FILE, ANY COMPETING APPLICATION, PETITION TO DENY, PETITION FOR
RECONSIDERATION OR OTHER OPPOSITION AGAINST ANY APPLICATION, INCLUDING ANY
RENEWAL APPLICATION, FILED OR TO BE FILED BY ANY LOAN PARTY, THAT COULD IN ANY
SUCH CASE REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.07                           NO DEFAULT.  NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT FROM THE EXECUTION AND/OR DELIVERY OF ANY OF THE LOAN
DOCUMENTS.


 


5.08                           OWNERSHIP OF PROPERTY; LIENS.  EACH OF THE
PARENT, THE BORROWER AND EACH SUBSIDIARY HAS GOOD TITLE IN FEE SIMPLE TO, OR
VALID LEASEHOLD INTERESTS IN, ALL REAL PROPERTY NECESSARY OR USED IN THE
ORDINARY CONDUCT OF ITS BUSINESS, EXCEPT FOR SUCH DEFECTS IN TITLE AS COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE PROPERTY OF THE
PARENT, THE BORROWER AND THEIR SUBSIDIARIES IS SUBJECT TO NO LIENS, EXCEPT LIENS
PERMITTED BY SECTION 7.01.


 


5.09                           ENVIRONMENTAL COMPLIANCE.  THE PARENT, THE
BORROWER AND THEIR SUBSIDIARIES HAVE OBTAINED ALL MATERIAL PERMITS, LICENSES AND
OTHER AUTHORIZATIONS WHICH ARE REQUIRED UNDER APPLICABLE ENVIRONMENTAL LAWS AND
ARE IN COMPLIANCE WITH SUCH ENVIRONMENTAL LAWS, EXCEPT FOR SUCH FAILURES TO
OBTAIN AND SUCH NON COMPLIANCE AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO NAVE A MATERIAL ADVERSE EFFECT.


 


5.10                           INSURANCE.  THE PROPERTIES OF THE PARENT, THE
BORROWER AND THEIR SUBSIDIARIES ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES NOT AFFILIATES OF THE BORROWER, IN SUCH AMOUNTS (AFTER
GIVING EFFECT TO ANY SELF-INSURANCE), WITH SUCH DEDUCTIBLES AND COVERING SUCH
RISKS AS COMPLY WITH SECTION 6.07.

 

57

--------------------------------------------------------------------------------


 


5.11                           TAXES.  THE PARENT, THE BORROWER AND THEIR
SUBSIDIARIES HAVE FILED ALL FEDERAL AND MATERIAL STATE TAX RETURNS AND REPORTS
REQUIRED TO BE FILED, AND HAVE PAID ALL FEDERAL, STATE AND OTHER MATERIAL TAXES,
ASSESSMENTS, FEES AND OTHER GOVERNMENTAL CHARGES SHOWN THEREON TO BE OWING BY
THEM, EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED AND FOR WHICH ADEQUATE RESERVES HAVE BEEN
PROVIDED IF AND TO THE EXTENT REQUIRED IN ACCORDANCE WITH GAAP.  ON THE CLOSING
DATE, THERE IS NO PROPOSED TAX ASSESSMENT AGAINST THE PARENT, THE BORROWER OR
ANY SUBSIDIARY THAT WOULD, IF MADE, HAVE A MATERIAL ADVERSE EFFECT.  ON THE
CLOSING DATE, NO LOAN PARTY IS PARTY TO ANY TAX SHARING AGREEMENT.


 


5.12                           ERISA COMPLIANCE.


 


(A)                                  EXCEPT AS COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, EACH PLAN IS IN COMPLIANCE WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS.  EACH
PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A
FAVORABLE DETERMINATION LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER
IS CURRENTLY BEING PROCESSED BY THE IRS WITH RESPECT THERETO AND, TO THE BEST
KNOWLEDGE OF THE PARENT AND THE BORROWER, NOTHING HAS OCCURRED WHICH WOULD
PREVENT, OR CAUSE THE LOSS OF, SUCH QUALIFICATION.  THE PARENT, THE BORROWER AND
EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH PLAN SUBJECT
TO SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER OR AN
EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE HAS
BEEN MADE WITH RESPECT TO ANY PLAN.


 


(B)                                 THERE ARE NO PENDING OR, TO THE BEST
KNOWLEDGE OF THE PARENT AND THE BORROWER, THREATENED CLAIMS, ACTIONS OR
LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN THAT
COULD BE REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE HAS
BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY
RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)                                  EXCEPT AS COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, (I) NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION
LIABILITY; (III) NEITHER THE PARENT, THE BORROWER NOR ANY ERISA AFFILIATE HAS
INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS
OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD
RESULT IN SUCH LIABILITY) UNDER SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A
MULTIEMPLOYER PLAN; AND (IV) NEITHER THE PARENT, THE BORROWER NOR ANY ERISA
AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTIONS 4069 OR
4212(C) OF ERISA.


 


5.13                           SUBSIDIARIES; EQUITY INTERESTS.  AS OF THE
CLOSING DATE, THE PARENT AND THE BORROWER HAVE NO SUBSIDIARIES OTHER THAN THOSE
SPECIFICALLY DISCLOSED IN PART (A) OF SCHEDULE 5.13, AND ALL OF THE OUTSTANDING
EQUITY INTERESTS IN SUCH SUBSIDIARIES HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID
AND NONASSESSABLE AND ARE OWNED BY A LOAN PARTY IN THE AMOUNTS SPECIFIED ON PART
(A) OF SCHEDULE 5.13 FREE AND CLEAR OF ALL LIENS, EXCEPT LIENS SECURING THE
OBLIGATIONS.  THE BORROWER HAS NO EQUITY INVESTMENTS IN ANY OTHER CORPORATION OR
ENTITY OTHER THAN THOSE SPECIFICALLY DISCLOSED IN PART (B) OF SCHEDULE 5.13.  AS
OF THE CLOSING DATE, ALL OF THE OUTSTANDING EQUITY INTERESTS IN THE BORROWER
HAVE BEEN VALIDLY ISSUED, AND ARE FULLY PAID AND NONASSESSABLE

 

58

--------------------------------------------------------------------------------


 


AND ARE OWNED BY THE LOAN PARTIES REFLECTED ON SUCH SCHEDULE IN THE AMOUNTS
SPECIFIED ON PART (C) OF SCHEDULE 5.13 FREE AND CLEAR OF ALL LIENS, EXCEPT LIENS
SECURING THE OBLIGATIONS.


 


5.14                           MARGIN REGULATIONS; INVESTMENT COMPANY ACT;
PUBLIC UTILITY HOLDING COMPANY ACT.


 


(A)                                  THE BORROWER IS NOT ENGAGED AND WILL NOT
ENGAGE, PRINCIPALLY OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF
PURCHASING OR CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED
BY THE FRB), OR EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING
MARGIN STOCK.  FOLLOWING THE APPLICATION OF THE PROCEEDS OF EACH BORROWING OR
DRAWING UNDER EACH LETTER OF CREDIT, NOT MORE THAN 25% OF THE VALUE OF THE
ASSETS (EITHER OF THE BORROWER ONLY OR OF THE PARENT, THE BORROWER AND THEIR
SUBSIDIARIES ON A CONSOLIDATED BASIS) WILL BE MARGIN STOCK.


 


(B)                                 NONE OF THE PARENT, THE BORROWER, ANY PERSON
CONTROLLING THE PARENT, THE BORROWER, OR ANY SUBSIDIARY (I) IS A “HOLDING
COMPANY,” OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY,” OR AN “AFFILIATE” OF
A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY,” WITHIN
THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, OR (II) IS OR IS
REQUIRED TO BE REGISTERED AS AN “INVESTMENT COMPANY” UNDER THE INVESTMENT
COMPANY ACT OF 1940.


 


5.15                           DISCLOSURE.  THE BORROWER HAS DISCLOSED TO THE
ADMINISTRATIVE AGENT ALL AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER
CONTRACTUAL RESTRICTIONS TO WHICH IT, THE PARENT OR ANY OF THEIR SUBSIDIARIES IS
SUBJECT, IN EACH CASE THAT WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.  NO REPORT, FINANCIAL STATEMENT, CERTIFICATE OR OTHER WRITTEN
INFORMATION FURNISHED BY ANY LOAN PARTY TO THE ADMINISTRATIVE AGENT OR ANY
LENDER IN CONNECTION WITH THE SYNDICATION OF THIS TRANSACTION, NEGOTIATION OF
THIS AGREEMENT OR DELIVERED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (IN EACH
CASE, AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) WHEN TAKEN
AS A WHOLE CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH
RESPECT TO PROJECTED FINANCIAL INFORMATION, THE BORROWER REPRESENTS ONLY THAT
SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO
BE REASONABLE AT THE TIME IN LIGHT OF THE CIRCUMSTANCES WHEN MADE.


 


5.16                           COMPLIANCE WITH LAWS.  EACH OF THE PARENT, THE
BORROWER AND EACH SUBSIDIARY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES
APPLICABLE TO IT OR TO ITS PROPERTIES, EXCEPT IN SUCH INSTANCES IN WHICH
(A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR DECREE IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED OR (B)
THE FAILURE TO COMPLY THEREWITH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH OF THE
PARENT, THE BORROWER AND EACH SUBSIDIARY IS IN COMPLIANCE WITH THE RULES AND
REGULATIONS OF THE FCC RELATING TO THE OPERATION OF TELEVISION AND RADIO
STATIONS, EXCEPT TO THE EXTENT THAT ANY FAILURE TO FILE OR FAILURE TO COMPLY
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

59

--------------------------------------------------------------------------------


 


5.17                           LICENSE SUBSIDIARIES.  EXCEPT (I) AS SET FORTH ON
SCHEDULE 5.17, (II) AS CONSENTED TO BY THE AGENTS IN CONNECTION WITH A PERMITTED
ACQUISITION (FOR A PERIOD OF NOT LONGER THAN 45 DAYS) AND (III) AS HELD BY AN
EXCLUDED NON-WHOLLY-OWNED SUBSIDIARY, NO LOAN PARTY (OTHER THAN A LICENSE
SUBSIDIARY) HOLDS ANY LICENSE ISSUED BY THE FCC.  NO LICENSE SUBSIDIARY (A) HAS
ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS AND INDEBTEDNESS OWING BY A LICENSE
SUBSIDIARY TO ANOTHER LOAN PARTY), (B) HAS ANY ASSETS OTHER THAN FCC LICENSES,
(C) IS A PARTY TO OR BOUND BY ANY CONTRACT OR AGREEMENT OTHER THAN AGREEMENTS
PURSUANT TO WHICH LOAN PARTIES THAT ARE NOT LICENSE SUBSIDIARIES MANAGE AND
OPERATE THE STATIONS, (D) CONDUCTS ANY BUSINESS OR (E) HAS ANY EMPLOYEES, AND
THERE ARE NO LIENS OF ANY NATURE WHATSOEVER ON ANY OF THE PROPERTY OR ASSETS OF
ANY LICENSE SUBSIDIARY EXCEPT IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDERS.


 


5.18                           THE PARENT.


 


(A)                                  EXCEPT AS OTHERWISE SET FORTH IN THIS
SECTION 5.18, THE PARENT HAS NO INDEBTEDNESS (OTHER THAN (I) PURSUANT HERETO,
(II) CERTAIN TRADE PAYABLES REASONABLY INCURRED IN THE ORDINARY COURSE OF THE
OPERATION OF THE STATIONS AND OF THE PARENT’S CORPORATE HEADQUARTERS, (III)
PURSUANT TO THE INDENTURES AND (IV) PURSUANT TO SECTION 7.03),


 


(B)                                 THE PARENT HAS NO ASSETS OTHER THAN
FURNITURE, FIXTURES AND EQUIPMENT LOCATED IN ITS CORPORATE OFFICE AND CERTAIN
OTHER NON-MATERIAL ASSETS NOT USED IN THE OPERATION OF ANY STATION AND THE
EQUITY INTERESTS IN ITS SUBSIDIARIES AND CONTRACTUAL RIGHTS UNDER CONTRACTS
DESCRIBED IN SUBSECTION (C) BELOW,


 


(C)                                  EXCEPT AS OTHERWISE SET FORTH IN THIS
SECTION 5.18, THE PARENT IS NOT A PARTY TO OR BOUND BY ANY CONTRACT OR AGREEMENT
OTHER THAN THE STATION CONTRACTS AND OTHER CONTRACTUAL ARRANGEMENTS ENTERED INTO
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE RESTRICTIONS SET FORTH IN
SUBSECTION (D)(III) BELOW; AND


 


(D)                                 EXCEPT AS OTHERWISE SET FORTH IN THIS
SECTION 5.18, THE PARENT DOES NOT CONDUCT ANY BUSINESS OTHER THAN


 

(I)                                     HOLDING THE EQUITY INTERESTS IN THE
BORROWER,

 

(II)                                  ENTERING INTO AND PERFORMING CONTRACTS ON
BEHALF OF THE BORROWER AND THE SUBSIDIARIES IN CONNECTION WITH THE ORDINARY
COURSE OF OPERATION OF THE STATIONS (THE “STATION CONTRACTS”) AND

 

(III)                               ENTERING INTO AND PERFORMING CONTRACTS IN
CONNECTION WITH THE CORPORATE OFFICE AND OTHER CORPORATE OVERHEAD ITEMS
CONSISTENT WITH PAST PRACTICES.

 

There are no Liens of any nature whatsoever on any of the property or assets of
the Parent except Liens permitted by Section 7.01.

 


5.19                           SOLVENT.  THE BORROWER IS, AND THE PARENT, THE
BORROWER AND THEIR SUBSIDIARIES ARE ON A CONSOLIDATED BASIS, SOLVENT.

 

60

--------------------------------------------------------------------------------


 


ARTICLE VI.
AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower and the Parent shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause
each Subsidiary to:

 


6.01                           FINANCIAL STATEMENTS.  DELIVER TO THE
ADMINISTRATIVE AGENT, IN FORM AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE REQUIRED LENDERS:


 


(A)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A CONSOLIDATED
BALANCE SHEET OF THE PARENT (INCLUDING THE ACCOUNTS OF THE BORROWER AND THEIR
SUBSIDIARIES) AS AT THE END OF SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH
FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH
GAAP, SUCH CONSOLIDATED STATEMENTS TO BE AUDITED AND ACCOMPANIED BY A REPORT AND
OPINION OF ONE OF THE “BIG FOUR” CERTIFIED ACCOUNTING FIRMS OR ANOTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OF NATIONALLY RECOGNIZED STANDING OR
OTHERWISE REASONABLY ACCEPTABLE TO THE AGENTS, WHICH REPORT AND OPINION (AS TO
THE FINANCIAL STATEMENTS) SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY
ACCEPTED AUDITING STANDARDS AND SHALL NOT BE SUBJECT TO ANY QUALIFICATION OR
EXCEPTION NOT REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT; AND


 


(B)                                 AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR OF THE PARENT, THE FOLLOWING FINANCIAL STATEMENTS AS OF THE END OF
SUCH FISCAL QUARTER: (I) CONDENSED CONSOLIDATED BALANCE SHEET AS OF THE FISCAL
QUARTER THEN ENDED WITH A COMPARISON TO THE BALANCE SHEET AS OF THE MOST
RECENTLY ENDED FISCAL YEAR; (II) CONDENSED CONSOLIDATED STATEMENTS OF INCOME OR
OPERATIONS FOR THE MOST RECENTLY ENDED QUARTERLY PERIOD FOR SUCH FISCAL YEAR AND
FOR THE PORTION OF THE FISCAL YEAR THEN ENDED, IN COMPARATIVE FORM; AND
(III) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE PORTION OF THE
FISCAL YEAR THEN ENDED, IN COMPARATIVE FORM.  THE CONDENSED CONSOLIDATED INTERIM
UNAUDITED FINANCIAL STATEMENTS SHALL BE PREPARED IN ACCORDANCE WITH GAAP FOR
INTERIM FINANCIAL INFORMATION AND SHALL BE ACCOMPANIED BY THE CERTIFICATIONS
REQUIRED BY THE RULES AND REGULATIONS OF THE SEC.


 

Notwithstanding the foregoing, (i) in the event that the Parent timely files an
Annual Report on Form 10-K for such fiscal year with the SEC that is made
publicly available through EDGAR that meets all the requirements set forth in
Section 6.01(a) preceding other than the delivery requirement to the
Administrative Agent, such filing shall be deemed to have satisfied such
delivery requirement of Section 6.01(a); (ii) in the event that the Parent
timely files a Quarterly Report on Form 10-Q for such fiscal quarter with the
SEC that is made publicly available through EDGAR that meets all the
requirements set forth in Section 6.01(b) preceding other than the delivery
requirement to the Administrative Agent, such filing shall be deemed to have
satisfied such delivery requirement of Section 6.01(b); and (iii) so long as the
Parent has made filings that satisfy subsections (i) and (ii) preceding, the
Parent and the Borrower shall not

 

61

--------------------------------------------------------------------------------


 

have to satisfy the requirement that such information be in form and detail
satisfactory to the Administrative Agent and the Required Lenders.

 


6.02                           CERTIFICATES; OTHER INFORMATION.  DELIVER TO THE
ADMINISTRATIVE AGENT:


 


(A)                                  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTIONS 6.01(A) AND (B), A DULY COMPLETED
COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER;


 


(B)                                 PROMPTLY AFTER ANY REQUEST BY EITHER AGENT,
COPIES OF ANY DETAILED AUDIT REPORTS, MANAGEMENT LETTERS OR RECOMMENDATIONS
SUBMITTED TO THE BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF THE BOARD OF
DIRECTORS) OF THE PARENT AND THE BORROWER BY INDEPENDENT ACCOUNTANTS IN
CONNECTION WITH THE ACCOUNTS OR BOOKS OF THE PARENT, THE BORROWER OR ANY
SUBSIDIARY, OR ANY AUDIT OF ANY OF THEM;


 


(C)                                  PROMPTLY AFTER THE SAME ARE AVAILABLE,
NOTICE OF COPIES OF EACH ANNUAL REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER
REPORT OR COMMUNICATION SENT TO THE STOCKHOLDERS OF THE PARENT, AND COPIES OF
ALL ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS AND REGISTRATION STATEMENTS
WHICH THE PARENT OR THE BORROWER MAY FILE OR BE REQUIRED TO FILE WITH THE SEC
UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AND NOT
OTHERWISE REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT HERETO. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE PARENT OR THE BORROWER
TIMELY FILES SUCH FILINGS IN ACCORDANCE WITH THE REQUIREMENTS OF THE SEC AND
SUCH FILINGS ARE MADE PUBLICLY AVAILABLE THROUGH EDGAR, THE PARENT AND THE
BORROWER SHALL HAVE NO DELIVERY REQUIREMENT UNDER THIS SECTION 6.02(C);


 


(D)                                 PROMPTLY AFTER THE FURNISHING THEREOF,
COPIES OF ANY NOTICE OF DEFAULT OR BREACH UNDER ANY OF THE SENIOR SUBORDINATED
NOTES, OTHER SENIOR SUBORDINATED NOTES DOCUMENTS OR OTHER MATERIAL DEBT
SECURITIES OF ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF PURSUANT TO THE TERMS OF
ANY INDENTURE, LOAN OR CREDIT OR SIMILAR AGREEMENT;


 


(E)                                  PROMPTLY, AND IN ANY EVENT WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF,
COPIES OF EACH NOTICE OR OTHER CORRESPONDENCE RECEIVED FROM THE SEC (OR
COMPARABLE AGENCY IN ANY APPLICABLE NON-U.S. JURISDICTION) CONCERNING ANY
INVESTIGATION OR POSSIBLE INVESTIGATION OR OTHER INQUIRY BY SUCH AGENCY
REGARDING FINANCIAL OR OTHER OPERATIONAL RESULTS OF ANY LOAN PARTY OR ANY
SUBSIDIARY THEREOF.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT SUCH
NOTICE OR OTHER CORRESPONDENCE IS MADE PUBLICLY AVAILABLE THROUGH EDGAR, THE
PARENT AND THE BORROWER SHALL HAVE NO  DELIVERY REQUIREMENT UNDER THIS
SECTION 6.02(E);


 


(F)                                    PROMPTLY UPON THEIR BECOMING AVAILABLE,
THE BORROWER SHALL FURNISH (I) COPIES OF ANY PERIODIC OR SPECIAL REPORTS FILED
BY ANY LOAN PARTY WITH THE FCC OR ANY OTHER FEDERAL, STATE OR LOCAL GOVERNMENTAL
AGENCY OR AUTHORITY IF SUCH REPORTS INDICATE ANY MATERIAL CHANGE IN THE
OWNERSHIP OF SUCH LOAN PARTY, OR ANY MATERIALLY ADVERSE CHANGE IN THE BUSINESS,
OPERATIONS, AFFAIRS OR CONDITION OF ANY LOAN PARTY, AND (II) COPIES OF ANY
MATERIAL NOTICES AND OTHER MATERIAL COMMUNICATIONS FROM THE FCC OR ANY OTHER
FEDERAL, STATE OR LOCAL GOVERNMENTAL AGENCY OR AUTHORITY WHICH SPECIFICALLY
RELATE TO ANY LOAN

 

62

--------------------------------------------------------------------------------


 


PARTY, ANY STATION OR ANY MATERIAL LICENSE, AND THE SUBSTANCE OF WHICH RELATES
TO A MATTER THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;
AND


 


(G)                                 PROMPTLY, SUCH ADDITIONAL INFORMATION
REGARDING THE BUSINESS, FINANCIAL OR CORPORATE AFFAIRS OF THE PARENT, THE
BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS,
AS THE ADMINISTRATIVE AGENT OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY
FROM TIME TO TIME REASONABLY REQUEST.


 

Unless made publicly available as set forth in Section 6.01 and 6.02, documents
required to be delivered pursuant to Section 6.01(a) or (b) or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent or the Borrower posts such
documents, or provides a link thereto on the Parent or the Borrower’s website on
the Internet at the website address listed on Schedule 10.02; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents.  Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for maintaining its copies of such documents.

 


6.03                           NOTICES.  PROMPTLY NOTIFY THE ADMINISTRATIVE
AGENT:


 


(A)                                  OF THE OCCURRENCE OF ANY DEFAULT;


 


(B)                                 OF ANY MATTER THAT HAS RESULTED OR IS
REASONABLY EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,


 


(C)                                  OF (I) ANY BREACH OR NON-PERFORMANCE OF, OR
ANY DEFAULT UNDER, A MATERIAL CONTRACTUAL OBLIGATION OR MATERIAL OPERATING
AGREEMENT OF THE PARENT, THE BORROWER OR ANY SUBSIDIARY, OR UNDER ANY SENIOR
SUBORDINATED NOTES DOCUMENT THAT COULD, IN EACH CASE, REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, (II) ANY DISPUTE, LITIGATION,
INVESTIGATION, PROCEEDING OR SUSPENSION BETWEEN THE PARENT, THE BORROWER OR ANY
SUBSIDIARY AND ANY GOVERNMENTAL AUTHORITY THAT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT; (III) THE COMMENCEMENT OF, OR ANY MATERIAL
DEVELOPMENT IN, ANY LITIGATION OR PROCEEDING AFFECTING THE PARENT, THE BORROWER
OR ANY SUBSIDIARY, INCLUDING PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS, THAT
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; (IV) ANY
MATERIAL ADMONITION, CENSURE OR ADVERSE CITATION OR ORDER BY THE FCC OR ANY
OTHER GOVERNMENTAL AUTHORITY OR REGULATORY AGENCY THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; OR (V) ANY COMPETING
APPLICATION, PETITION TO DENY OR OTHER OPPOSITION TO ANY LICENSE RENEWAL
APPLICATION FILED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH THE FCC THAT
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND

 

63

--------------------------------------------------------------------------------


 


(D)                                 OF THE OCCURRENCE OF ANY ERISA EVENT THAT
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 

Each notice pursuant to this Section shall be accompanied by a statement of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto. 
Each notice pursuant to Section 6.03(a) shall describe each material provision
of this Agreement and the Loan Documents that may be materially implicated by
the occurrence referred to therein (if any) to the knowledge of the Responsible
Officers of the Borrower.

 


6.04                           PAYMENT OF CERTAIN OBLIGATIONS.  PAY AND
DISCHARGE OR OTHERWISE SATISFY AT OR BEFORE MATURITY OR BEFORE THEY BECOME
DELINQUENT, AS THE CASE MAY BE, ALL TAX LIABILITIES, ASSESSMENTS AND
GOVERNMENTAL CHARGES (OTHER THAN INDEBTEDNESS) OR LEVIES UPON IT OR ITS
PROPERTIES OR ASSETS, UNLESS THE SAME ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND ADEQUATE RESERVES IF AND TO THE
EXTENT REQUIRED IN ACCORDANCE WITH GAAP ARE BEING MAINTAINED BY THE PARENT, THE
BORROWER OR SUCH SUBSIDIARY.


 


6.05                           PRESERVATION OF EXISTENCE, ETC.  EXCEPT WITH
RESPECT TO EXCLUDED NON-WHOLLY OWNED SUBSIDIARIES, (A) PRESERVE, RENEW AND
MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING UNDER
THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION
PERMITTED BY SECTION 7.04 OR 7.05; AND (B) PRESERVE OR RENEW ALL OF ITS
REGISTERED PATENTS, TRADEMARKS, TRADE NAMES AND SERVICE MARKS, THE
NON-PRESERVATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


6.06                           MAINTENANCE OF PROPERTIES.  (A) MAINTAIN,
PRESERVE AND PROTECT ALL OF ITS MATERIAL PROPERTIES AND EQUIPMENT NECESSARY IN
THE OPERATION OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR
AND TEAR EXCEPTED; AND (B) MAKE ALL NECESSARY REPAIRS THERETO AND RENEWALS AND
REPLACEMENTS THEREOF, EXCEPT IN EACH CASE OF (A) AND (B) PRECEDING WHERE THE
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


6.07                           MAINTENANCE OF INSURANCE.  MAINTAIN WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES NOT AFFILIATES OF THE PARENT
OR THE BORROWER, INSURANCE WITH RESPECT TO THEIR PROPERTIES AGAINST LOSS OR
DAMAGE OF THE KINDS AND IN THE AMOUNTS CONSISTENT WITH PRUDENT BUSINESS
PRACTICE, AND CARRY SUCH OTHER INSURANCE AS IS CONSISTENT WITH PRUDENT BUSINESS
PRACTICE (IT BEING UNDERSTOOD THAT SELF-INSURANCE SHALL BE PERMITTED TO THE
EXTENT CONSISTENT WITH PRUDENT BUSINESS PRACTICE).


 


6.08                           COMPLIANCE WITH LAWS.  COMPLY IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS
AND DECREES APPLICABLE TO IT OR TO ITS BUSINESS OR PROPERTY, EXCEPT IN SUCH
INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR
DECREE IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED; OR (B) THE FAILURE TO COMPLY THEREWITH COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.09                           BOOKS AND RECORDS.  (A)  MAINTAIN PROPER BOOKS OF
RECORD AND ACCOUNT, IN WHICH ENTRIES IN CONFORMITY WITH GAAP CONSISTENTLY
APPLIED SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND MATTERS INVOLVING THE
ASSETS AND BUSINESS OF THE PARENT (INCLUDING THE ACCOUNTS OF THE

 

64

--------------------------------------------------------------------------------


 


BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE); AND (B) MAINTAIN SUCH BOOKS OF
RECORD AND ACCOUNT IN CONFORMITY WITH ALL APPLICABLE REQUIREMENTS OF ANY
GOVERNMENTAL AUTHORITY HAVING REGULATORY JURISDICTION OVER THE PARENT (INCLUDING
THE ACCOUNTS OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE), IN EACH
CASE OF (A) AND (B) PRECEDING, EXCEPT TO THE EXTENT THAT NONCOMPLIANCE THEREWITH
COULD REASONABLY BE EXPECTED TO HAVE MATERIAL ADVERSE EFFECT.


 


6.10                           INSPECTION RIGHTS.  PERMIT REPRESENTATIVES AND
INDEPENDENT CONTRACTORS OF THE ADMINISTRATIVE AGENT AND EACH LENDER AT SUCH
PARTIES’ OWN EXPENSE (COORDINATED THROUGH THE ADMINISTRATIVE AGENT) TO VISIT AND
INSPECT ANY OF ITS PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING
RECORDS, AND MAKE COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO DISCUSS ITS
AFFAIRS, FINANCES AND ACCOUNTS WITH ITS DIRECTORS, OFFICERS, AND INDEPENDENT
PUBLIC ACCOUNTANTS, ALL AT REASONABLE TIMES DURING NORMAL BUSINESS HOURS, UPON
REASONABLE ADVANCE NOTICE TO THE BORROWER; PROVIDED, HOWEVER, NOTWITHSTANDING
THE FOREGOING, THAT WHEN AN EVENT OF DEFAULT EXISTS THE ADMINISTRATIVE AGENT OR
ANY LENDER (OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR INDEPENDENT
CONTRACTORS) MAY DO ANY OF THE FOREGOING AT THE EXPENSE OF THE BORROWER AT ANY
TIME DURING NORMAL BUSINESS HOURS AND WITHOUT ADVANCE NOTICE.


 


6.11                           USE OF PROCEEDS.  USE THE PROCEEDS OF THE CREDIT
EXTENSIONS (I) TO REFINANCE EXISTING INDEBTEDNESS, (II) FOR CAPITAL
EXPENDITURES, (III) FOR REPURCHASES OF EQUITY INTERESTS AND TO MAKE DIVIDENDS AS
PERMITTED BY THE TERMS OF THIS AGREEMENT, (IV) TO FINANCE PERMITTED ACQUISITIONS
AND INVESTMENTS, (V) TO PAY FEES AND EXPENSES RELATED TO THE TRANSACTIONS
CONTEMPLATED HEREBY, AND (VI) FOR OTHER GENERAL CORPORATE PURPOSES NOT IN
CONTRAVENTION OF ANY LAW OR OF ANY LOAN DOCUMENT.


 


6.12                           ADDITIONAL GUARANTORS.  NOTIFY THE ADMINISTRATIVE
AGENT AT THE TIME THAT ANY PERSON BECOMES A DOMESTIC SUBSIDIARY THAT IS NOT AN
EXCLUDED NON-WHOLLY OWNED SUBSIDIARY, AND PROMPTLY THEREAFTER (AND IN ANY EVENT
WITHIN 30 DAYS), CAUSE SUCH PERSON TO (A) BECOME A GUARANTOR BY EXECUTING AND
DELIVERING TO THE ADMINISTRATIVE AGENT A COUNTERPART OF THE GUARANTY OR SUCH
OTHER DOCUMENT AS THE ADMINISTRATIVE AGENT SHALL DEEM APPROPRIATE FOR SUCH
PURPOSE, AND (B) DELIVER TO THE ADMINISTRATIVE AGENT DOCUMENTS OF THE TYPES
REFERRED TO IN CLAUSES (III) AND (IV) OF SECTION 4.01(A) AND, IF REQUESTED BY
THE ADMINISTRATIVE AGENT (PROVIDED THAT NO SUCH REQUEST SHALL BE MADE WITH
RESPECT TO ANY ADDITIONAL GUARANTOR (AND ITS RELATED LICENSE SUBSIDIARY, IF ANY)
IF SUCH ADDITIONAL GUARANTOR (TOGETHER WITH ITS RELATED LICENSE SUBSIDIARY)
WOULD NOT HAVE BEEN A MATERIAL SUBSIDIARY IF IT HAD BEEN OWNED BY THE BORROWER
FOR THE MOST RECENTLY COMPLETED 12 MONTH PERIOD PRECEDING THE DATE IT BECAME A
SUBSIDIARY OF THE BORROWER) FAVORABLE OPINIONS OF COUNSEL TO SUCH PERSON (WHICH
SHALL COVER, AMONG OTHER THINGS, THE LEGALITY, VALIDITY, BINDING EFFECT AND
ENFORCEABILITY OF THE DOCUMENTATION REFERRED TO IN CLAUSE (A)), ALL IN FORM,
CONTENT AND SCOPE SUBSTANTIALLY SIMILAR TO THE CORPORATE AND FCC OPINIONS (IF
APPROPRIATE) DELIVERED ON THE CLOSING DATE OR OTHERWISE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT, PROVIDED THAT, IN EACH CASE, TO THE EXTENT SUCH NEW
SUBSIDIARY IS CREATED SOLELY FOR THE PURPOSE OF CONSUMMATING A MERGER
TRANSACTION PURSUANT TO AN ACQUISITION PERMITTED BY THIS AGREEMENT, AND SUCH NEW
SUBSIDIARY AT NO TIME HOLDS ANY MATERIAL ASSETS OR LIABILITIES (OTHER THAN
LIABILITIES UNDER THE MERGER AGREEMENT, AND OTHER THAN ANY MERGER CONSIDERATION
CONTRIBUTED TO IT CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH MERGER
TRANSACTION), SUCH NEW SUBSIDIARY SHALL NOT BE REQUIRED TO TAKE THE ACTIONS SET
FORTH ABOVE UNTIL THE RESPECTIVE ACQUISITION IS CONSUMMATED (AT WHICH TIME THE
SURVIVING ENTITY OF THE RESPECTIVE MERGER TRANSACTION SHALL BE REQUIRED TO SO
COMPLY WITHIN SEVEN BUSINESS DAYS).

 

65

--------------------------------------------------------------------------------


 


6.13                           FCC CONSENTS.  THE PARENT AND THE BORROWER
ACKNOWLEDGE THAT CERTAIN TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE LOAN
DOCUMENTS, AND CERTAIN ACTIONS WHICH MAY BE TAKEN BY THE ADMINISTRATIVE AGENT OR
THE LENDERS IN THE EXERCISE OF THEIR RIGHTS UNDER THIS AGREEMENT OR THE LOAN
DOCUMENTS, MAY REQUIRE THE CONSENT OF THE FCC.  IF COUNSEL TO THE ADMINISTRATIVE
AGENT REASONABLY DETERMINES THAT THE CONSENT OF THE FCC IS REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY OF THE AFORESAID
DOCUMENTS OR ANY DOCUMENTS DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS
IN CONNECTION THEREWITH OR AS A RESULT OF ANY ACTION WHICH MAY BE TAKEN PURSUANT
THERETO, THEN DURING THE CONTINUANCE OF AN EVENT OF DEFAULT THE PARENT AND THE
BORROWER, AT THEIR SOLE COST AND EXPENSE, SHALL USE THEIR COMMERCIALLY
REASONABLE EFFORTS, AND SHALL CAUSE THE BORROWER’S SUBSIDIARIES TO USE THEIR
COMMERCIALLY REASONABLE EFFORTS, TO SECURE SUCH CONSENT AND TO COOPERATE WITH
THE ADMINISTRATIVE AGENT AND THE LENDERS IN ANY ACTION COMMENCED BY THE
ADMINISTRATIVE AGENT OR THE LENDERS TO SECURE SUCH CONSENT.  NEITHER THE PARENT
NOR THE BORROWER SHALL TAKE ANY ACTION, AND THEY SHALL NOT PERMIT ANY OF THE
BORROWER’S SUBSIDIARIES TO TAKE ANY ACTION, THAT INTERFERES WITH THE EXERCISE OR
COMPLETION OF THE EFFORTS TO OBTAIN THE CONSENT OF THE FCC AS SET FORTH ABOVE,
PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, THE BORROWER, THE PARENT AND EACH
OF THEIR SUBSIDIARIES SHALL AT ALL TIMES COMPLY WITH THE COMMUNICATIONS ACT AND
ALL FCC REGULATIONS.


 


6.14                           COLLATERAL.  THE PARENT AND THE BORROWER SHALL,
AND SHALL CAUSE EACH SUBSIDIARY OTHER THAN AN EXCLUDED NON-WHOLLY OWNED
SUBSIDIARY TO, DO ALL THINGS NECESSARY OR REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO PRESERVE AND PERFECT THE LIENS OF THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE LENDERS, ARISING PURSUANT HERETO AND PURSUANT TO
THE PLEDGE AGREEMENTS AS FIRST LIENS, AND TO INSURE THAT THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE LENDERS, HAS A PERFECTED PRIOR AND FIRST LIEN ON
ALL OF THE EQUITY INTERESTS OF THE BORROWER AND EACH OF ITS DIRECT AND INDIRECT
DOMESTIC SUBSIDIARIES AND THE DIRECT AND INDIRECT DOMESTIC SUBSIDIARIES OF THE
BORROWER AND THE PARENT.


 


6.15                           SWAP CONTRACTS.  THE BORROWER SHALL MAINTAIN IN
EFFECT AT ALL TIMES AFTER 30 DAYS AFTER THE CLOSING DATE, ONE OR MORE SWAP
CONTRACTS WITH PARTIES REASONABLY SATISFACTORY TO THE AGENTS, THE EFFECT OF
WHICH SHALL BE TO FIX OR LIMIT THE INTEREST COST TO THE BORROWER WITH RESPECT TO
AT LEAST 50% OF THE OUTSTANDING AGGREGATE PRINCIPAL AMOUNT OF CONSOLIDATED
FUNDED INDEBTEDNESS, FOR AN INITIAL TERM OF EACH SWAP CONTRACT OF NOT LESS THAN
TWO YEARS (OR IF LESS, THROUGH THE MATURITY DATE) AND IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENTS.  NOTWITHSTANDING THE FOREGOING, IF AT ANY
SUCH TIME AND DURING SUCH PERIOD THAT THE CONSOLIDATED LEVERAGE RATIO IS EQUAL
TO OR LESS THAN 4.00 TO 1.00 FOR THE MOST RECENTLY COMPLETED FOUR FISCAL
QUARTERS, THE BORROWER SHALL NOT BE REQUIRED TO MAINTAIN ANY SWAP CONTRACTS
PURSUANT TO THIS SECTION 6.15 DURING SUCH PERIOD.  TO THE EXTENT THE BORROWER
HAS NOT BEEN PREVIOUSLY REQUIRED UNDER THIS SECTION TO MAINTAIN A SWAP CONTRACT
BUT SUCH EXCEPTION IS NO LONGER APPLICABLE, THE BORROWER SHALL HAVE 45 DAYS
AFTER RECEIPT OF A COMPLIANCE CERTIFICATE IN ACCORDANCE WITH THE TERMS OF
SECTION 6.02(A) TO SATISFY THE REQUIREMENTS UNDER THIS SECTION 6.15.  THE TERM
“AGENTS” AS USED IN THIS SECTION 6.15 SHALL MEAN THE ADMINISTRATIVE AGENT FROM
AND AFTER ANY TIME AT WHICH BANK OF AMERICA CEASES TO BE A LENDER HEREUNDER.

 

66

--------------------------------------------------------------------------------


 


ARTICLE VII.
NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower and the Parent shall not, nor shall they
permit any Subsidiary to, directly or indirectly:

 


7.01                           LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST
ANY LIEN UPON ANY OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, OTHER THAN THE FOLLOWING:


 


(A)                                  LIENS PURSUANT TO ANY LOAN DOCUMENT;


 


(B)                                 LIENS EXISTING ON THE DATE HEREOF AND LISTED
ON SCHEDULE 7.01 AND ANY RENEWALS OR EXTENSIONS THEREOF, PROVIDED THAT (I) THE
PROPERTY COVERED THEREBY IS NOT CHANGED, (II) THE AMOUNT SECURED OR BENEFITED
THEREBY IS NOT INCREASED, (III) THE DIRECT OR ANY CONTINGENT OBLIGOR WITH
RESPECT THERETO IS NOT CHANGED, AND (IV) ANY RENEWAL OR EXTENSION OF THE
OBLIGATIONS SECURED OR BENEFITED THEREBY IS PERMITTED BY SECTION 7.03(B), OR
LIENS TO WHICH THE REQUIRED LENDERS HAVE CONSENTED IN WRITING;


 


(C)                                  LIENS FOR TAXES OR ASSESSMENTS AND SIMILAR
CHARGES, WHICH ARE EITHER NOT DELINQUENT OR BEING CONTESTED DILIGENTLY AND IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS, AND AS TO WHICH THE APPLICABLE LOAN PARTY
HAS SET ASIDE ANY RESERVES REQUIRED IN ACCORDANCE WITH GAAP ON ITS BOOKS;


 


(D)                                 STATUTORY LIENS, SUCH AS MECHANIC’S,
MATERIALMEN’S, WAREHOUSEMAN’S, LANDLORD’S, ARTISAN’S, WORKER’S, CONTRACTOR’S,
CARRIER’S OR OTHER LIKE LIENS, (I) INCURRED IN GOOD FAITH IN THE ORDINARY COURSE
OF BUSINESS, (II) WHICH ARE EITHER NOT DELINQUENT OR ARE BEING CONTESTED
DILIGENTLY AND IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND (III) AS TO WHICH
THE APPLICABLE LOAN PARTY HAS SET ASIDE ANY RESERVES ON ITS BOOKS REQUIRED IN
ACCORDANCE WITH GAAP OR BONDED SATISFACTORILY TO THE ADMINISTRATIVE AGENT;


 


(E)                                  ENCUMBRANCES CONSISTING OF ZONING
RESTRICTIONS, EASEMENTS, LICENSES, RESERVATIONS, PROVISIONS, COVENANTS,
CONDITIONS, WAIVERS, RESTRICTIONS ON THE USE OF REAL PROPERTY OR MINOR
IRREGULARITIES OF TITLE, PROVIDED THAT NONE OF SUCH ENCUMBRANCES MATERIALLY
IMPAIRS THE OPERATION OF THE APPLICABLE LOAN PARTY’S BUSINESS;


 


(F)                                    LIENS IN RESPECT OF JUDGMENTS OR AWARDS
WITH RESPECT TO WHICH ANY LOAN PARTY IS, IN GOOD FAITH, PROSECUTING AN APPEAL OR
PROCEEDING FOR REVIEW AND WITH RESPECT TO WHICH A STAY OF EXECUTION UPON SUCH
APPEAL OR PROCEEDING FOR REVIEW HAS BEEN SECURED, AND AS TO WHICH JUDGMENTS OR
AWARDS SUCH LOAN PARTY HAS ESTABLISHED ANY RESERVES ON ITS BOOKS REQUIRED IN
ACCORDANCE WITH GAAP OR HAS BONDED IN A MANNER SATISFACTORY TO THE
ADMINISTRATIVE AGENT;


 


(G)                                 PLEDGES OR DEPOSITS MADE IN THE ORDINARY
COURSE OF BUSINESS TO SECURE PAYMENT OF WORKER’S COMPENSATION, OR TO PARTICIPATE
IN ANY FUND IN CONNECTION WITH WORKER’S COMPENSATION, UNEMPLOYMENT INSURANCE,
OLD-AGE PENSIONS OR OTHER SOCIAL SECURITY PROGRAMS;

 

67

--------------------------------------------------------------------------------


 


(H)                                 LIENS GRANTED TO SECURE THE PERFORMANCE OF
BIDS, TENDERS, CONTRACTS, LEASES, PUBLIC OR STATUTORY OBLIGATIONS, SURETY,
CUSTOMS, APPEAL AND PERFORMANCE BONDS AND OTHER SIMILAR OBLIGATIONS AND NOT
INCURRED IN CONNECTION WITH THE BORROWING OF MONEY, THE OBTAINING OF ADVANCES OR
THE PAYMENT OF THE DEFERRED PURCHASE PRICE OF ANY PROPERTY;


 


(I)                                     SO LONG AS THERE EXISTS NO DEFAULT BOTH
BEFORE AND AFTER GIVING EFFECT TO EACH SUCH INCURRENCE, LIENS IN THE AGGREGATE
SECURING UP TO AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) $50,000,000 OF
INDEBTEDNESS OF THE BORROWER AND THE PARENT PERMITTED TO BE INCURRED UNDER
SECTION 7.03(E)(I) MINUS (II) THE AMOUNT OF LIENS SECURING INDEBTEDNESS OF THE
SUBSIDIARIES IN ACCORDANCE WITH SUBSECTION (J) SET FORTH BELOW, PROVIDED THAT
(A) SUCH LIENS MAY ONLY SECURE INDEBTEDNESS OF THE PARENT AND THE BORROWER IN
RESPECT OF CAPITAL LEASES AND SIMILAR OBLIGATIONS, AND PURCHASE MONEY
OBLIGATIONS FOR FIXED OR CAPITAL ASSETS, AND (B) SUCH LIENS DO NOT AT ANY TIME
ENCUMBER ANY PROPERTY OTHER THAN THE PROPERTY FINANCED BY SUCH INDEBTEDNESS; AND


 


(J)                                     SO LONG AS THERE EXISTS NO DEFAULT BOTH
BEFORE AND AFTER GIVING EFFECT TO EACH SUCH INCURRENCE, LIENS IN THE AGGREGATE
SECURING UP TO $15,000,000 OF INDEBTEDNESS OF THE SUBSIDIARIES OF THE BORROWER
PERMITTED TO BE INCURRED UNDER SECTION 7.03(F), PROVIDED THAT (I) SUCH LIENS MAY
ONLY SECURE INDEBTEDNESS OF SUCH SUBSIDIARIES IN RESPECT OF CAPITAL LEASES AND
SIMILAR OBLIGATIONS, AND PURCHASE MONEY OBLIGATIONS FOR FIXED OR CAPITAL ASSETS,
AND (II) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN THE
PROPERTY FINANCED BY SUCH INDEBTEDNESS.


 

Notwithstanding the foregoing, for purposes of calculating the aggregate amount
of Indebtedness permitted to be secured by Liens pursuant to subsections (i) and
(j) above, Indebtedness of Non-Wholly Owned Subsidiaries secured by such a Lien
shall be included in the calculation of the limits in those subsections only to
the extent of the amount of Indebtedness secured by such a Lien for which a Loan
Party has direct liability.

 


7.02                           INVESTMENTS.  MAKE ANY INVESTMENTS, EXCEPT:


 


(A)                                  INVESTMENTS HELD BY THE PARENT, THE
BORROWER OR SUCH SUBSIDIARY IN THE FORM OF CASH OR CASH EQUIVALENTS;


 


(B)                                 ADVANCES TO OFFICERS, DIRECTORS AND
EMPLOYEES OF THE PARENT, THE BORROWER AND THEIR SUBSIDIARIES IN AN AGGREGATE
AMOUNT NOT TO EXCEED $5,000,000 AT ANY TIME OUTSTANDING, FOR TRAVEL,
ENTERTAINMENT, RELOCATION AND ANALOGOUS ORDINARY BUSINESS PURPOSES IN ACCORDANCE
WITH PAST PRACTICES AND AS PERMITTED BY APPLICABLE LAW;


 


(C)                                  INVESTMENTS OF THE PARENT AND THE BORROWER
IN ANY GUARANTORS AND INVESTMENTS OF ANY SUBSIDIARY IN THE BORROWER OR IN
ANOTHER SUBSIDIARY THAT IS A GUARANTOR;


 


(D)                                 INVESTMENTS CONSISTING OF EXTENSIONS OF
CREDIT IN THE NATURE OF ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE
GRANT OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS
RECEIVED IN SATISFACTION OR PARTIAL SATISFACTION THEREOF FROM FINANCIALLY
TROUBLED ACCOUNT DEBTORS TO THE EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT
OR LIMIT LOSS;

 

68

--------------------------------------------------------------------------------


 


(E)                                  GUARANTEES PERMITTED BY SECTION 7.03;


 


(F)                                    SO LONG AS THERE EXISTS NO DEFAULT BOTH
BEFORE AND AFTER GIVING EFFECT TO EACH SUCH INVESTMENT, THE BORROWER MAY MAKE
INVESTMENTS DURING THE LIMITED PERIOD UP TO AN AGGREGATE AMOUNT OF $25,000,000
OVER THE ENTIRE TERM OF THE LIMITED PERIOD, INCLUDING, INVESTMENTS IN NON-WHOLLY
OWNED SUBSIDIARIES, PROVIDED, THAT THE AGGREGATE AMOUNT OF ANY INVESTMENTS MADE
IN A PERSON THAT SUBSEQUENTLY BECOMES OR MERGES OR CONSOLIDATES WITH OR INTO A
LOAN PARTY (WHERE THE LOAN PARTY IS THE SURVIVING ENTITY) SHALL NOT THEREAFTER
BE INCLUDED IN THE CALCULATION OF SUCH $25,000,000 LIMIT; AND


 


(G)                                 SO LONG AS (I) THERE EXISTS NO DEFAULT BOTH
BEFORE AND AFTER GIVING EFFECT TO EACH SUCH INVESTMENT AND (II) THE CONSOLIDATED
LEVERAGE RATIO IS LESS THAN OR EQUAL TO 5.00 TO 1.00 FOR THE MOST RECENTLY
COMPLETED FOUR FISCAL QUARTERS AS DEMONSTRATED IN THE COMPLIANCE CERTIFICATE
DELIVERED IN ACCORDANCE WITH THE TERMS OF SECTION 6.02(A), THE BORROWER MAY MAKE
INVESTMENTS, INCLUDING, INVESTMENTS IN NON-WHOLLY OWNED SUBSIDIARIES.


 

Notwithstanding the foregoing, for purposes of calculating the aggregate amount
of Investments permitted pursuant to subsections (b) and (f) above, each
Investment of a Non-Wholly Owned Subsidiary made pursuant to either such clause
shall be included in the calculation of the limit in the applicable
subsection in an amount equal to (x) the amount of such Investment multiplied by
(y) the percentage interest of (calculated with respect to outstanding Equity
Interests owned by) the Loan Parties in the applicable Non-Wholly Owned
Subsidiary

 


7.03                           INDEBTEDNESS.  CREATE, INCUR, ASSUME OR SUFFER TO
EXIST ANY INDEBTEDNESS, EXCEPT:


 


(A)                                  INDEBTEDNESS UNDER THE LOAN DOCUMENTS;


 


(B)                                 INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF
AND LISTED ON SCHEDULE 7.03 AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR
EXTENSIONS THEREOF; PROVIDED THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT
INCREASED AT THE TIME OF SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION
EXCEPT BY AN AMOUNT EQUAL TO A REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT
PAID, AND FEES AND EXPENSES REASONABLY INCURRED, IN CONNECTION WITH SUCH
REFINANCING AND BY AN AMOUNT EQUAL TO ANY EXISTING COMMITMENTS UNUTILIZED
THEREUNDER;


 


(C)                                  GUARANTEES OF (I) THE GUARANTORS IN RESPECT
OF INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER SUBORDINATED TO THE OBLIGATIONS ON
TERMS SUBSTANTIALLY SIMILAR TO THE SUBORDINATION TERMS OF THE GUARANTEES IN THE
INDENTURE AND THE SENIOR SUBORDINATED NOTES DOCUMENTS, AND (II) THE BORROWER IN
RESPECT OF INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF THE BORROWER OR ANY
OTHER GUARANTOR;


 


(D)                                 OBLIGATIONS (CONTINGENT OR OTHERWISE) OF THE
PARENT, THE BORROWER OR ANY SUBSIDIARY EXISTING OR ARISING UNDER ANY SWAP
CONTRACT, PROVIDED THAT SUCH OBLIGATIONS ARE (OR WERE) ENTERED INTO BY SUCH
PERSON IN THE ORDINARY COURSE OF BUSINESS FOR THE PURPOSE OF DIRECTLY MITIGATING
RISKS ASSOCIATED WITH LIABILITIES, COMMITMENTS, INVESTMENTS, ASSETS, OR PROPERTY
HELD OR REASONABLY ANTICIPATED BY SUCH PERSON, OR CHANGES IN THE VALUE

 

69

--------------------------------------------------------------------------------


 


OF SECURITIES ISSUED BY SUCH PERSON, AND NOT FOR PURPOSES OF SPECULATION OR
TAKING A “MARKET VIEW;”


 


(E)                                  SO LONG AS THERE EXISTS NO EVENT OF DEFAULT
OR PAYMENT DEFAULT UNDER SECTION 8.01(A) BOTH BEFORE AND AFTER GIVING EFFECT TO
EACH SUCH INCURRENCE (I) THE BORROWER AND THE PARENT MAY INCUR INDEBTEDNESS IN
RESPECT OF CAPITAL LEASES AND SIMILAR OBLIGATIONS, AND PURCHASE MONEY
OBLIGATIONS FOR FIXED OR CAPITAL ASSETS (SO LONG AS SUCH INDEBTEDNESS IS ONLY
SECURED TO THE EXTENT PROVIDED IN SECTION 7.01(I)), AND (II) THE BORROWER AND
THE PARENT MAY INCUR ADDITIONAL UNSECURED INDEBTEDNESS FROM TIME TO TIME
PROVIDED THAT, IN THE CASE OF CLAUSE (II), (A) NO SUCH ADDITIONAL INDEBTEDNESS
HAS A MATURITY EARLIER THAN SIX MONTHS AFTER THE LATER OF THE MATURITY DATE OR
ANY MATURITY OF ANY INCREMENTAL FACILITY, (B) NO SUCH ADDITIONAL INDEBTEDNESS
HAS ANY SCHEDULED PRINCIPAL PAYMENTS, PREPAYMENTS, REDEMPTIONS, RETIREMENTS,
ACQUISITION OF PRINCIPAL, CANCELLATIONS, REPURCHASES, SINKING FUNDS OR OTHER
PRINCIPAL PAYMENTS PRIOR TO LATER OF THE MATURITY DATE OR ANY MATURITY OF ANY
INCREMENTAL FACILITY AND (C) IF THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS IS IN
EXCESS OF $20,000,000, THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE
AGENT EVIDENCE IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT OF
PRO FORMA COMPLIANCE BOTH BEFORE AND AFTER GIVING EFFECT TO THE INCURRENCE OF
SUCH ADDITIONAL INDEBTEDNESS;


 


(F)                                    SO LONG AS THERE EXISTS NO EVENT OF
DEFAULT OR PAYMENT DEFAULT UNDER SECTION 8.01(A) BOTH BEFORE AND AFTER GIVING
EFFECT TO EACH SUCH INCURRENCE (I) THE SUBSIDIARIES OF THE BORROWER MAY INCUR
SECURED INDEBTEDNESS IN RESPECT OF CAPITAL LEASES AND SIMILAR OBLIGATIONS, AND
PURCHASE MONEY OBLIGATIONS FOR FIXED OR CAPITAL ASSETS IN AN AGGREGATE AMOUNT
NOT TO EXCEED $15,000,000 AT ANY ONE TIME OUTSTANDING FOR ALL SUCH SUBSIDIARIES
(SO LONG AS SUCH INDEBTEDNESS IS ONLY SECURED TO THE EXTENT PROVIDED IN
SECTION 7.01(J)), AND (II) THE SUBSIDIARIES OF THE BORROWER MAY INCUR ADDITIONAL
UNSECURED INDEBTEDNESS FROM TIME TO TIME, PROVIDED THAT THE AGGREGATE AMOUNT OF
ALL SUCH UNSECURED INDEBTEDNESS FOR ALL SUCH SUBSIDIARIES SHALL NOT EXCEED
$50,000,000 MINUS THE AMOUNT OF SECURED INDEBTEDNESS INCURRED BY THE
SUBSIDIARIES PURSUANT TO SUBSECTION (I) PRECEDING AT ANY ONE TIME OUTSTANDING;
AND


 


(G)                                 INDEBTEDNESS INCURRED BY THE BORROWER IN THE
ORDINARY COURSE OF BUSINESS IN AN AMOUNT NOT TO EXCEED $25,000,000 OUTSTANDING
AT ANY ONE TIME.


 

Notwithstanding the foregoing, for purposes of calculating the aggregate amount
of Indebtedness permitted pursuant to subsections (e), (f) and (g) above,
Indebtedness of Non-Wholly Owned Subsidiaries shall be included in the
calculation of the limit in the applicable subsection only to the extent of the
amount of such Indebtedness for which a Loan Party has direct liability.

 


7.04                           FUNDAMENTAL CHANGES.  MERGE, DISSOLVE, LIQUIDATE,
CONSOLIDATE WITH OR INTO ANOTHER PERSON, OR DISPOSE OF (WHETHER IN ONE
TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON,
EXCEPT THAT, SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM:


 


(A)                                  ANY SUBSIDIARY MAY MERGE WITH (I) THE
BORROWER, PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR SURVIVING
PERSON, OR (II) ANY ONE OR MORE OTHER

 

70

--------------------------------------------------------------------------------


 


SUBSIDIARIES, PROVIDED THAT WHEN ANY GUARANTOR IS MERGING WITH ANOTHER
SUBSIDIARY, THE GUARANTOR SHALL BE THE CONTINUING OR SURVIVING PERSON;


 


(B)                                 ANY SUBSIDIARY MAY DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE
BORROWER OR TO ANOTHER SUBSIDIARY; PROVIDED THAT IF THE TRANSFEROR IN SUCH A
TRANSACTION IS A GUARANTOR, THEN THE TRANSFEREE MUST EITHER BE THE BORROWER OR A
GUARANTOR;


 


(C)                                  DISPOSITIONS UNDER SECTION 7.05 MAY BE
CONSUMMATED;


 


(D)                                 ANY ACQUISITION PERMITTED BY SECTION 7.07
MAY BE STRUCTURED AS A MERGER, CONSOLIDATED OR AMALGAMATION; AND


 


(E)                                  ANY EXCLUDED NON-WHOLLY OWNED SUBSIDIARY
MAY BE DISSOLVED, LIQUIDATED, OR MERGED OR CONSOLIDATED WITH OR INTO ANOTHER
PERSON.


 


7.05                           DISPOSITIONS.  MAKE ANY DISPOSITION OF ANY
MATERIAL PORTION OF THE ASSETS OF THE PARENT, THE BORROWER OR ANY OF THEIR
SUBSIDIARIES, EXCEPT:


 


(A)                                  DISPOSITIONS OF OBSOLETE OR WORN OUT
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF
BUSINESS;


 


(B)                                 DISPOSITIONS OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS;


 


(C)                                  DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY
TO THE EXTENT THAT (I) SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE
PURCHASE PRICE OF SIMILAR REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH
DISPOSITION ARE REASONABLY PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH
REPLACEMENT PROPERTY;


 


(D)                                 DISPOSITIONS (I) OF PROPERTY BY ANY
SUBSIDIARY TO THE BORROWER OR TO A WHOLLY-OWNED SUBSIDIARY; PROVIDED THAT IF THE
TRANSFEROR OF SUCH PROPERTY IS A GUARANTOR, THE TRANSFEREE THEREOF MUST EITHER
BE THE BORROWER OR A GUARANTOR AND (II) BY EXCLUDED NON-WHOLLY OWNED
SUBSIDIARIES;


 


(E)                                  DISPOSITIONS PERMITTED BY SECTION 7.04;


 


(F)                                    IN ADDITION TO SUBSECTION (G) FOLLOWING,
SO LONG AS NO DEFAULT SHALL EXIST OR WOULD RESULT FROM EACH SUCH DISPOSITION,
(I) DISPOSITIONS OF PROPERTY IN CONNECTION WITH LIKE KIND EXCHANGES FOR A
STATION ACQUIRED IN CONNECTION WITH A PERMITTED ACQUISITION IN ACCORDANCE WITH
THE TERMS OF SECTION 7.07 AND (II) DISPOSITIONS OF PROPERTY IN CONNECTION WITH
STATION SWAPS OR EXCHANGES, IN EACH CASE OF STATIONS ACQUIRED IN CONNECTION WITH
A PERMITTED ACQUISITION IN ACCORDANCE WITH THE TERMS OF SECTION 7.07, PROVIDED
THAT, NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME IN CONNECTION WITH A (A)
LIKE KIND EXCHANGE AFTER A PROPERTY HAS BEEN ACQUIRED OR DISPOSED OF BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH SUCH LIKE KIND EXCHANGE
THERE SHALL EXIST A DEFAULT, SUCH LOAN PARTY SHALL BE PERMITTED TO CONSUMMATE
THE LIKE KIND EXCHANGE DESPITE THE EXISTENCE OF SUCH DEFAULT, AND (B) SWAP OR
EXCHANGE DESCRIBED IN SUBSECTION (II) PRECEDING, AFTER A PROPERTY HAS BEEN
ACQUIRED OR DISPOSED OF BY THE BORROWER OR ANY

 

71

--------------------------------------------------------------------------------


 


OF ITS SUBSIDIARIES IN CONNECTION WITH SUCH SWAP OR EXCHANGE THERE SHALL EXIST A
DEFAULT, AND SUCH LOAN PARTY HAS ENTERED INTO A CONTRACTUAL ARRANGEMENT BINDING
SUCH LOAN PARTY TO CONSUMMATE SUCH SWAP OR EXCHANGE WITH AN UNAFFILIATED THIRD
PARTY PRIOR TO THE EXISTENCE OF SUCH DEFAULT, SUCH LOAN PARTY SHALL BE PERMITTED
TO CONSUMMATE SUCH SWAP OR EXCHANGE DESPITE THE EXISTENCE OF SUCH DEFAULT; AND


 


(G)                                 IN ADDITION TO SUBSECTION (F) PRECEDING, SO
LONG AS (I) NO DEFAULT SHALL EXIST OR WOULD RESULT FROM EACH SUCH DISPOSITION,
(II) THE BORROWER HAS COMPLIED WITH THE PROVISIONS OF SECTION 2.04(B)(II) WITH
RESPECT TO EACH SUCH DISPOSITION AND (III) AFTER GIVING EFFECT TO EACH SUCH
DISPOSITION, AT LEAST 80% OF CONSOLIDATED OPERATING CASH FLOW, ON A PRO FORMA
BASIS, WILL BE DERIVED FROM BROADCASTING, THE BORROWER MAY MAKE DISPOSITIONS OF
ASSETS REPRESENTING NOT MORE THAN 25% OF CONSOLIDATED OPERATING CASH FLOW
(MEASURED FOR THE MOST RECENTLY COMPLETED FOUR FISCAL QUARTERS) IN THE AGGREGATE
FOR ALL SUCH ASSET DISPOSITIONS OVER THE TERM OF THIS AGREEMENT.  FOR THE
AVOIDANCE OF DOUBT, OPERATING CASH FLOW FROM ASSETS SOLD SHALL BE CALCULATED
BASED ON THE OPERATING CASH FLOW FOR THE FOUR FISCAL QUARTERS PRECEDING THE DATE
OF SALE OF THE ASSETS SOLD FOR ALL ASSETS SOLD CUMULATIVELY FROM THE CLOSING
DATE THROUGH THE DATE OF DETERMINATION, MEASURED AGAINST CONSOLIDATED OPERATING
CASH FLOW FOR THE MOST RECENTLY COMPLETED FOUR FISCAL QUARTERS OF THE PARENT.


 


7.06                           RESTRICTED PAYMENTS.  DECLARE OR MAKE, DIRECTLY
OR INDIRECTLY, ANY RESTRICTED PAYMENT, PROVIDED THAT,


 


(A)                                  EACH SUBSIDIARY MAY MAKE RESTRICTED
PAYMENTS TO THE BORROWER, THE GUARANTORS AND ANY OTHER PERSON THAT OWNS AN
EQUITY INTEREST IN SUCH SUBSIDIARY, RATABLY ACCORDING TO THEIR RESPECTIVE
HOLDINGS OF THE TYPE OF EQUITY INTEREST IN RESPECT OF WHICH SUCH RESTRICTED
PAYMENT IS BEING MADE;


 


(B)                                 THE BORROWER AND EACH SUBSIDIARY MAY DECLARE
AND MAKE DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE TO THE PARENT, THE
BORROWER OR ANOTHER SUBSIDIARY THAT IS A GUARANTOR SOLELY IN THE COMMON STOCK OR
OTHER COMMON EQUITY INTERESTS OF SUCH PERSON;


 


(C)                                  IN ADDITION TO SUBSECTIONS (A), (B) AND (D)
OF THIS SECTION 7.06, SO LONG AS THERE EXISTS NO DEFAULT BOTH BEFORE AND AFTER
GIVING EFFECT TO EACH SUCH PAYMENT, THE BORROWER AND THE PARENT MAY DECLARE AND
PAY CASH DIVIDENDS AND MAKE STOCK REDEMPTIONS, REPURCHASES AND CAPITAL
DISTRIBUTIONS TO PARENT, OR PARENT’S STOCKHOLDERS, AS THE CASE MAY BE, DURING
THE LIMITED PERIOD UP TO AN AGGREGATE AMOUNT (WITHOUT DUPLICATION) OF
$10,000,000 OVER THE ENTIRE TERM OF THE LIMITED PERIOD;


 


(D)                                 SO LONG AS THERE EXISTS NO DEFAULT BOTH
BEFORE AND AFTER GIVING EFFECT TO EACH SUCH PAYMENT, IF THE CONSOLIDATED
LEVERAGE RATIO IS LESS THAN OR EQUAL TO 5.00 TO 1.00 FOR THE MOST RECENTLY
COMPLETED FOUR FISCAL QUARTERS AS DEMONSTRATED IN THE COMPLIANCE CERTIFICATE
PREVIOUSLY DELIVERED IN ACCORDANCE WITH THE TERMS OF SECTION 6.02(A), THE
BORROWER AND THE PARENT MAY DECLARE AND PAY CASH DIVIDENDS, AND MAKE STOCK
REDEMPTIONS, REPURCHASES AND CAPITAL DISTRIBUTIONS TO THE HOLDERS OF THEIR
RESPECTIVE EQUITY INTERESTS; AND

 

72

--------------------------------------------------------------------------------


 


(E)                                  THE BORROWER MAY DECLARE AND PAY DIVIDENDS
TO PARENT TO PERMIT PARENT TO (I) PAY ACTUAL CASH TAXES PAYABLE BY THE PARENT,
(II) PURCHASE PARENT’S COMMON STOCK OR COMMON STOCK OPTIONS FROM PRESENT OR
FORMER OFFICERS OR EMPLOYEES OF PARENT, THE BORROWER OR ANY SUBSIDIARY UPON THE
DEATH, DISABILITY OR TERMINATION OF EMPLOYMENT OF SUCH OFFICER OR EMPLOYEE AND
(III) PAY OTHER CORPORATE OVERHEAD EXPENSES IN AN AMOUNT NOT TO EXCEED
$25,000,000 PER FISCAL YEAR OF THE PARENT.


 


7.07                           ACQUISITIONS.  MAKE ANY ACQUISITIONS, EXCEPT SO
LONG AS THERE EXISTS NO DEFAULT BOTH BEFORE AND AFTER GIVING EFFECT TO EACH SUCH
ACQUISITION, MAKE PERMITTED ACQUISITIONS, SO LONG AS


 


(A)                                  THE BORROWER SHALL BE IN PRO FORMA
COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.13 BOTH BEFORE
AND AFTER GIVING EFFECT TO EACH SUCH PERMITTED ACQUISITION, AND EACH
CONSUMMATION OF A PERMITTED ACQUISITION BY THE BORROWER SHALL CONSTITUTE A
REPRESENTATION BY THE BORROWER THAT IT IS IN SUCH PRO FORMA COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH IN SECTION 7.13;


 


(B)                                 THE BORROWER SHALL HAVE GIVEN THE
ADMINISTRATIVE AGENT PRIOR WRITTEN NOTICE REGARDING EACH PERMITTED ACQUISITION
WITH A CASH CONSIDERATION OF $50,000,000 OR MORE;


 


(C)                                  WITH RESPECT TO EACH PERMITTED ACQUISITION
WITH A CASH CONSIDERATION OF $150,000,000 OR MORE, THE BORROWER SHALL HAVE
DELIVERED TO THE ADMINISTRATIVE AGENT:


 

(I)                                     WITHIN FIVE DAYS PRIOR TO THE
CONSUMMATION OF SUCH ACQUISITION (OR SUCH LESSER TIME AS AGREED TO BY THE
AGENTS), CALCULATIONS DEMONSTRATING ON A PRO FORMA BASIS THE BORROWER’S PRO
FORMA COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.13, ALL IN
SUCH DETAIL AND IN SUCH FORM AS IS REASONABLY ACCEPTABLE TO THE AGENTS; AND

 

(II)                                  WITHIN FIVE DAYS PRIOR TO THE CONSUMMATION
OF SUCH ACQUISITION (OR SUCH LESSER TIME AS AGREED TO BY THE AGENTS),
PROJECTIONS FOR THE BORROWER FOR A PERIOD OF THE LESSER OF FIVE YEARS AND THE
MATURITY OF THE LOANS HEREUNDER AFTER THE CLOSING OF SUCH ACQUISITION (GIVING
EFFECT TO SUCH ACQUISITION) AND SHOWING THE SOURCE OF FINANCING FOR SUCH
ACQUISITION, ALL IN SUCH DETAIL AND IN SUCH FORM AS IS REASONABLY ACCEPTABLE TO
THE AGENTS; AND

 


(D)                                 EXCEPT WITH RESPECT TO EXCLUDED NON-WHOLLY
OWNED SUBSIDIARIES WITH RESPECT TO EACH PERMITTED ACQUISITION CONSUMMATED UNDER
THIS SECTION 7.07, THE BORROWER SHALL HAVE COMPLIED WITH EACH OF THE FOLLOWING:


 

(I)                                     EXCEPT AS PERMITTED BY SECTION 5.17, ALL
FCC LICENSES ACQUIRED IN CONNECTION WITH EACH SUCH ACQUISITION SHALL BE
TRANSFERRED PROMPTLY UPON CONSUMMATION OF SUCH ACQUISITION TO A LICENSE
SUBSIDIARY;

 

(II)                                  WITH RESPECT TO PERMITTED ACQUISITIONS
WITH A CASH CONSIDERATION IN EXCESS OF $50,000,000, UNLESS THE BORROWER
REASONABLY EXPECTS THAT THE FINAL ORDER WILL BE GRANTED NOTWITHSTANDING THE
FILING OF SUCH OBJECTION OR FILING

 

73

--------------------------------------------------------------------------------


 

DESCRIBED BELOW, THE FCC CONSENT TO THE ASSIGNMENT OF THE FCC LICENSES RELATING
TO THE STATIONS BEING ACQUIRED PURSUANT TO SUCH PERMITTED ACQUISITION AT SUCH
TIME (THE “FCC CONSENT”) SHALL HAVE BECOME A FINAL ORDER UNLESS (I) NO FILING
SHALL HAVE BEEN MADE WITH THE FCC THAT PERTAINS TO OR BECOMES ASSOCIATED WITH
ANY REQUEST FOR CONSENT TO THE ASSIGNMENT OF ANY OF THE FCC LICENSES BEING
ACQUIRED PURSUANT TO SUCH PERMITTED ACQUISITION OR (II) IF ANY SUCH FILING SHALL
HAVE BEEN MADE, THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT
AND THE LENDERS AN OPINION OF THE BORROWER’S FCC COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDERS TO THE
EFFECT THAT THE OBJECTION SET FORTH IN SUCH FILING WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A DENIAL OF THE FCC CONSENT OR THE DESIGNATION FOR HEARING
OF THE APPLICATIONS FOR FCC CONSENT;

 

(III)                               THE PARENT, THE BORROWER OR THE APPLICABLE
SUBSIDIARY SHALL HAVE GRANTED A PRIOR AND FIRST LIEN PRIORITY INTEREST IN, AND
PLEDGED TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS, ALL OF THE EQUITY
INTERESTS OF EACH SUCH NEW DOMESTIC SUBSIDIARY ACQUIRED IN CONNECTION WITH A
PERMITTED ACQUISITION HEREUNDER AS ADDITIONAL COLLATERAL FOR THE OBLIGATIONS TO
BE HELD BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE TERMS OF THE
PARENT/BORROWER PLEDGE AGREEMENT OR THE SUBSIDIARY PLEDGE AGREEMENT, AND
EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT ALL SUCH DOCUMENTATION FOR
SUCH PLEDGE (INCLUDING, A SUPPLEMENT TO THE SUBSIDIARY PLEDGE AGREEMENT,
ORIGINAL STOCK CERTIFICATES AND DULY EXECUTED STOCK POWERS, AS APPLICABLE) AS,
IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT, IS REQUIRED TO PERFECT OR
PROTECT SUCH LIEN AND GRANT A PRIOR AND FIRST LIEN; AND

 

(IV)                              THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT TO THE EFFECT THAT ALL MATERIAL APPROVALS, CONSENTS OR AUTHORIZATIONS
REQUIRED IN CONNECTION WITH SUCH ACQUISITION (INCLUDING THE FORMATION OF ANY
LICENSE SUBSIDIARY AND THE TRANSFER OF FCC LICENSES TO A LICENSE SUBSIDIARY)
FROM ANY LICENSING AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY SHALL HAVE BEEN
OBTAINED, AND SUCH OPINIONS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST
AS TO THE LIENS GRANTED TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
LENDERS IN THE EQUITY INTEREST, AS REQUIRED PURSUANT TO THIS SECTION, AS TO ANY
REQUIRED REGULATORY APPROVALS FOR SUCH ACQUISITION AND AS TO SUCH OTHER MATTERS
AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.

 


7.08                           CHANGE IN NATURE OF BUSINESS.  ENGAGE IN ANY
MATERIAL LINE OF BUSINESS SUBSTANTIALLY DIFFERENT FROM ADVERTISING DEPENDENT
MEDIA AND BROADCASTING AND RELATED BUSINESSES.


 


7.09                           TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY
TRANSACTION OF ANY KIND WITH ANY AFFILIATE OF THE PARENT OR THE BORROWER,
WHETHER OR NOT IN THE ORDINARY COURSE OF BUSINESS, OTHER THAN ON FAIR AND
REASONABLE TERMS SUBSTANTIALLY AS FAVORABLE TO THE PARENT, THE BORROWER OR SUCH
WHOLLY-OWNED SUBSIDIARY AS WOULD BE OBTAINABLE BY THE PARENT, THE BORROWER OR
SUCH SUBSIDIARY AT THE TIME IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A
PERSON OTHER THAN AN AFFILIATE,

 

74

--------------------------------------------------------------------------------


 

provided that the foregoing restriction shall not apply to (a) transactions
between or among the Borrower and any of the Subsidiaries that are Guarantors,
or (b) between and among wholly-owned Subsidiaries that are Guarantors, and
Restricted Payments permitted by Section 7.06.  For the avoidance of doubt, this
Section 7.09 shall not apply to employment arrangements with, and payments of
compensation or benefits to or for the benefit of, management.


 


7.10                           NEGATIVE PLEDGE CLAUSES.  ENTER INTO ANY NEW
CONTRACTUAL AGREEMENT, ARRANGEMENT OR LICENSE CONTAINING A NEGATIVE PLEDGE
CLAUSE OR OTHERWISE RESTRICTING OR PROHIBITING THE PARENT, THE BORROWER AND/OR
THEIR SUBSIDIARIES FROM CREATING OR GRANTING LIENS ON THEIR PROPERTY AND/OR
ASSETS (OTHER THAN ON OR IN ANY SUCH CONTRACTUAL AGREEMENT, ARRANGEMENT OR
LICENSE), EXCEPT (A) IN CONNECTION WITH INDEBTEDNESS PERMITTED TO BE ISSUED AND
SECURED UNDER SECTION 7.01(I) AND 7.01(J), AND (B) TO THE EXTENT THE OBLIGATIONS
ARE EXPRESSLY PERMITTED TO BE FULLY SECURED NOTWITHSTANDING SUCH RESTRICTION OR
PROHIBITION (EITHER SENIOR TO OR RATABLY WITH SUCH OTHER INDEBTEDNESS RELATED TO
SUCH RESTRICTION OR PROHIBITION, IF SUCH RESTRICTION OR PROHIBITION IS RELATED
TO THE ISSUANCE OF INDEBTEDNESS); PROVIDED THAT THE RESTRICTIONS IN THIS
SECTION SHALL NOT APPLY TO EXCLUDED NON-WHOLLY OWNED SUBSIDIARIES.


 


7.11                           USE OF PROCEEDS.  USE THE PROCEEDS OF ANY CREDIT
EXTENSION, WHETHER DIRECTLY OR INDIRECTLY TO PURCHASE OR CARRY MARGIN STOCK
(WITHIN THE MEANING OF REGULATION U OF THE FRB) OR TO EXTEND CREDIT TO OTHERS
FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK OR TO REFUND INDEBTEDNESS
ORIGINALLY INCURRED FOR SUCH PURPOSE.


 


7.12                           AMENDMENT OF MATERIAL DOCUMENTS AND AGREEMENTS.
 AMEND, MODIFY OR SUPPLEMENT (A) ORGANIZATION DOCUMENTS OF THE PARENT, THE
BORROWER OR ANY MATERIAL SUBSIDIARY, UNLESS REQUIRED BY LAW, IN ANY MANNER THAT
IS MATERIALLY ADVERSE TO THE INTERESTS OF THE LENDERS (AS MAY BE REASONABLY
DETERMINED BY THE AGENTS) OR (B) THE INDENTURE AND THE OTHER SUBORDINATED NOTES
DOCUMENTS, IN ANY MANNER THAT IS MATERIALLY ADVERSE TO THE INTERESTS OF THE
LENDERS (AS MAY BE REASONABLY DETERMINED BY THE AGENTS).  THE PARENT AND THE
BORROWER SHALL PROMPTLY PROVIDE COPIES OF ANY SUCH AMENDMENTS, MODIFICATIONS OR
SUPPLEMENTS TO THE ADMINISTRATIVE AGENT.


 


7.13                           FINANCIAL COVENANTS.


 


(A)                                  CONSOLIDATED INTEREST COVERAGE RATIO. 
PERMIT THE CONSOLIDATED INTEREST COVERAGE RATIO AS OF THE END OF ANY FISCAL
QUARTER OF THE BORROWER TO BE LESS THAN 2.50 TO 1.00.


 


(B)                                 CONSOLIDATED FIXED CHARGE COVERAGE RATIO. 
PERMIT THE CONSOLIDATED FIXED CHARGE COVERAGE RATIO AS OF THE END OF ANY FISCAL
QUARTER OF THE BORROWER TO BE LESS THAN 1.10 TO 1.00.


 


(C)                                  CONSOLIDATED LEVERAGE RATIO.  PERMIT THE
CONSOLIDATED LEVERAGE RATIO AT ANY TIME DURING ANY PERIOD OF FOUR FISCAL
QUARTERS OF THE BORROWER SET FORTH BELOW TO BE GREATER THAN THE RATIO SET FORTH
BELOW OPPOSITE SUCH PERIOD:

 

Four Fiscal Quarters Ending

 

Maximum Consolidated Leverage Ratio

Closing Date through March 31, 2006

 

5.50 to 1.00

April 1, 2006 and thereafter

 

5.00 to 1.00

 

75

--------------------------------------------------------------------------------


 


7.14                           LICENSE SUBSIDIARIES.  EXCEPT AS SET FORTH ON
SCHEDULE 5.17 OR PERMITTED BY THE TERMS OF SECTION 5.17, PERMIT ANY SUBSIDIARY
(OTHER THAN A LICENSE SUBSIDIARY) TO HOLD ANY FCC LICENSES.  THE BORROWER SHALL
NOT PERMIT ANY LICENSE SUBSIDIARY TO (A) INCUR, CREATE, ASSUME OR PERMIT TO
EXIST ANY INDEBTEDNESS OTHER THAN THE OBLIGATIONS, (B) INCUR, CREATE, ASSUME OR
PERMIT TO EXIST ANY LIEN OF ANY NATURE WHATSOEVER ON ANY PROPERTY OR ASSETS NOW
OWNED OR HEREAFTER ACQUIRED BY IT EXCEPT IN FAVOR OF THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE LENDERS, (C) MAKE ANY CAPITAL EXPENDITURES, (D) ACQUIRE
ANY ASSETS OTHER THAN THE LICENSES, (E) CONDUCT ANY BUSINESS, OR (F) HIRE OR
ENGAGE ANY EMPLOYEES.


 


7.15                           SENIOR SUBORDINATED NOTES.


 


(A)                                  MAKE ANY INTEREST OR PRINCIPAL PAYMENT ON
THE SENIOR SUBORDINATED NOTES OR OTHER SUBORDINATED INDEBTEDNESS DURING THE
EXISTENCE OF A PAYMENT DEFAULT OR EVENT OF DEFAULT.  UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, THE BORROWER AND THE PARENT SHALL IMMEDIATELY, UPON THE
WRITTEN REQUEST OF THE ADMINISTRATIVE AGENT, NOTIFY THE TRUSTEE UNDER THE
INDENTURE OF SUCH OCCURRENCE.  UPON THE OCCURRENCE OF ANY BREACH DEFAULT OR
EVENT OF DEFAULT UNDER THE INDENTURE OR ANY OTHER SENIOR SUBORDINATED NOTES
DOCUMENTS, THE PARENT AND THE BORROWER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE
AGENT.  THE PARENT AND THE BORROWER SHALL TAKE ALL ACTIONS NECESSARY UNDER THE
INDENTURE TO CAUSE THE OBLIGATIONS TO BE DESIGNATED SENIOR INDEBTEDNESS (AS THAT
TERM IS DEFINED IN THE INDENTURE) AT ALL TIMES AND FOR ALL PURPOSES OF THE
INDENTURE AND THE SENIOR SUBORDINATED NOTES.


 


(B)                                 NEITHER THE PARENT NOR THE BORROWER SHALL
MAKE ANY PAYMENT ON ANY SUBORDINATED INDEBTEDNESS EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF THE AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTATION GOVERNING SUCH
SUBORDINATED INDEBTEDNESS AS PERMITTED TO EXIST UNDER THE TERMS OF THIS
AGREEMENT.

 


7.16                           SALE AND LEASEBACK TRANSACTIONS.  ENTER INTO ANY
ARRANGEMENT WHEREBY THE PARENT, THE BORROWER, OR ANY SUBSIDIARY SELLS OR
TRANSFERS ANY OF ITS ASSETS, AND THEREAFTER RENTS OR LEASES SUCH ASSETS,
PROVIDED THAT, SO LONG AS THE THERE EXISTS NO DEFAULT BOTH BEFORE AND AFTER
GIVING EFFECT TO THIS TRANSACTION AND THE BORROWER IS OTHERWISE IN COMPLIANCE
WITH THE PROVISIONS OF SECTION 7.05, THE BORROWER, THE PARENT AND THEIR
SUBSIDIARIES MAY CONSUMMATE SALES AND LEASEBACKS AGGREGATING NOT MORE THAN
$15,000,000 IN GROSS SALES PROCEEDS FOR ALL SUCH TRANSACTIONS OVER THE TERM OF
THIS AGREEMENT.


 


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


 


8.01                           EVENTS OF DEFAULT.  ANY OF THE FOLLOWING SHALL
CONSTITUTE AN EVENT OF DEFAULT:


 


(A)                                  NON-PAYMENT.  THE BORROWER OR ANY OTHER
LOAN PARTY FAILS TO PAY (I) WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT
OF PRINCIPAL OF ANY LOAN OR ANY L/C OBLIGATION, OR (II) WITHIN THREE BUSINESS
DAYS AFTER THE SAME BECOMES DUE, ANY INTEREST ON ANY LOAN OR ON ANY L/C
OBLIGATION, OR ANY FEE DUE HEREUNDER, OR (III) WITHIN FIVE

 

76

--------------------------------------------------------------------------------


 


BUSINESS DAYS AFTER THE SAME BECOMES DUE, ANY OTHER AMOUNT PAYABLE HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT; OR


 


(B)                                 SPECIFIC COVENANTS.  THE PARENT, THE
BORROWER OR ANY SUBSIDIARY FAILS TO PERFORM OR OBSERVE ANY TERM, COVENANT OR
AGREEMENT CONTAINED IN ANY OF SECTION 6.03, 6.05(A) OR ARTICLE VII; OR


 


(C)                                  OTHER DEFAULTS.  (I) THE PARENT, THE
BORROWER OR ANY SUBSIDIARY FAILS TO PERFORM OR OBSERVE ANY TERM, COVENANT OR
AGREEMENT CONTAINED IN EITHER SECTION 6.10 OR 6.11 ON ITS PART TO BE PERFORMED
OR OBSERVED AND SUCH FAILURE CONTINUES FOR 10 DAYS AFTER THE EARLIER OF ACTUAL
NOTICE BY THE BORROWER OR THE PARENT OF SUCH DEFAULT OR RECEIPT BY SUCH LOAN
PARTY OF WRITTEN NOTICE OF THE EXISTENCE OF SUCH DEFAULT FROM ANY LENDER, OR
(II) ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY OTHER COVENANT OR AGREEMENT
(NOT SPECIFIED IN SUBSECTION (A), (B) OR (C)(I) ABOVE) CONTAINED IN ANY LOAN
DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH FAILURE CONTINUES FOR
30 DAYS AFTER THE EARLIER OF ACTUAL NOTICE BY THE BORROWER OR THE PARENT OF SUCH
DEFAULT OR RECEIPT BY SUCH LOAN PARTY OF WRITTEN NOTICE OF THE EXISTENCE OF SUCH
DEFAULT FROM ANY LENDER; OR


 


(D)                                 REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE
BY OR ON BEHALF OF THE BORROWER OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER
LOAN DOCUMENT, OR IN ANY DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH
SHALL BE INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED
MADE; OR


 


(E)                                  CROSS-DEFAULT.  (I) THE PARENT, THE
BORROWER OR ANY SUBSIDIARY (A) FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY
SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN
RESPECT OF THE SENIOR SUBORDINATED NOTES OR ANY OTHER CONSOLIDATED FUNDED
INDEBTEDNESS (OTHER THAN INDEBTEDNESS HEREUNDER AND INDEBTEDNESS UNDER SWAP
CONTRACTS) HAVING AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING UNDRAWN COMMITTED OR
AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO ALL CREDITORS UNDER ANY
COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN $30,000,000, OR
(B) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO THE
SENIOR SUBORDINATED NOTES OR ANY OTHER SUCH CONSOLIDATED FUNDED INDEBTEDNESS, OR
CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING
THERETO, OR ANY OTHER EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT
IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF THE SENIOR SUBORDINATED NOTES
OR SUCH CONSOLIDATED FUNDED INDEBTEDNESS, (OR A TRUSTEE OR AGENT ON BEHALF OF
SUCH HOLDER OR HOLDERS) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH
CONSOLIDATED FUNDED INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE
REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN
OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH CONSOLIDATED FUNDED
INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY, TO BECOME PAYABLE OR CASH
COLLATERAL IN RESPECT THEREOF TO BE DEMANDED; OR (II) THERE OCCURS UNDER ANY
SWAP CONTRACT AN EARLY TERMINATION DATE (AS DEFINED IN SUCH SWAP CONTRACT)
RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH SWAP CONTRACT AS TO WHICH THE
PARENT, THE BORROWER OR ANY SUBSIDIARY IS THE DEFAULTING PARTY (AS DEFINED IN
SUCH SWAP CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO DEFINED) UNDER SUCH SWAP
CONTRACT AS TO WHICH THE PARENT, THE BORROWER OR ANY SUBSIDIARY IS AN AFFECTED
PARTY (AS SO DEFINED) AND, IN EITHER EVENT, THE SWAP TERMINATION

 

77

--------------------------------------------------------------------------------


 


VALUE OWED BY THE PARENT, THE BORROWER OR SUCH SUBSIDIARY AS A RESULT THEREOF IS
GREATER THAN $30,000,000; OR


 


(F)                                    INSOLVENCY PROCEEDINGS, ETC.  THE PARENT,
THE BORROWER OR ANY MATERIAL SUBSIDIARY INSTITUTES OR CONSENTS TO THE
INSTITUTION OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW, OR MAKES AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR APPLIES FOR OR CONSENTS TO THE
APPOINTMENT OF ANY RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR,
REHABILITATOR OR SIMILAR OFFICER FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS
PROPERTY; OR ANY RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR,
REHABILITATOR OR SIMILAR OFFICER IS APPOINTED WITHOUT THE APPLICATION OR CONSENT
OF SUCH PERSON AND THE APPOINTMENT CONTINUES UNDISCHARGED OR UNSTAYED FOR 90
CALENDAR DAYS, OR THE PARENT, THE BORROWER OR SUCH MATERIAL SUBSIDIARY HAS
CONSENTED IN WRITING TO ANY OF THE FOREGOING; OR ANY PROCEEDING UNDER ANY DEBTOR
RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF ITS
PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR 90 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED
IN ANY SUCH PROCEEDING; OR


 


(G)                                 INABILITY TO PAY DEBTS; ATTACHMENT.  (I) THE
PARENT, THE BORROWER OR ANY MATERIAL SUBSIDIARY ADMITS IN WRITING ITS INABILITY
TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT OF ATTACHMENT
OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR ANY MATERIAL
PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED, VACATED OR FULLY
BONDED WITHIN 30 DAYS AFTER ITS ISSUE OR LEVY; OR


 


(H)                                 JUDGMENTS.  THERE IS ENTERED AGAINST THE
PARENT, THE BORROWER OR ANY SUBSIDIARY (I) A FINAL JUDGMENT OR ORDER FOR THE
PAYMENT OF MONEY IN AN AGGREGATE AMOUNT EXCEEDING $50,000,000 (TO THE EXTENT NOT
COVERED BY INDEPENDENT THIRD-PARTY INSURANCE OR INDEMNITY), OR (II) ANY ONE OR
MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR IS REASONABLY EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT AND, IN EITHER CASE,
(A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR
ORDER, OR (B) THERE IS A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH A STAY OF
ENFORCEMENT OF SUCH JUDGMENT, BY REASON OF A PENDING APPEAL OR OTHERWISE, IS NOT
IN EFFECT; OR


 


(I)                                     ERISA.  (I) AN ERISA EVENT OCCURS WITH
RESPECT TO A PENSION PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR IS
REASONABLY EXPECTED TO RESULT IN LIABILITY OF THE PARENT, THE BORROWER OR ANY
SUBSIDIARY UNDER TITLE IV OF ERISA TO THE PENSION PLAN, MULTIEMPLOYER PLAN OR
THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF $20,000,000, OR (II) THE PARENT,
THE BORROWER OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER THE EXPIRATION
OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH RESPECT TO ITS
WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A MULTIEMPLOYER PLAN IN
AN AGGREGATE AMOUNT IN EXCESS OF $20,000,000; OR


 


(J)                                     INVALIDITY OF LOAN DOCUMENTS.  ANY
MATERIAL PROVISION OF ANY LOAN DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND
DELIVERY AND FOR ANY REASON OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER OR
THEREUNDER OR SATISFACTION IN FULL OF ALL THE OBLIGATIONS, CEASES TO BE IN FULL
FORCE AND EFFECT; OR ANY LOAN PARTY OR ANY OTHER PERSON CONTESTS IN ANY MANNER
THE VALIDITY OR ENFORCEABILITY OF ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT;
OR

 

78

--------------------------------------------------------------------------------


 


ANY LOAN PARTY DENIES THAT IT HAS ANY OR FURTHER LIABILITY OR OBLIGATION UNDER
ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY MATERIAL
PROVISION OF ANY LOAN DOCUMENT; OR


 


(K)                                  FAILURE TO COMPLY WITH FCC.  (I) THE FCC OR
ANY OTHER LICENSING AUTHORITY SHALL (A) REVOKE, TERMINATE, SUBSTANTIALLY AND
ADVERSELY MODIFY OR REFUSE BY FINAL ORDER TO RENEW ANY LICENSE RELATING TO A
STATION OR STATIONS, OR (B) DESIGNATE ANY LICENSE FOR HEARING OR COMMENCE
PROCEEDINGS TO SUSPEND, REVOKE, TERMINATE OR SUBSTANTIALLY AND ADVERSELY MODIFY
ANY LICENSE; OR (II) THE BORROWER OR ANY LICENSE SUBSIDIARY SHALL BE REQUIRED
PURSUANT TO A FINAL NON-APPEALABLE ORDER TO SELL OR OTHERWISE DISPOSE OF ANY
STATION; SO LONG AS IN EACH CASE OF (I) AND (II) PRECEDING SUCH EVENT OR FAILURE
IS REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(L)                                     CHANGE OF CONTROL.  THERE OCCURS ANY
CHANGE OF CONTROL.


 


8.02                           REMEDIES UPON EVENT OF DEFAULT.  IF ANY EVENT OF
DEFAULT OCCURS AND IS CONTINUING, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST
OF, OR MAY, WITH THE CONSENT OF, THE REQUIRED LENDERS, TAKE ANY OR ALL OF THE
FOLLOWING ACTIONS:


 


(A)                                  DECLARE THE COMMITMENT OF EACH LENDER TO
MAKE LOANS AND ANY OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO
BE TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


 


(B)                                 DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL
OUTSTANDING LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER
AMOUNTS OWING OR PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE
IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE PARENT, THE
BORROWER AND EACH SUBSIDIARY;


 


(C)                                  REQUIRE THAT THE BORROWER CASH
COLLATERALIZE THE L/C OBLIGATIONS (IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING
AMOUNT THEREOF); AND


 


(D)                                 EXERCISE ON BEHALF OF ITSELF AND THE LENDERS
ALL RIGHTS AND REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN
DOCUMENTS;


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or the Parent under the Bankruptcy
Code of the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 


8.03                           APPLICATION OF FUNDS.  AFTER THE EXERCISE OF
REMEDIES PROVIDED FOR IN SECTION 8.02 (OR AFTER THE LOANS HAVE AUTOMATICALLY
BECOME IMMEDIATELY DUE AND PAYABLE AND THE L/C OBLIGATIONS HAVE AUTOMATICALLY
BEEN REQUIRED TO BE CASH COLLATERALIZED AS SET FORTH IN THE

 

79

--------------------------------------------------------------------------------


 


PROVISO TO SECTION 8.02), ANY AMOUNTS RECEIVED ON ACCOUNT OF THE OBLIGATIONS
SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT IN THE FOLLOWING ORDER:


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under Article III)
payable to the Agents in their capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, except
Obligations relating to Swap Contracts, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Sixth, to payment of remaining portion of the Obligations, except Obligations
with respect to Swap Contracts, ratably among the Lenders in proportion to the
respective amounts described in this clause Sixth held by them;

 

Seventh, to the Administrative Agent for the account of each Lender and
Affiliate of each Lender party to a Swap Contract in the amount of the Swap
Termination Value of each such Swap Contract, ratably among such Lenders and
Affiliates of such Lenders in proportion to the respective amounts described in
this clause Seventh held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

80

--------------------------------------------------------------------------------


 


ARTICLE IX.
ADMINISTRATIVE AGENT


 


9.01                           APPOINTMENT AND AUTHORITY.  EACH OF THE LENDERS
AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS KEYBANK TO ACT ON ITS BEHALF AS
THE ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND
AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO
EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS
HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY
INCIDENTAL THERETO.


 


9.02                           RIGHTS AS A LENDER.  THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS
CAPACITY AS A LENDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT
WERE NOT THE ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL,
UNLESS OTHERWISE EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES,
INCLUDE THE PERSON SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS
INDIVIDUAL CAPACITY.  SUCH PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM,
LEND MONEY TO, ACT AS THE FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY
FOR AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE PARENT, THE BORROWER
OR ANY SUBSIDIARY OR OTHER AFFILIATE THEREOF AS IF SUCH PERSON WERE NOT THE
ADMINISTRATIVE AGENT HEREUNDER AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE
LENDERS.


 


9.03                           EXCULPATORY PROVISIONS.  THE AGENTS SHALL NOT
HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN
THE OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
AGENTS:


 


(A)                                  SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR
OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS
CONTINUING;


 


(B)                                 SHALL NOT HAVE ANY DUTY TO TAKE ANY
DISCRETIONARY ACTION OR EXERCISE ANY DISCRETIONARY POWERS (EXCEPT DISCRETIONARY
RIGHTS AND POWERS EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
THAT THE ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY
THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL
BE EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT
THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW); AND


 


(C)                                  SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH
HEREIN AND IN THE OTHER LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT
BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE PARENT,
THE BORROWER, THEIR SUBSIDIARIES OR ANY OF THEIR AFFILIATES THAT IS COMMUNICATED
TO OR OBTAINED BY THE PERSON SERVING AS ANY AGENT OR ANY OF THEIR AFFILIATES IN
ANY CAPACITY.


 

Neither Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary), under the circumstances as provided in
Sections 10.01 and 8.02 or (ii) in the absence of its own gross negligence or
willful misconduct.  The Agents shall be deemed not to have knowledge of any

 

81

--------------------------------------------------------------------------------


 

Default unless and until notice describing such Default is given to such Agent
by the Borrower, a Lender or the L/C Issuer.

 

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than the Administrative
Agent’s duty to confirm receipt of items expressly required to be delivered to
the Administrative Agent.

 


9.04                           RELIANCE BY AGENTS.


 

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 


9.05                           DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT
MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE
SUB-AGENTS APPOINTED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND
ANY SUCH SUB-AGENT MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS
AND POWERS BY OR THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY
PROVISIONS OF THIS ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED
PARTIES OF EACH AGENT AND ANY SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE
ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


 


9.06                           RESIGNATION OF ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT MAY AT ANY TIME GIVE NOTICE OF ITS RESIGNATION TO THE
LENDERS, THE L/C ISSUER AND THE BORROWER.  UPON RECEIPT OF ANY SUCH NOTICE OF
RESIGNATION, THE REQUIRED LENDERS SHALL HAVE THE RIGHT, WITH THE CONSENT OF THE
BORROWER SO LONG AS THERE EXISTS NO EVENT OF DEFAULT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD), TO APPOINT A SUCCESSOR, WHICH SHALL BE A BANK WITH AN
OFFICE IN THE UNITED STATES, OR AN AFFILIATE OF ANY SUCH BANK WITH AN OFFICE IN
THE UNITED STATES.  IF NO SUCH SUCCESSOR SHALL HAVE

 

82

--------------------------------------------------------------------------------


 


BEEN SO APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH
APPOINTMENT WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE
OF ITS RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY ON BEHALF OF THE
LENDERS AND THE L/C ISSUER, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT MEETING THE
QUALIFICATIONS SET FORTH ABOVE (INCLUDING THE CONSENT OF THE BORROWER, IF
APPLICABLE); PROVIDED THAT IF THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER
AND THE LENDERS THAT NO QUALIFYING PERSON HAS ACCEPTED SUCH APPOINTMENT WITHIN
30 DAYS, THEN THE SYNDICATION AGENT MAY ON BEHALF OF THE LENDERS AND THE L/C
ISSUER, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET
FORTH ABOVE; PROVIDED FURTHER THAT IF THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER AND THE LENDERS THAT NO QUALIFYING PERSON HAS ACCEPTED SUCH APPOINTMENT
AND THE AGENTS IN THEIR REASONABLE DETERMINATION HAVE DETERMINED THAT NO
SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET FORTH ABOVE WILL
ACCEPT SUCH APPOINTMENT, THE AGENTS MAY ENGAGE A COMMERCIAL SERVICING COMPANY TO
ACT IN THE ROLE OF ADMINISTRATIVE AGENT, AT THE EXPENSE OF THE BORROWER (WITH
THE CONSENT OF THE BORROWER SO LONG AS THERE EXISTS NO EVENT OF DEFAULT, SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD).  IF NO SUCCESSOR ADMINISTRATIVE AGENT
HAS BEEN APPOINTED, AND NO SERVICING AGENT HAS BEEN ENGAGED BY THE AGENTS WITHIN
30 DAYS AFTER COMMERCIALLY REASONABLE EFFORTS HAVE BEEN MADE BY THE AGENTS TO
ENGAGE SUCH SERVICING AGENT, THE ADMINISTRATIVE AGENT AND THE BORROWER WILL
NEGOTIATE IN GOOD FAITH (THE BORROWER’S CONSENT NOT TO BE UNREASONABLY WITHHELD)
A NEW AGENCY FEE FOR THE ADMINISTRATIVE AGENT BASED ON THE MARKET RATE UNDER THE
CIRCUMSTANCES OF THE LOAN, SUCH FEE TO COMPENSATE THE ADMINISTRATIVE AGENT FOR
THE ADMINISTRATIVE DUTIES TO BE CONDUCTED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO SUPERSEDE ANY
SUCH AGENCY FEE PAYABLE TO THE ADMINISTRATIVE AGENT UNDER ANY FEE LETTER.  UPON
THE ACCEPTANCE OF THE APPOINTMENT BY A SUCCESSOR ADMINISTRATIVE AGENT OR THE
ENGAGEMENT OF A SERVICING AGENT, (A) THE RESIGNATION OF THE ADMINISTRATIVE AGENT
SHALL BECOME EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE AND THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, (B) SUCH SUCCESSOR OR SERVICING
AGENT SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE RETIRING (OR RETIRED) ADMINISTRATIVE AGENT, AND (C)
THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND
OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS (IF NOT ALREADY
DISCHARGED THEREFROM AS PROVIDED ABOVE IN THIS SECTION).  THE FEES PAYABLE BY
THE BORROWER TO A SUCCESSOR ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE
PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE BORROWER AND SUCH
SUCCESSOR.  AFTER THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND SECTION 10.04
SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING ADMINISTRATIVE AGENT,
ITS SUB-AGENTS AND THEIR RESPECTIVE RELATED PARTIES IN RESPECT OF ANY ACTIONS
TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM WHILE THE RETIRING ADMINISTRATIVE
AGENT WAS ACTING AS ADMINISTRATIVE AGENT.


 

Any resignation by KeyBank as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.  No servicing agent engaged
pursuant to the

 

83

--------------------------------------------------------------------------------


 

preceding paragraph shall become L/C Issuer under this Agreement.  The Borrower
and each Lender agree to the appointment of the servicing agent as
Administrative Agent, if necessary under the terms of, and in accordance with
the provisions of, this paragraph and the preceding paragraph.

 


9.07                           NON-RELIANCE ON AGENTS AND OTHER LENDERS.  EACH
LENDER AND THE L/C ISSUER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE AGENTS OR ANY OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER AND
THE L/C ISSUER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE AGENTS OR ANY OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL FROM TIME TO TIME DEEM
APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER OR BASED UPON THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY RELATED
AGREEMENT OR ANY DOCUMENT FURNISHED HEREUNDER OR THEREUNDER.


 


9.08                           NO OTHER DUTIES, ETC.  ANYTHING HEREIN TO THE
CONTRARY NOTWITHSTANDING, NONE OF THE BOOK MANAGERS, ARRANGERS, SYNDICATION
AGENT OR CO-DOCUMENTATION AGENTS LISTED ON THE COVER PAGE HEREOF SHALL HAVE ANY
POWERS, DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, EXCEPT IN ITS CAPACITY, AS APPLICABLE, AS THE ADMINISTRATIVE AGENT, A
LENDER OR THE L/C ISSUER HEREUNDER.


 


9.09                           ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM. 
IN CASE OF THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER
JUDICIAL PROCEEDING RELATIVE TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT
(IRRESPECTIVE OF WHETHER THE PRINCIPAL OF ANY LOAN OR L/C OBLIGATION SHALL THEN
BE DUE AND PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND
IRRESPECTIVE OF WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON
THE BORROWER) SHALL BE ENTITLED AND EMPOWERED TO, AND IF REQUESTED BY THE
REQUIRED LENDERS SHALL, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE


 


(A)                                  FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT
OF THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C
OBLIGATIONS AND ALL OTHER OBLIGATIONS THAT ARE DUE AND OWING AND UNPAID AND TO
FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE
CLAIMS OF THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT (INCLUDING
ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES
OF THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE
AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT UNDER SECTIONS 2.03(I) AND (J), 2.08 AND 10.04) ALLOWED IN
SUCH JUDICIAL PROCEEDING; AND


 


(B)                                 COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the

 

84

--------------------------------------------------------------------------------


 

Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 


9.10                           COLLATERAL AND GUARANTY MATTERS.  THE LENDERS AND
THE L/C ISSUER IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS OPTION AND
IN ITS DISCRETION,


 


(A)                                  TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED
TO OR HELD BY THE ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON
TERMINATION OF THE AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS
(OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE EXPIRATION OR
TERMINATION OF ALL LETTERS OF CREDIT, (II) THAT IS SOLD, ASSIGNED OR CONVEYED OR
TO BE SOLD, ASSIGNED OR CONVEYED AS PART OF OR IN CONNECTION WITH ANY SALE
PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III) SUBJECT TO
SECTION 10.01, IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED
LENDERS; AND


 


(B)                                 TO RELEASE ANY GUARANTOR FROM ITS
OBLIGATIONS UNDER THE GUARANTY IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A
RESULT OF A TRANSACTION PERMITTED HEREUNDER.


 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

 


ARTICLE X.
MISCELLANEOUS


 


10.01                     AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY
DEPARTURE BY THE BORROWER OR ANY OTHER LOAN PARTY THEREFROM, SHALL BE EFFECTIVE
UNLESS IN WRITING SIGNED BY THE REQUIRED LENDERS AND THE BORROWER OR THE
APPLICABLE LOAN PARTY, AS THE CASE MAY BE, AND ACKNOWLEDGED BY THE
ADMINISTRATIVE AGENT, AND EACH SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED,
HOWEVER, THAT NO SUCH AMENDMENT, WAIVER OR CONSENT SHALL:


 


(A)                                  WAIVE ANY CONDITION SET FORTH IN
SECTION 4.01(A) WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(B)                                 EXTEND OR INCREASE THE COMMITMENT OF ANY
LENDER (OR REINSTATE ANY COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT
THE WRITTEN CONSENT OF SUCH LENDER;

 

85

--------------------------------------------------------------------------------


 


(C)                                  POSTPONE ANY DATE FIXED BY THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT FOR ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF
PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM)
OR ANY SCHEDULED OR MANDATORY REDUCTION OF THE AGGREGATE COMMITMENTS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AND ADVERSELY AFFECTED THEREBY;


 


(D)                                 REDUCE THE PRINCIPAL OF, OR THE RATE OF
INTEREST SPECIFIED HEREIN ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE
(IV) OF THE SECOND PROVISO TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; PROVIDED, HOWEVER, THAT ONLY
THE CONSENT OF THE REQUIRED LENDERS SHALL BE NECESSARY (I) TO AMEND THE
DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY OBLIGATION OF THE BORROWER TO PAY
INTEREST OR LETTER OF CREDIT FEES AT THE DEFAULT RATE OR (II) TO AMEND ANY
FINANCIAL COVENANT HEREUNDER (OR ANY DEFINED TERM USED THEREIN) EVEN IF THE
EFFECT OF SUCH AMENDMENT WOULD BE TO REDUCE THE RATE OF INTEREST ON ANY LOAN OR
L/C BORROWING OR TO REDUCE ANY FEE PAYABLE HEREUNDER;


 


(E)                                  CHANGE SECTION 2.12 OR SECTION 8.03 IN A
MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(F)                                    CHANGE ANY PROVISION OF THIS SECTION OR
THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING
THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY
ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, EXCEPT AS SPECIFICALLY SET FORTH IN
SECTION 2.13;


 


(G)                                 RELEASE A SUBSTANTIAL NUMBER OF THE
GUARANTORS FROM THE GUARANTY WITHOUT THE WRITTEN CONSENT OF EACH LENDER, EXCEPT
AS OTHERWISE PERMITTED IN A TRANSACTION PERMITTED BY THE TERMS OF THIS
AGREEMENT, OR RELEASE THE PARENT FROM THE GUARANTY WITHOUT THE WRITTEN CONSENT
OF EACH LENDER; OR


 


(H)                                 RELEASE A SUBSTANTIAL PORTION OF THE
COLLATERAL WITHOUT THE WRITTEN CONSENT OF EACH LENDER, EXCEPT AS OTHERWISE
PERMITTED IN A TRANSACTION PERMITTED BY THE TERMS OF THIS AGREEMENT;


 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) Section 10.06(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; (iv) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
and (v) notwithstanding anything in this Section 10.01 or elsewhere in this
Agreement to the contrary, except to the extent there shall then exist an Event
of Default, any waiver, consent or other amendment to any term or provision of
this Agreement necessary or advisable to effectuate

 

86

--------------------------------------------------------------------------------


 

the intent of Section 2.13 to provide an Incremental Facility or an increase in
the Aggregate Commitment shall be effective when executed by the Borrower, the
Agents and each Lender or other approved financial institution making such
Incremental Facility or increase in the Aggregate Commitment.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 


10.02                     NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.


 


(A)                                  NOTICES GENERALLY.  EXCEPT IN THE CASE OF
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE
(AND EXCEPT AS PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER AS FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE
APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:


 

(I)                                     IF TO THE BORROWER, EITHER AGENT OR THE
L/C ISSUER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR
TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02 OR AS OTHERWISE
NOTICED TO THE ADMINISTRATIVE AGENT; AND

 

(II)                                  IF TO ANY OTHER LENDER, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 


(B)                                 ELECTRONIC COMMUNICATIONS.  NOTICES AND
OTHER COMMUNICATIONS TO THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER, ANY LOAN PARTY OR THE L/C ISSUER PURSUANT TO ARTICLE II IF SUCH
LENDER, LOAN PARTY OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT, THE SYNDICATION
AGENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of

 

87

--------------------------------------------------------------------------------


 

an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)                                  CHANGE OF ADDRESS, ETC.  EACH OF THE
BORROWER, THE AGENTS AND THE L/C ISSUER MAY CHANGE ITS ADDRESS, TELECOPIER OR
TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO
ADMINISTRATIVE AGENT.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR
TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE L/C ISSUER.


 


(D)                                 RELIANCE BY AGENTS, L/C ISSUER AND LENDERS. 
EACH AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT
UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES) PURPORTEDLY GIVEN
BY OR ON BEHALF OF THE BORROWER, THE PARENT AND THEIR SUBSIDIARIES EVEN IF (I)
SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE
NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II)
THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF.  THE BORROWER SHALL INDEMNIFY EACH AGENT, THE L/C ISSUER, EACH LENDER
AND THE RELATED PARTIES OF EACH OF THEM FROM ALL OUT-OF-POCKET LOSSES, COSTS,
EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH
NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER.  ALL TELEPHONIC
NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE EACH AGENT MAY BE
RECORDED BY SUCH AGENT, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH
RECORDING.


 


10.03                     NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE BY ANY
LENDER, THE L/C ISSUER OR ANY AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON
IN EXERCISING, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS
A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY,
POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS,
REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE
OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


 


10.04                     EXPENSES; INDEMNITY; DAMAGE WAIVER.


 


(A)                                  COSTS AND EXPENSES.  THE BORROWER SHALL PAY
(I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY EACH AGENT AND ITS
AFFILIATES (INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ONE
COUNSEL FOR THE AGENTS), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE L/C
ISSUER IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR

 

88

--------------------------------------------------------------------------------


 


PAYMENT THEREUNDER, PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, THE BORROWER
WILL NOT BE REQUIRED TO REIMBURSE THE ADMINISTRATIVE AGENT FOR LEGAL FEES
INCURRED ON BEHALF OF AN ELIGIBLE ASSIGNEE IN CONNECTION WITH ANY ASSIGNMENT AS
SET FORTH IN SECTION 12.06(B)(V), AND (III) ALL OUT-OF-POCKET EXPENSES INCURRED
BY EACH AGENT, ANY LENDER OR THE L/C ISSUER (INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR EACH AGENT, ANY LENDER OR THE L/C ISSUER), IN
CONNECTION WITH THE ENFORCEMENT OF ITS RIGHTS AFTER THE OCCURRENCE OF AN EVENT
OF DEFAULT (OR, DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, PROTECTION OF ITS
RIGHTS) (A) IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN CONNECTION WITH THE LOANS
MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET
EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT
OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)                                 INDEMNIFICATION BY THE BORROWER.  THE
BORROWER SHALL INDEMNIFY EACH AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND
THE L/C ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, AND SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES
AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY
INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY
THIRD PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF ANY ACTUAL
OR PROSPECTIVE CLAIM, LITIGATION, ACTIONS, JUDGMENTS, LITIGATION, LAWSUITS,
INVESTIGATION OR PROCEEDINGS ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY
LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, IN EACH CASE WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE
BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR ANY RELATED PARTY OF SUCH INDEMNITEE OR (Y)
RESULT FROM A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER LOAN PARTY AGAINST AN
INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, IF THE BORROWER OR SUCH LOAN PARTY HAS OBTAINED A
FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM. AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION.


 


(C)                                  REIMBURSEMENT BY LENDERS.  TO THE EXTENT
THAT THE BORROWER FOR ANY REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED
UNDER SUBSECTION (A) OR (B) OF THIS SECTION TO BE PAID BY IT TO AN AGENT (OR ANY
SUB-AGENT THEREOF), THE L/C ISSUER OR ANY

 

89

--------------------------------------------------------------------------------


 


RELATED PARTY OF ANY OF THE FOREGOING, EACH LENDER SEVERALLY AGREES TO PAY TO
SUCH AGENT (OR ANY SUCH SUB-AGENT), THE L/C ISSUER OR SUCH RELATED PARTY, AS THE
CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT
THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT (EXCEPT UNPAID AMOUNTS RELATING TO UPFRONT CLOSING FEES PROVIDED
IN THE FEE LETTERS), PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST SUCH AGENT (OR ANY SUCH SUB-AGENT) OR THE L/C ISSUER IN ITS
CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING
FOR SUCH AGENT (OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN CONNECTION WITH SUCH
CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS SUBSECTION (C) ARE SUBJECT
TO THE PROVISIONS OF SECTION 2.11(D).


 


(D)                                 WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN
OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED
TO IN SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE
BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


(E)                                  PAYMENTS.  ALL AMOUNTS DUE UNDER THIS
SECTION SHALL BE PAYABLE NOT LATER THAN 30 BUSINESS DAYS AFTER DEMAND THEREFOR
AFTER RECEIPT OF A REASONABLY DETAILED WRITTEN INVOICE THEREFOR.


 


(F)                                    SURVIVAL.  THE AGREEMENTS IN THIS
SECTION SHALL SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE L/C
ISSUER, THE REPLACEMENT OF ANY LENDER OR AGENT, THE TERMINATION OF THE AGGREGATE
COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER
OBLIGATIONS.


 


10.05                     PAYMENTS SET ASIDE.  TO THE EXTENT THAT ANY PAYMENT BY
OR ON BEHALF OF THE BORROWER IS MADE TO THE ADMINISTRATIVE AGENT, THE L/C ISSUER
OR ANY LENDER, OR THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER
EXERCISES ITS RIGHT OF SETOFF, AND SUCH PAYMENT OR THE PROCEEDS OF SUCH SETOFF
OR ANY PART THEREOF IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR
PREFERENTIAL, SET ASIDE OR REQUIRED (INCLUDING PURSUANT TO ANY SETTLEMENT
ENTERED INTO BY THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR SUCH LENDER IN ITS
DISCRETION) TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY, IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR OTHERWISE, THEN
(A) TO THE EXTENT OF SUCH RECOVERY, THE OBLIGATION OR PART THEREOF ORIGINALLY
INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT
AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD NOT OCCURRED, AND (B)
EACH LENDER AND THE L/C ISSUER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT UPON DEMAND ITS APPLICABLE SHARE (WITHOUT DUPLICATION) OF ANY AMOUNT SO
RECOVERED FROM OR REPAID BY THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM
THE DATE OF SUCH DEMAND TO THE DATE SUCH PAYMENT IS MADE AT A

 

90

--------------------------------------------------------------------------------


 

rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders and the L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


 


10.06                     SUCCESSORS AND ASSIGNS.


 


(A)                                  SUCCESSORS AND ASSIGNS GENERALLY.  THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
EXCEPT THE BORROWER AND THE PARENT MAY NOT, NOR MAY ANY OTHER LOAN PARTY (EXCEPT
TO THE EXTENT SUCH LOAN PARTY IS PERMITTED IN A TRANSACTION PERMITTED BY THE
TERMS OF THIS AGREEMENT), ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE
WITH THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION, (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D) OF THIS
SECTION, (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO
THE RESTRICTIONS OF SUBSECTION (F) OF THIS SECTION, OR (IV) TO AN SPC IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (H) OF THIS SECTION (AND ANY OTHER
ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID). 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D)
OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED
PARTIES OF EACH OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS) ANY
LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)                                 ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT
ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS (INCLUDING FOR PURPOSES OF THIS SUBSECTION (B),
PARTICIPATIONS IN L/C OBLIGATIONS) AT THE TIME OWING TO IT); PROVIDED THAT


 

(I)                                     EXCEPT IN THE CASE OF AN ASSIGNMENT OF
THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS
AT THE TIME OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN
AFFILIATE OF A LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER, THE
AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) OR, IF THE COMMITMENT IS NOT THEN IN EFFECT, THE
PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF
“TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE
DATE, SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF THE ADMINISTRATIVE AGENT
AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER
OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED);

 

91

--------------------------------------------------------------------------------


 

(II)                                  EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT
ASSIGNED;

 

(III)                               ANY ASSIGNMENT OF A COMMITMENT MUST BE
APPROVED BY THE ADMINISTRATIVE AGENT AND THE L/C ISSUER UNLESS THE PERSON THAT
IS THE PROPOSED ASSIGNEE IS ITSELF A LENDER (WHETHER OR NOT THE PROPOSED
ASSIGNEE WOULD OTHERWISE QUALIFY AS AN ELIGIBLE ASSIGNEE);

 

(IV)                              THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500 (WHICH SUCH FEE IS NOT
APPLICABLE IN CONNECTION WITH AN ASSIGNMENT TO AN AFFILIATE OF A LENDER), AND
THE ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE; AND

 

(V)                                 EACH ELIGIBLE ASSIGNEE WILL REIMBURSE THE
ADMINISTRATIVE AGENT FOR THE LEGAL COSTS INCURRED BY THE ADMINISTRATIVE AGENT
(IF ANY) AS A DIRECT RESULT OF SUCH ASSIGNMENT AND ASSUMPTION (PROVIDED THAT NO
SUCH LEGAL COSTS WILL BE INCURRED ON BEHALF OF ANY SUCH ELIGIBLE ASSIGNEE UNLESS
SUCH ELIGIBLE ASSIGNEE REQUESTS THE ASSISTANCE OF COUNSEL TO THE ADMINISTRATIVE
AGENT.)

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 


(C)                                  REGISTER.  THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE
ADMINISTRATIVE AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED
TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE
LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C
OBLIGATIONS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME
(THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE PRESUMPTIVELY CORRECT
ABSENT MANIFEST ERROR, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO
THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE

 

92

--------------------------------------------------------------------------------


 


CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY EACH OF THE
BORROWER AND THE L/C ISSUER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


 


(D)                                 PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME,
WITHOUT THE CONSENT OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT,
SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER
OR ANY OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN
ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT.


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

 


(E)                                  LIMITATIONS UPON PARTICIPANT RIGHTS.  A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 3.01 OR 3.04 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR
WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE BORROWER
IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 3.01(E) AS
THOUGH IT WERE A LENDER.


 


(F)                                    CERTAIN PLEDGES.  ANY LENDER MAY AT ANY
TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT (INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE
SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE
OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(G)                                 ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE
WORDS “EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY
ASSIGNMENT AND ASSUMPTION SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR
THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME
LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY

 

93

--------------------------------------------------------------------------------


 


EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE
MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE
FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK
STATE ELECTRONIC SIGNATURES AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS
BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS ACT.


 


(H)                                 SPECIAL PURPOSE FUNDING VEHICLES. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE IDENTIFIED AS
SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE ADMINISTRATIVE
AGENT AND THE BORROWER (AN “SPC”) THE OPTION TO PROVIDE ALL OR ANY PART OF ANY
COMMITTED LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE
PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL CONSTITUTE A
COMMITMENT BY ANY SPC TO FUND ANY COMMITTED LOAN, AND (II) IF AN SPC ELECTS NOT
TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH
COMMITTED LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH COMMITTED
LOAN PURSUANT TO THE TERMS HEREOF OR, IF IT FAILS TO DO SO, TO MAKE SUCH PAYMENT
TO THE ADMINISTRATIVE AGENT AS IS REQUIRED UNDER SECTION 2.11(B)(II).  EACH
PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO ANY SPC NOR THE
EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR EXPENSES OR
OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 3.04), (II) NO SPC SHALL BE
LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR
WHICH A LENDER WOULD BE LIABLE, AND (III) THE GRANTING LENDER SHALL FOR ALL
PURPOSES, INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION
OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER. 
THE MAKING OF A COMMITTED LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT
OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH COMMITTED LOAN WERE
MADE BY SUCH GRANTING LENDER.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY
HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE
PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR DEBT OF ANY
SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING
AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR
LIQUIDATION PROCEEDING UNDER THE LAWS OF THE UNITED STATES OR ANY STATE
THEREOF.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPC MAY
WITH NOTICE TO, BUT WITHOUT PRIOR CONSENT OF THE BORROWER AND THE ADMINISTRATIVE
AGENT AND WITH THE PAYMENT OF A PROCESSING FEE OF $1,000.00, ASSIGN ALL OR ANY
PORTION OF ITS RIGHT TO RECEIVE PAYMENT WITH RESPECT TO ANY COMMITTED LOAN TO
THE GRANTING LENDER, AND SUBJECT TO SECTION 10.07, SUCH SPC MAY DISCLOSE ON A
CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS FUNDING OF
COMMITTED LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY
SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


 


10.07                     TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY. 
EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER AGREES TO
MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT
INFORMATION MAY BE DISCLOSED (A) TO ITS AFFILIATES’ AND TO ITS AFFILIATES’
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND REPRESENTATIVES
(IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE
INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP
SUCH INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY PURPORTING TO HAVE

 

94

--------------------------------------------------------------------------------


 

jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the a Loan Party.


 

For purposes of this Section, “Information” means all information received from
the Parent, the Borrower or any Subsidiary relating to the Parent, the Borrower
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Parent, the
Borrower or any Subsidiary, provided that, in the case of information received
from the Parent, the Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 


10.08                     RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, EACH LENDER, THE L/C ISSUER AND EACH OF THEIR
RESPECTIVE AFFILIATES IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME,
AFTER OBTAINING THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER
CURRENCY (BUT NOT TRUST ACCOUNTS)) AT ANY TIME HELD AND OTHER OBLIGATIONS (IN
WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH LENDER, THE L/C ISSUER OR ANY SUCH
AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER OR ANY OTHER LOAN
PARTY AGAINST ANY AND ALL OF THE OBLIGATIONS OF THE BORROWER OR SUCH LOAN PARTY
NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO
SUCH LENDER OR THE L/C ISSUER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER OR THE
L/C ISSUER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS OF THE BORROWER OR SUCH LOAN PARTY MAY BE
CONTINGENT OR UNMATURED OR ARE OWED TO A BRANCH OR OFFICE OF SUCH LENDER OR THE
L/C ISSUER DIFFERENT FROM THE BRANCH OR OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED
ON SUCH INDEBTEDNESS.  THE RIGHTS OF EACH LENDER, THE L/C ISSUER AND THEIR
RESPECTIVE AFFILIATES UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND
REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER, THE L/C ISSUER OR
THEIR RESPECTIVE AFFILIATES MAY HAVE.  EACH LENDER AND THE L/C ISSUER AGREES TO
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH SETOFF
AND APPLICATION, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT
THE VALIDITY OF SUCH SETOFF AND APPLICATION.

 

95

--------------------------------------------------------------------------------


 


10.09                     INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE
PAID UNDER THE LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS
INTEREST PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”).  IF THE
ADMINISTRATIVE AGENT OR ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT
EXCEEDS THE MAXIMUM RATE, THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL
OF THE LOANS OR, IF IT EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO THE BORROWER. 
IN DETERMINING WHETHER THE INTEREST CONTRACTED FOR, CHARGED, OR RECEIVED BY THE
ADMINISTRATIVE AGENT OR A LENDER EXCEEDS THE MAXIMUM RATE, SUCH PERSON MAY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, (A) CHARACTERIZE ANY PAYMENT THAT IS NOT
PRINCIPAL AS AN EXPENSE, FEE, OR PREMIUM RATHER THAN INTEREST, (B) EXCLUDE
VOLUNTARY PREPAYMENTS AND THE EFFECTS THEREOF, AND (C) AMORTIZE, PRORATE,
ALLOCATE, AND SPREAD IN EQUAL OR UNEQUAL PARTS THE TOTAL AMOUNT OF INTEREST
THROUGHOUT THE CONTEMPLATED TERM OF THE OBLIGATIONS HEREUNDER.


 


10.10                     COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS
AGREEMENT MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN
DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF
WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO. 
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY
TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF
THIS AGREEMENT.


 


10.11                     SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR
OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR
THEREWITH SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF.  SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY THE
ADMINISTRATIVE AGENT AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OR ON THEIR BEHALF, AND SHALL CONTINUE IN
FULL FORCE AND EFFECT AS LONG AS ANY LOAN OR ANY OTHER OBLIGATION HEREUNDER
SHALL REMAIN UNPAID OR UNSATISFIED OR ANY LETTER OF CREDIT SHALL REMAIN
OUTSTANDING.


 


10.12                     SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A)
THE LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY
AND (B) THE PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE
ILLEGAL, INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC
EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


10.13                     REPLACEMENT OF LENDERS.  IF ANY OF THE FOLLOWING SHALL
OCCUR:


 


(A)                                  ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04,

 

96

--------------------------------------------------------------------------------


 


(B)                                 ANY LENDER IS UNABLE TO FUND UNDER
SECTION 3.02,


 


(C)                                  ANY LENDER IS A DEFAULTING LENDER,


 


(D)                                 THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01,


 


(E)                                  ANY LENDER DOES NOT VOTE IN FAVOR OF AN
AMENDMENT OR WAIVER THAT REQUIRES THE CONSENT OR VOTE OF EACH OF THE LENDERS AND
IS APPROVED BY THE REQUIRED LENDERS,


 


(F)                                    ANY LENDER DOES NOT VOTE IN FAVOR OF AN
AMENDMENT OR WAIVER DESCRIBED IN SECTION 10.01(D)(II), OR


 


(G)                                 OR IF ANY OTHER CIRCUMSTANCE EXISTS
HEREUNDER THAT GIVES THE BORROWER THE RIGHT TO REPLACE A LENDER AS A PARTY
HERETO,


 

then the Borrower may, at its sole expense and effort, upon notice to such
Lender and with the consent of the Agents, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(I)                                     THE BORROWER OR THE NEW ASSIGNEE LENDER
SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE ASSIGNMENT FEE SPECIFIED IN
SECTION 10.06(B);

 

(II)                                  SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF
AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES,
ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER
SECTION 3.05) FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS);

 

(III)                               IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING
FROM A CLAIM FOR COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS THEREAFTER; AND

 

(IV)                              SUCH ASSIGNMENT DOES NOT CONFLICT WITH
APPLICABLE LAWS.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

97

--------------------------------------------------------------------------------


 


10.14                     GOVERNING LAW; JURISDICTION; ETC.


 


(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


(B)                                 SUBMISSION TO JURISDICTION.  THE BORROWER,
EACH OTHER LOAN PARTY AND EACH OTHER PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


 


(C)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


 


(D)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


 


10.15                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR

 

98

--------------------------------------------------------------------------------


 

THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


10.16                     FCC COMPLIANCE.


 


(A)                                  NOTWITHSTANDING ANYTHING HEREIN OR IN ANY
OF THE LOAN DOCUMENTS TO THE CONTRARY, BUT WITHOUT LIMITING OR WAIVING ANY LOAN
PARTY’S OBLIGATIONS HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS, THE
ADMINISTRATIVE AGENT’S AND THE LENDERS’ REMEDIES HEREUNDER AND UNDER THE LOAN
DOCUMENTS ARE SUBJECT TO COMPLIANCE WITH THE COMMUNICATIONS ACT OF 1934, AS
AMENDED, AND TO ALL APPLICABLE RULES, REGULATIONS AND POLICIES OF THE FCC, AND
NEITHER THE ADMINISTRATIVE AGENT NOR THE LENDERS WILL TAKE ANY ACTION PURSUANT
TO THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS THAT WILL CONSTITUTE OR RESULT IN
ANY ASSIGNMENT OF A LICENSE ISSUED BY THE FCC OR ANY CHANGE OF CONTROL OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES WHICH OWNS ANY FCC LICENSE IF SUCH
ASSIGNMENT OF LICENSE OR CHANGE OF CONTROL WOULD REQUIRE UNDER THEN EXISTING LAW
(INCLUDING THE WRITTEN RULES AND REGULATIONS PROMULGATED BY THE FCC), THE PRIOR
APPROVAL OF THE FCC, WITHOUT FIRST OBTAINING SUCH APPROVAL OF THE FCC.  THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY DO NOT AND WILL NOT CONSTITUTE, CREATE, OR HAVE THE EFFECT OF
CONSTITUTING OR CREATING, DIRECTLY OR INDIRECTLY, ACTUAL OR PRACTICAL OWNERSHIP
OF ANY LOAN PARTY BY THE ADMINISTRATIVE AGENT OR THE LENDERS OR CONTROL,
AFFIRMATIVE OR NEGATIVE, DIRECT OR INDIRECT, OF ANY LOAN PARTY BY THE
ADMINISTRATIVE AGENT OR THE LENDERS, OVER THE MANAGEMENT OR ANY OTHER ASPECT OF
THE OPERATION OF ANY LOAN PARTY, WHICH OWNERSHIP AND CONTROL REMAIN EXCLUSIVELY
AND AT ALL TIMES IN THE MEMBERS, STOCKHOLDERS AND DIRECTORS OF THE LOAN PARTIES
UNTIL SUCH TIME AS THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE COMPLIED WITH
SUCH LAW, RULES, REGULATIONS AND POLICIES.


 


(B)                                 FURTHERMORE, THE PARTIES ACKNOWLEDGE THEIR
INTENT THAT, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE LENDERS SHALL
RECEIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND GOVERNMENTAL
POLICY (INCLUDING, THE RULES, REGULATIONS AND POLICIES OF THE FCC), ALL RIGHTS
NECESSARY OR DESIRABLE TO OBTAIN, USE OR SELL THE LICENSES AND THE COLLATERAL
SECURING THE OBLIGATIONS, AND TO EXERCISE ALL REMEDIES AVAILABLE TO THEM UNDER
THIS AGREEMENT, THE LOAN DOCUMENTS, THE UNIFORM COMMERCIAL CODE OR OTHER
APPLICABLE LAW.  THEREFORE, THE PARTIES AGREE THAT, IN THE EVENT OF CHANGES IN
LAW OR GOVERNMENTAL POLICY OCCURRING AFTER THE DATE HEREOF THAT AFFECT IN ANY
MANNER THE ADMINISTRATIVE AGENT’S OR THE LENDERS’ RIGHTS OF ACCESS TO, OR USE OR
SALE OF, THE LICENSES OR SUCH COLLATERAL, OR THE PROCEDURES NECESSARY TO ENABLE
THE ADMINISTRATIVE AGENT OR THE LENDERS TO OBTAIN SUCH RIGHTS OF ACCESS, USE OR
SALE, THE ADMINISTRATIVE AGENT, THE LENDERS, THE PARENT AND THE BORROWER SHALL
AMEND THIS AGREEMENT AND THE LOAN DOCUMENTS IN SUCH MANNER AS THE ADMINISTRATIVE
AGENT SHALL REASONABLY REQUEST, IN ORDER

 

99

--------------------------------------------------------------------------------


 


TO PROVIDE THE ADMINISTRATIVE AGENT AND THE LENDERS SUCH RIGHTS TO THE GREATEST
EXTENT POSSIBLE CONSISTENT WITH THEN APPLICABLE LAW AND GOVERNMENTAL POLICY.


 


10.17                     USA PATRIOT ACT NOTICE.  EACH LENDER THAT IS SUBJECT
TO THE ACT (AS HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND
NOT ON BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO
LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME
AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR
THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE BORROWER IN ACCORDANCE
WITH THE ACT.


 


10.18                     TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE OF THE
LOAN DOCUMENTS.


 


10.19                     DESIGNATION AS SENIOR INDEBTEDNESS.  ALL OBLIGATIONS
SHALL BE “DESIGNATED SENIOR INDEBTEDNESS” FOR PURPOSES OF AND AS DEFINED IN THAT
CERTAIN INDENTURE, AND ALL SUPPLEMENTAL INDENTURES THERETO, AND ALL OTHER
INDENTURES AND OTHER INDEBTEDNESS OF THE PARENT, THE BORROWER AND THEIR
SUBSIDIARIES.


 


10.20                     AMENDMENT, RESTATEMENT, INCREASE, EXTENSION RENEWAL
AND INCREASE IN UNCOMMITTED OPTION.  THIS AGREEMENT IS A RENEWAL, AMENDMENT,
RESTATEMENT AND INCREASE OF THE EXISTING CREDIT AGREEMENT, AND, AS SUCH, EXCEPT
FOR THE “OBLIGATIONS” AS DEFINED IN THE EXISTING CREDIT AGREEMENT (WHICH SHALL
SURVIVE, BE RENEWED AND RESTATED BY THE TERMS OF THIS AGREEMENT), ALL OTHER
TERMS AND PROVISIONS SUPERSEDE IN THEIR ENTIRETY THE EXISTING CREDIT AGREEMENT. 
ALL PLEDGE AGREEMENTS GRANTING A PLEDGE IN THE EQUITY INTERESTS OF THE BORROWER
AND THE SUBSIDIARIES OF THE BORROWER AND THE PARENT, AND ALL GUARANTIES EXECUTED
BY THE PARENT AND THE SUBSIDIARIES OF THE PARENT AND THE BORROWER EXECUTED AND
DELIVERED IN CONNECTION WITH THIS AGREEMENT THAT RESTATE ANY PREVIOUSLY GRANTED
INTEREST SHALL SUPERSEDE ANY PLEDGE AGREEMENTS, GUARANTIES AND OTHER DOCUMENTS
AND INSTRUMENTS GRANTING ANY SUCH SECURITY INTEREST OR GUARANTY THAT WERE
EXECUTED AND DELIVERED IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT (THE
“ORIGINAL SECURITY DOCUMENTS”), EXCEPT FOR THE LIENS CREATED UNDER THE ORIGINAL
SECURITY DOCUMENTS WHICH SHALL REMAIN VALID, BINDING AND ENFORCEABLE LIENS
AGAINST THE BORROWER, THE SUBSIDIARIES AND EACH OF THE OTHER PERSONS GRANTING
ANY SUCH LIENS.  EXCEPT TO THE EXTENT SPECIFICALLY RELEASED, ALL OTHER ORIGINAL
SECURITY DOCUMENTS SHALL CONTINUE TO SECURE THE OBLIGATIONS AS HEREIN DEFINED,
AND SHALL BE IN FULL FORCE AND EFFECT.  THE LENDERS ACKNOWLEDGE THAT (A) THE
INTENT OF THIS PARAGRAPH IS TO MAINTAIN THE PRIORITY OF THE LIENS IN THE EQUITY
INTERESTS OF THE BORROWER AND THE SUBSIDIARIES OF THE PARENT AND THE BORROWER,
AND (B) IT IS THE INTENT OF THE PARTIES TO THIS AGREEMENT THAT THE LIENS ON THE
ASSETS OF THE PARENT, THE BORROWER AND THEIR SUBSIDIARIES (OTHER THAN THE LIENS
ON SUCH EQUITY INTERESTS) BE RELEASED AND NOT SECURE THE OBLIGATIONS UNDER THIS
AGREEMENT.


 


10.21                     COMMITMENT LETTER.  THE PROVISIONS OF THAT CERTAIN
COMMITMENT LETTER, DATED AS OF JULY 15, 2004, AMONG THE BORROWER, BANK OF
AMERICA, THE ARRANGERS AND JPMORGAN CHASE BANK RELATING TO THE INDEMNIFICATION
BY THE BORROWER AND THE PAYMENT BY THE BORROWER OF COSTS AND EXPENSES OF THE
PARTIES THERETO WILL BE SUPERSEDED IN FULL BY THE PROVISIONS OF THIS AGREEMENT,
NOTWITHSTANDING THE SURVIVAL PROVISIONS IN SUCH LETTER.

 

100

--------------------------------------------------------------------------------


 


10.22                     ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

ENTERCOM RADIO, LLC

 

 

 

 

 

By:

/S/

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Acknowledged and Agreed:

 

 

 

ENTERCOM COMMUNICATIONS CORP.

 

 

 

By:

/S/

 

 

 

Name:

 

 

 

 

Title:

 

 

 

102

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as

 

Administrative Agent, L/C Issuer and Lender

 

 

 

 

 

By:

/S/

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

103

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Syndication
Agent and Lender

 

 

 

 

 

By:

/S/

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

104

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as Co-
Documentation Agent and Lender

 

 

 

 

 

By:

/S/

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

105

--------------------------------------------------------------------------------